Iraq
The first item is the Council and Commission statements on Iraq followed by a debate.
Mr President, I should like to say thank you for this opportunity to discuss this particularly topical subject. The debate occurs at a time when growing international attention is being paid to Iraq, and the situation is one about which practically all the media are speculating on a daily basis, this morning too, as we have no doubt all seen.
It is important to emphasise that the EU and the countries of Europe do not have any quarrel with the Iraqi people. Historically, Iraq has contributed to the region in many ways, and the Iraqi refugees who at present live in Europe mostly make positive contributions to the countries in which they live.
In 1990, the Iraqi regime chose, however, to invade the small defenceless neighbouring country of Kuwait. A broad coalition of countries from all around the world stood shoulder to shoulder in repelling this aggression.
After the international community, headed by the United States, had liberated Kuwait, Iraq agreed to a ceasefire involving a list of conditions aimed at ending the war over Kuwait. Iraq agreed, among other things, to give up all its weapons of mass destruction and long-range missiles. As soon as the UN is able to confirm that Iraq has complied with its obligations to destroy existing stocks of weapons of mass destruction and to stop developing new weapons of this kind, it will be possible to lift the sanctions.
Unfortunately, the Iraqi regime has chosen over the last 12 years not to cooperate fully in phasing out the country's weapons of mass destruction and long-range missiles.
In 1991, the UN Security Council set up its first commission of inquiry, UNSCOM (United Nations Special Commission), which was offered completely unacceptable working conditions by the Iraqi regime, culminating in the regime's refusal, in 1998, to give UNSCOM further access to Iraqi territory. Through Resolution 1284 of December 1999, the Security Council set up a new supervisory committee, UNMOVIC (United Nations Monitoring, Verification and Inspection Committee) to replace UNSCOM. UNMOVIC too, however, was refused permission by the Iraqi authorities to enter Iraq under conditions that would enable it to carry out its tasks.
In recent years, UN Secretary-General Kofi Annan has made a sustained effort to convince the Iraqi regime to allow the weapons inspectors to fulfil their task so that Iraq is able to comply with the ceasefire conditions laid down more than ten years ago. So far, these efforts have been fruitless. Iraq continues to make new demands and to lay down further conditions and it still refuses to give the weapons inspectors free and unconditional access.
The economic and social situation in Iraq has become worse and worse since the Gulf War. Infant mortality in central and southern Iraq is at present twice as high as in the period before the Gulf War. Malnutrition is generally more severe. The school system suffers from a lack of materials, and the infrastructure and water and sewage systems are in urgent need of renovation and development. Iraq has gone from being a relatively wealthy country enjoying economic growth to being a country with a shrinking economy and a humanitarian situation of critical proportions. The suffering particularly affects the weakest groups - women, children and the poor - together with those groups that do not support Saddam Hussein's regime.
Very significant humanitarian aid is therefore being provided to Iraq. The EU's emergency aid programme, ECHO, is the biggest single donor of humanitarian aid to Iraq, but the UN system, the International Red Cross and associated donors are also active in the humanitarian sphere.
To counteract the consequences of the sanctions for the civilian population, the Oil for Food' programme has been set up, allowing Iraq to supplement its own production of food and medicine with imports funded from the country's oil income. The Security Council proposed the 'Oil for Food' programme as long ago as 1991 but, because of reluctance and delay on the part of Iraq, the programme was not implemented until December 1996. The UN revised the 'Oil for Food' programme by means of Security Council Resolution 1409 of 14 May 2002. Income from the 'Oil for Food' programme is to be used for food and for medicine and other health sector resources, as well as for materials and supplies for civilian purposes in Iraq, including equipment for maintaining the oil sector. Under the revised 'Oil for Food' programme, most goods can be exported to Iraq without any problem, at the same time as there being tighter controls on goods that may be used for producing weapons, including weapons of mass destruction.
The UN Security Council is dealing with the international community's position on the Iraq issue. The UN Secretary-General has been in contact with Iraq's Foreign Minister on a number of occasions this year in efforts to end the present deadlock. The latest contact took place yesterday. These efforts have not yet produced practical results, however.
The EU's position is clear and was most recently expressed in a declaration by the Presidency on behalf of the EU on 20 May 2002, stating that:
'The European Union welcomes the meetings between the Iraqi foreign minister and the Secretary-General of the United Nations, aimed at finding a diplomatic solution to the question of weapons of mass destruction in Iraq, through full implementation of the Security Council Resolutions and compliance by Iraq with its disarmament obligations.
The European Union reaffirms its attachment to the unconditional observance of the United Nations Security Council Resolutions. It calls on Iraq to comply with the Resolutions without delay, in particular by agreeing to the return of inspectors to Iraq in accordance with Resolution 1284.
The European Union unreservedly supports all efforts on the part of the Security Council and the Secretary-General of the United Nations.
The European Union welcomes the Security Council's adoption of Resolution 1409 of 14 May 2002 which significantly eases the United Nations sanctions on Iraq. The new 'Oil for Food' programme will allow Iraq to import civilian goods more freely, while maintaining strict control on dual use goods. Such control remains necessary owing to the continuing concern of the international community regarding the potential use of these goods in mass-destruction or conventional weapons programmes. The European Union calls upon Iraq to cooperate fully with this new sanctions regime, which should help improve the humanitarian situation and above all benefit the Iraqi people.'
There has been much speculation in the international press during the summer about a possible and imminent American attack on Iraq. The American President has said that the United States wants to see a change of regime in Iraq. That is something quite specific. The President has also said that it will consult its European allies and partners. That is something we are convinced will happen, if the occasion should arise.
Mr President, I do not simply want to repeat or parrot what the Minister has just said in his comprehensive speech about what has led up to the present situation. So I will discard some of my remarks that would otherwise have been rather repetitive, which should allow even more honourable Members to take part in this exceptionally important and, I think in terms of procedure, almost unique debate.
Over the past few weeks Iraq has figured more and more prominently, as the Minister just said, on the international agenda. The situation appears to be evolving day by day. What is plain, whatever else may be doubtful, is that the risk of a very grave new crisis is increasing. Many important voices have been raised, not least in Washington, about how to deal with Iraq and with the problems linked to its possession and development of weapons of mass destruction. Positions have been expressed by many key players, including European governments. I note from this morning's papers what was said only yesterday.
Against the background of this tumult of speeches and articles, I would like today simply to concentrate on the things we know with certainty and on which we should all be able to agree.
First, as pointed out by Baroness Nicholson's excellent overview of the present situation in Iraq, which we discussed in this Chamber last May - and I agree, incidentally, with everything the Minister said about our concern for the people of Iraq - we can have no doubt about the evil nature of the regime led by Saddam Hussein. That was made manifest in the excellent report that we discussed in May, albeit, I have to say, with slightly fewer people in attendance than is the case this morning. Terrible events have occurred throughout the 23 years of his rule: wars, aggression and brutal internal repression, including the use of chemical weapons against his own people. There is, in his country, a total absence of basic human and civil rights and I have no doubt that the Iraqi people would be better served by new and different leadership. Indeed, I would be surprised if anybody thought that they are best served by this leadership, not just the Iraqi people, but the Middle East region and indeed the whole world. His is not the only regime that the world would be better off without - there are a lot of others as well - but it is certainly as high on the list as any.
Secondly, following the departure of UN inspectors in 1998, a UN Security Council Resolution, No 1284, which the minister referred to, was adopted in December 1999, establishing a new arms inspection entity, UNMOVIC, and setting out what Iraq has to do to have UN sanctions lifted. Notably, it had to cooperate with the inspectors 'in all respects'. This means that Iraq should give full unrestricted access to UNMOVIC inspectors to any site, area, equipment and installation at any moment without any conditions.
Yet Iraq never complied with this Security Council Resolution - just as it failed to cooperate with the UN throughout the 1990s - there were nine Security Council Resolutions - either refusing entry to UN inspectors, or imposing unacceptable conditions on their operations. This House has always been absolutely clear about the importance of the UN in securing better global governance of our troubled planet and I do not think that you can exempt Iraq from those considerations.
According to the UNSCOM report of January 1999, there are legitimate suspicions that the Iraqi regime is developing weapons of mass destruction. It is not the Commissioner for External Relations who is saying this, UNSCOM is saying it. At this point in time, no clear evidence has emerged, although it should be noted that the Iraqi Government has not facilitated the task of the UNSCOM inspectors to gather evidence about this. Whenever I think about this issue, one question crops up again and again. If the Iraqi regime has nothing to hide, why do they bar access to the UN-mandated inspectors? It is not an unreasonable question to ask.
I think two conclusions stand out clearly, from whatever point people come to this argument and this debate, which is going to cause a great deal of passionate discussion in the next few weeks and months.
First, we must continue to press for full Iraqi compliance with the UN resolutions. Is there anybody in Parliament who disagrees with that? Good!
We have a consensus. The situation may not quite exist in other countries yet, but at least we can begin in this Parliament with a consensus on that point. The EU Presidency declaration of 20 May reaffirms European Union support for United Nations Security Resolution No 1284 and unhindered access for UNMOVIC inspectors.
Second, we must recognise that efforts to force Iraqi compliance are more likely to succeed if they are backed by a coalition of concerned parties as broad and effective as that which was put together with great diplomatic finesse in 1991 and which helped to secure the expulsion of Iraqi armed forces from Kuwait after the unprovoked invasion of that country. We should also be looking for as broad an international coalition to secure UN compliance as possible. Again, that seems to me to be a perfectly reasonable proposition.
We must all respect the authority of the United Nations and of international law. The Security Council has charted the way forward in dealing with this intensely difficult problem and every nation should act within the framework of the decisions and resolutions issued by the United Nations.
Finally, the plight of Iraq's population - and this was a subject that we certainly discussed at some length on the basis of the honourable Member's report back in May - has highlighted the difficulty of dealing with a regime which is as ruthless as it is reckless. Since the Gulf War in 1991 the EC has been the major donor of humanitarian aid to Iraq. We have contributed over EUR 270 million. Over the last three years we have provided assistance of some EUR 10 million annually. In 2002 we shall provide around EUR 13 million. Yet the impact of our help is reduced by the limitations placed upon it by Saddam Hussein's regime.
That is why we strongly welcomed UNSC Resolution No 1409, to which the Minister referred last May and which introduced so-called 'smart sanctions' intended to limit Saddam Hussein's ability to develop weapons of mass destruction while also limiting his ability to inflict hardship on his own population.
Meeting at Elsinore last weekend, Europe's Foreign Ministers called for full implementation of the UN resolutions and a resumption of inspections without excuses, without prevarication, without 'ifs' or 'buts'. That is obviously the best way to proceed.
I would like to make a couple of personal remarks. I hope that, as the debate on how to achieve these shared objectives continues in the coming weeks, it will shed light as well as generate heat. We need to consider how we can best limit the production and proliferation of weapons of mass destruction.
We have to look at how we can continue successfully the international campaign against terrorism on as broad a front as possible. We have to promote the end of violence in the Middle East, the restoration of a peace process and the establishment of a Palestinian State living side by side in peace and security with Israel. That is what Foreign Minister Møller in the office of presidency is trying to do this week in the Middle East, taking to the region a roadmap which suggests extremely convincingly what Europe thinks is the way to get back to peace talks and to get away from violence.
We have to prevent a gulf opening up between the democracies of Europe and North America and the Islamic World. We have - and this may not be popular everywhere these remarks are heard - to encourage the development of participative democracy, civil society and the rule of law in all countries, including those which comprise the Arab World. We have to think constructively about what can and should justify intervention by the international community in the internal affairs of a sovereign state. We have to think equally constructively about whether the global rule book that has by and large governed our affairs for the last 50 years is still valid or whether it requires some changes, how it can be reinforced and strengthened.
It is important that on all these issues, which are going to shape the sort of world we live in for the next decades, Europe's voice should be heard.
(Applause)
I would just like to offer one last thought: it is perhaps ironic that the debate on these far-reaching issues at the beginning of a new century is triggered by the question of how we should deal with a dictator whose rule exemplifies much of what was worst in the last century. I just wish I were as certain about some of the answers to these questions as are many of those whose voices are currently raised so loud.
(Applause)
Mr President, Mr President-in-Office, Commissioner Patten, ladies and gentlemen, the reason for this debate here and the debate in the international community is Saddam Hussein's dictatorial and criminal regime. The focus of evil is in Iraq, not in the United States. As both the President-in-Office and the Commissioner have already pointed out, Saddam Hussein already has a history of using weapons of mass destruction against his own people and against Iraq's neighbours. He invaded Kuwait. If he is still stockpiling and producing weapons of mass destruction, that is a threat both to the Middle East and to the international community as a whole. Anyone who wants to prevent a war must prevent Saddam Hussein from being able to use biological, chemical or nuclear weapons.
The way Saddam Hussein is flouting international law is quite unacceptable. He is obliged to permit unconditional and unfettered checks by UN arms inspectors in Iraq. That is what we in the Group of the European People's Party (Christian Democrats) and the European Democrats are calling for. Saddam Hussein must comply with the demands of the United Nations. That is why we must maintain pressure on this Iraqi dictator. If we in Europe are not united, he will exploit that. That is why it is unacceptable - and I am saying that very calmly - for the Federal Chancellor of Germany to talk about a German approach to this issue. That will only encourage Saddam Hussein and weaken Europe's unity and solidarity. We in the European Union will only have any influence if we act jointly. There can be only one European approach.
America's President Bush has promised the allies close consultation. We call on our American friends to share all the information they have with their European allies. The use of force can only be justified if all other means fail. The United Nations should have a monopoly when it comes to making decisions and taking action. Military means should only be used if all other means fail, but even in that case the following questions need to be answered.
The first question is whether the coalition against terror that President Bush so impressively assembled after the events of 11 September will survive.
The second question is what the plan for the Middle East is after that. I can only emphatically support what Commissioner Patten said when he told us that we need a peace plan between Israel and Palestine, we need a Palestinian state and an Israeli state that can peacefully coexist.
The third question is what the consequences are. What consequences would military action have for our relations with the Arab and Islamic world, with whom we want to coexist in partnership and - if possible - in friendship? I know just how important an answer to this question is at the moment, because I have just visited Saudi Arabia, Dubai and Qatar.
These questions need to be answered, and on all of them we need to establish a joint position with the United States. People are also wrestling with these questions in America - it is not as if there is only the position of Vice-President Cheney and the position of the Secretary of Defence, Mr Rumsfeld, there is also the position of the Secretary of State, Colin Powell, the position of the former Secretary of State, James Baker, and that of the former Security Advisor to the President's father, Brent Scowcroft. That is why there is absolutely no reason for anti-Americanism in this debate, because exactly the same debate is going on in America as here in Europe. What is important is for the United States and the European Union ultimately to establish a joint position.
I want to request and call upon our American friends to resist the temptation of unilateralism and not to act alone. This does not just relate to Iraq, it also relates to how we deal with the International Criminal Court. I also call on all parties, on all the governments of the European Union, not to take unilateral action, but to follow the lead of the European Union as a whole. I also call on our American friends to consistently act in unison with Europe on other issues, such as Kyoto, just as in the present case with Iraq.
I have the impression that our American friends see their relations with Europe more in terms of their bilateral relations with France, Germany, the United Kingdom, Italy and other states, than in terms of seeing the European Union as a single entity. President Bush made an important speech to the Bundestag in Berlin. We can agree with nearly everything he said, but he did not mention the concept of the European Union once in that speech! That demonstrates how important it is to strengthen our dialogue with the US Government.
I would very much welcome it if in the foreseeable future we could also invite the US President to address this House, because if my memory serves me correctly, the last US President to address the European Parliament was President Reagan in 1986. All these things would help to strengthen our relations with America, with our American partners and friends. We need to step up our dialogue with America. We need to act together to avert the threats posed by Saddam Hussein, and above all we in Europe, the Member States of the European Union, and the European Union itself need to act together and in unison. I say that because if we are not united, Europe cannot hope to have any influence. That is why the top priority is for us to act jointly on the world stage through the European Union.
(Applause from the right)
Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen. Mr Haarder, I was going to congratulate you on your application of the Spartan rules of European Parliament terseness as a representative of the Council, but you have taken them to the extreme by omitting to tell us what happened in Elsinore.
Allow me, therefore, to ask you what Mr Patten asked the Members of this Parliament: is the Council unanimous? Do you agree with the account of the Elsinore meeting given by the Vice-President of the Commission? These questions are very important for this debate. I say this because we have observed a verbal escalation on the part of the President of the United States over the summer, which, on this highly sensitive subject, comprises obvious risks.
I think we need to distinguish between two subjects: one is our judgment of Saddam Hussein's regime in Iraq. There is no defence for this cruel, tyrannical dictatorship, which does not hesitate to use genocide against its own people, through the suppression of both individuals and groups.
We must also, however, take account of something else. You mentioned long-term sanctions. These are counterproductive. Similarly, we must take into account that we in Europe have managed to overcome the nationalism that did us so much harm in the past. Here, too, President Mitterrand used to say that nationalism is war. We Europeans have overcome it, but the Arab world is in a different cultural dimension, and nationalist sentiment, pride and confrontation, where necessary, make sense. We must therefore pay close attention to what President Mubarak said, which is that unilateral intervention without the support of the United Nations would certainly have a devastating effect throughout the Middle East. Our progress in resolving the conflict is therefore extremely important and there I believe the Danish Presidency has made an important proposal with regard to the creation of the Palestinian State. It would be useful if the Presidency explained this to us. We must take this into careful consideration if we are to avoid being accused of applying double standards in this situation.
With regard to the philosophy of the current American Government, I believe that Bush junior should pay greater attention to what his father did 10 years ago, for one reason: President Bush senior achieved a very broad coalition and acted in accordance with the United Nations mandate.
I am not going to talk about the debate underway in the United States, but it is odd, and it has already been said, that here civilians seem for the first time to be launching a military coup against the military forces, since those who have had military responsibilities, including in this field, are the most cautious when it comes to dealing with this issue. Let us hope that all this remains a purely verbal escalation.
With regard to our relations with the United States, I think it would be useful for President Bush to come here, but we must also talk to the US Congress. About this, about the International Criminal Court and compliance with the application of WTO Panel decisions and resolutions on such important subjects as the Foreign Sales Act. Although these are not the subjects of today's debate, it is important for us to talk to the US Congress, as our interlocutor.
On the subject of Iraq - and I am anxious to hear your explanations - my group endorse the position voted by Parliament on 16 May 2002, four days before the Council adopted it. We think that peace and stability in the region, in a region as fraught as the Middle East, can only be ensured within the framework of the United Nations.
I hope your explanation on the position reached at Elsinore will be along these lines. We think it is very important to maintain humanitarian aid and we hope that the United Nations, under the leadership of Kofi Annan, will be able to make Iraq comply with its international agreements and allow inspectors back into the country. We believe this is the best way forward.
Mr President, Iraqi dictator Saddam Hussein poses a real threat. He has used weapons of mass destruction in the past to oppress his own people and in seeking to draw Israel into a wider Middle East war. The international community has a responsibility to stop Iraq developing weapons of mass destruction. Yet the consequences of war are potentially so serious that, for my group, it should be only a last resort.
Avoiding war does not mean letting Saddam Hussein off the hook. Those who urge America not to launch a pre-emptive strike against Iraq are not appeasers, as Donald Rumsfeld implies when he compares George W. Bush to Winston Churchill. To my mind that comparison is more absurd than Dan Quayle comparing himself to John F. Kennedy. If I may paraphrase Senator Lloyd Benson I would say 'Donald, George W. Bush ain't no Winston Churchill'! The real lesson of history is this: Churchill correctly identified the Nazi threat at an early stage but when he acted it was not unilaterally and pre-emptively. He drew a line in the sand. He acted with moral authority and international backing when that line was crossed. Churchill did not bomb Berlin and try to overthrow the Nazi regime based on his suspicions of Hitler; he acted in concert with his allies when it was clear that he had right on his side. For the ELDR Group the issue today is about getting United Nations weapons inspectors back into Iraq, not about George W. Bush settling an old family score with Saddam Hussein.
The Iraqi Government must comply with UN resolutions and must let weapons inspectors back in unconditionally. Once in, those inspectors must be allowed to go wherever they want, whenever they want. Only if Iraq refuses to readmit inspectors, if it unreasonably obstructs their work or if those inspectors find evidence of Iraq developing weapons of mass destruction would the international community be justified in taking further action. European governments must make clear their support for UN-backed military action in those circumstances. If it comes to war it must be the international community that acts together, not the United States unilaterally. A UN resolution needs to be approved setting a deadline for Iraqi compliance. A broad international coalition must be built and must include Arab countries if we are to convince world opinion that we are not seeking a clash of civilisations. Frankly, as the Commissioner said, our task would be a lot easier if the US showed the same focus on resolving the crisis in the Middle East, as it does on removing Saddam Hussein.
We also need to think seriously about how to rebuild stability in the region after any strike. The international coalition, including America, must commit resources to nation-building. Unless we rebuild its economy and society and help to develop viable political institutions, an Iraq devastated by war would risk imploding and posing an even greater danger to the stability of the region.
We cannot postpone the debate much longer by claiming that no decisions are imminent. I would say this to the President-in-Office of the Council: Mr Haarder, it is no good saying the European Union's position is clear while referring to a statement of 20 May. The Union's position is as clear as mud. If it were clear, Ambassador Burghardt in Washington would not lament how Member States are jealously guarding their own access to the American Administration rather than acting as a common front.
Just as at the UN Summit in Johannesburg, the European Union will have influence only if it acts as a United States of Europe. That is your job. Consensus needs to be built about how to tackle the threat, evidence of weapons of mass destruction needs to be published and - most importantly of all - any strike needs to be backed by international law and the moral authority of the international community. The world cannot afford the instability which would come from a unilateral and pre-emptive military adventure in Iraq.
Mr President, I am sure we all agree that the regime governing Iraq is without a doubt dictatorial, that it tramples all over human rights, and that in the past it has waged criminal wars using chemical weapons against Iran and Kuwait, and even against its own people.
Mr Haarder, I find it rather striking and not just an academic question that just now you only mentioned the war against Kuwait. Why did you not mention that war against Iran, which involved a far greater number of deaths? I think the answer is obvious: the war against Iran was a war which at the time suited the West very well. It was the West that armed Hussein and even paved the way for him to have chemical weapons. The war against Kuwait was fought for this dictator's own reasons. If I say that this is not an academic issue, I say that that because we are seeking difficult answers in a very, very complicated situation. If we want to get to the roots of war and aggression we need to ask ourselves how such situations arise in the first place.
There is also another point of view. Hussein is an unsavoury dictator whose military position has now been clearly undermined. There is very little to choose between him and some of our allies in the war on terror. In Iran we have a regime that uses torture and has nuclear arms, and a nuclear arms strategy little different from that of the United States. Quite remarkable! Last week President Bush was virtually paying court to Prince Bandar bin Sultan, the representative of one of the most reactionary regimes on this planet. Surely it weakens the credibility of our human rights policy and of our security policy if such people are our allies?
I anticipate that my group will conclude that anyone who really wants to guarantee democracy, human rights and security cannot call for a war to secure them, and can certainly not indulge in hypocritical power politics that demonstrate the absurdity of our stated objectives.
That is the key issue for my group. We are unreservedly against this war, come what may. However, I welcome the fact that - whatever the underlying motives may be - there has been very wide-ranging criticism indeed in this House of these preparations for war. That is far more important.
With regard to the most recent Council of Foreign Ministers, I would like to say that I have come to respect you very much here in this Parliament, but what I have heard from you today demonstrates to me that you are totally trapped in your current position. That is unsatisfactory as far as I am concerned.
I believe that a common European policy in this area would be valuable in its own right in view of the dangers of the present situation. I agree with Mr Poettering on that - a policy of this kind is urgently needed. But where is it? I believe that we are facing a serious crisis as regards the Common Foreign and Security Policy in what is a vitally important international relations situation. However, this community of interest cannot just be arbitrary. I think that it involves alternatives to the US approach, to a unilateralism that I find ever more threatening, and which I think is in any case counterproductive for the United States. So, as far as I am concerned, putting forward an alternative is anything but anti-American.
We believe not only that this war should be unreservedly rejected but also that the inhumane and politically counterproductive embargo should be lifted, with the exception of arms exports, so that Iraq's exclusion from democratic development can be lessened. Thirdly, the UN inspectors should go back, but on the basis of the existing mandate. My fourth point is that we need multilateral cooperative relations and not unilateralism. And my fifth point is that we finally need to return to disarmament. You cannot say that you are willing to go to war to force others to disarm and at the same time rearm yourself without expecting weapons of mass destruction to proliferate.
Mr President, it is time - it is now even urgent - that Mr Patten took over from Mr Blair.
Mr President, ladies and gentlemen, nobody has come here this morning to support the regime of Saddam Hussein, and I do not believe there is any point dwelling on the noxious aspects of this regime.
Personally, I would like to take up two or three points from this morning's debate and I would like to make a point of my own. Firstly, I will make my point: common foreign and security policy does not exist at European Union level and, for the moment, we have little or no influence. For the time being, only the governments of the European Union are in a position to intervene in order to try to make the United States see sense. I notice, however, and I am not alone, that there is currently no unanimity. I note in particular that the United Kingdom is systematically aligning itself with the United States, which consequently considerably undermines any initiatives we might be called upon to take.
Secondly, I will take up the points from this morning. I would first like to mention what Commissioner Patten said, which is that if we wish to avoid potential disaster, it is absolutely crucial to promote a very broad alliance so that action by the United States could only be taken within the framework of the decisions of the United Nations and the Security Council. Secondly, it is vital to try to acknowledge and take account of the position of Arab countries. The United States does not know a great deal about Muslim countries and Muslim reactions, and our fellow Member Mr Barón Crespo reminded us, just a moment ago, of what Mr Mubarak said. There is no doubt that unilateral action determined by the United States, outside the framework of the decisions of the United Nations Security Council, with complete disregard for the domestic situation of Arab countries, would lead to disaster. President Mubarak said himself, and I believe he is right, that in this situation, no Arab state leaders would be able to contain the outburst of feeling in their own countries. It is obvious that we in Europe are directly affected by what could happen.
I would like to add another point: if you still doubt the will of the United States to take action, just watch CNN and you will be transfixed, because the people of the United States are being systematically conditioned everyday. I believe that the decision to take action has been made. It is therefore high time the governments of the European Union did something to make the United States see sense, otherwise we will face unimaginable and potentially tragic consequences.
(Applause from the right)
Mr President, I welcome this timely debate on Iraq, because the potential threat that is emanating from the current regime in Mesopotamia causes me great concern. This threat is the culmination of two worrying trends. First of all, Iraq has been boycotting the UN's inspection of its military materiel for nearly four years. This particularly applies to banned weapons of mass destruction. Secondly, President Saddam Hussein's regime is strongly suspected of maintaining close links with Islamic terrorist groups. This suspicion dates back to the 1993 bomb attack on the World Trade Centre in New York. Since 11 September of last year, this suspicion has, politically speaking, become more topical than ever.
In the current confusion about the West's attitude towards Iraq, I should like to ask the Council a few questions and make some suggestions at the same time. Why does the EU, with or without the US, not prescribe a clear deadline within which Baghdad must allow the actual and unconditional resumption of the UN weapons inspections? I would, however, add that desired inspections of this kind will not rule out the danger of biological weapons arsenals. After all, Saddam Hussein is a completely heartless man, and weapons that are easy to conceal are right up his street.
Secondly, why does the EU not visibly step up the political pressure on Saddam by entering into talks with the Iraqi opposition? In the final analysis, this is exactly what is being done by the Russian Federation, which is, after all, a country that has so far been on more than just speaking terms with Iraq. In short, I urge Europe to actively look for a political alternative to Saddam's 'republic of terror'.
Finally, I would ask the Council to launch initiatives for an in-depth summit with the US administration right away. The topic of this meeting should be a joint position on Iraq's persistent, destabilising international role. The launch of a European peace proposal for the Israeli-Palestinian conflict is simply incompatible with tolerating a sponsor of Palestinian terror.
Mr President, one of our objectives is certainly to prevent war, to do everything possible to ensure that war is avoided, but the problem is not just defining our position for or against a possible armed intervention: the problem is seeing what Europe, the European Union, can do not just to try and avoid armed conflict but to try and stop the massacre of the Iraqi people by the dictator, Saddam Hussein, too, to do everything in its power to stop what is, in all probability, Saddam Hussein's build-up towards the development of weapons of mass destruction, with the genuine possibility, the real danger that these weapons will be used.
This is a danger against which the United States, under the Bush administration, has decided to take a stand, adopting a position which, although erroneous , is quite clear, quite cut and dried. If there are alternatives - and we must do everything in our power to ensure that there are - they must be developed vigorously and resolutely. In other words, Europe, the European Union, must be the vehicle, the place, the centre where alternatives to conflict are developed: the alternatives of international law, the alternatives of the UN, the alternatives provided by what is known as multilateralism. These alternatives must be developed with determination and must not be a smokescreen to hide ambiguities or conceal a policy which is directly or indirectly benefiting Saddam Hussein. As the European Union, as the Union which has fought so hard to set up the International Criminal Court and other instruments imposing and promoting the rule of law and democracy, we must, of course, think back to Churchill's Europe and consider what has been said in this Chamber today, but we must also make every endeavour to prevent Europe regressing to the situation under Chamberlain.
We now move to the procedure which, for want of a better phrase, we have called 'catch the eye'.
Mr President, there is no doubt that Saddam Hussein is a villain who has committed atrocities against his own and the Kurdish people. There is no doubt that we can well do without leaders such as Saddam Hussein. It is worth remembering, however, who it was who helped promote him to high office. It was the same country which now wants to take the lead in bringing him down, namely the United States. Yesterday's friends are tomorrow's enemies. How long is this to continue? In the fight against terrorism, we have now become friends with the mullahs of Iran who still to this very day permit the stoning of women. We are friends with the House of Saud, where democracy is a completely unknown concept. These are today's friends. Are they also tomorrow's enemies, however?
What would be the consequences of a possible attack on Iraq? I know that the American Congress has discussed this in detail, but where is the discussion in Parliament not only of our views and opinions concerning the United States and Saddam Hussein but also of the consequences for the whole region of a possible attack upon Iraq? It is already a very unstable area we are talking about. I think the European Parliament should be involved in getting such an inquiry under way.
Moreover, I should like to ask whether there is agreement in the Council on the policy in relation to Iraq. I should like to know, for example, whether the Danish Presidency is sticking to its own traditional policy, to the effect that we do not say anything until we are asked, irrespective of the fact that the Danish Defence Minister is of the view that we should ideally attack Iraq right now. Is the Danish Presidency in favour of a common policy on this issue? Is there agreement about the policy, and does this include demands for a UN mandate and for clear evidence of Saddam Hussein's possible involvement in the attack on the World Trade Centre or collaboration with al-Qa'ida?
Mr President, first of all I welcome this debate this morning. It has come at an opportune time. To a large extent the problem we face in Iraq is the unfinished business of the Gulf War. We have to recognise that before we begin.
Mr Watson referred to the previous President Bush and the fact that to some extent the most recent President Bush maybe hopes to resolve some of his father's failures.
The truth is, and we have got to face it, Saddam Hussein has effectively made fools out of the international community ever since that time. Time and time again he has led them forward by the nose and time and time again they have allowed him to get away with it.
Yes, the United Nations has done sterling work but with no success for weapons inspection to date. I welcome Mr Blair's statement this morning, whatever it means. No doubt he will not be able to tell us everything but perhaps he could throw some light on the situation.
The weapons of mass destruction must be destroyed to protect the free world. Yes, Saddam Hussein has ruled Iraq with an iron fist, he is an evil dictator. We must ensure that Iraq is approached in a multilateral way. There must be no unilateral approach. I believe there must be a wide-ranging international coalition supported by the United Nations resolution. This is not a resolution for doing nothing, as many Americans would say, but assures widespread support for that action and much of it has been outlined here this morning.
We must engage Congress as Mr Barón Crespo said, but I have to tell this House in my experience Congress is thinking of the November 5 elections and is not all that much engaged or wanting to engage in discussions with the European Parliament. However, we in the European Union must be central to this.
Mr President, we seem to be very much in agreement on this score. Saddam Hussein's regime, which we all regard as dictatorial, is being denounced by the Group of the European People's Party and European Democrats, the Group of the European Liberal, Democrat and Reform Party, the Group of the Greens/European Free Alliance and the Group of the Party of European Socialists alike. For the past 23 years, he has systematically killed his own people and the leaders of his Stalinist regime. Moreover, we denounce the US's unilateral action as well.
In addition, we have noticed that Europe is still not speaking with one voice to a sufficient degree. We would, in fact, urge the Council to take an active part in this debate in the United States now, because it is clear that there are different currents in the US. What we could do with right now is a display of commitment to the United States that is not anti-America but pro-America by taking part in that debate now. But that requires that we speak with one voice and take a clear stand. I would like to say to the Security Council that this is not, therefore, a licence to launch into unilateral action. We need the UN Security Council if we want to exert pressure on Iraq to reinstate the weapons inspections. This also means that if we ultimately want to act and threaten with violence, we must have proof. This proof must be clear and public. This also means that we must at the same time be prepared to act smartly. Mr Lagendijk of the Group of the Greens used the term 'smart sanctions' which are, of course, a reality. By using them, we can hit Iraq and its leadership harder and help the population at the same time.
What Commissioner Patten said here this morning is crucial. It could be very detrimental if we unilaterally adopted the same stance in the Middle East, but we can also use this stance to enlist support for a new peace initiative along with the US. It is essential that the Council take action in order to decide on the two-state solution. Peace in the Middle East now, by addressing the issue of Palestine and Israel, is the key. There is a real downside, of which President Mubarak has warned us, in fact, namely that we may head in the wrong direction. Europe is playing a pivotal role. Instead of neglecting this role, we must take action now. I would ask for your support in this.
Mr President, yesterday, our group held an extensive debate on the situation in Iraq in the presence of the Spanish Minister for Foreign Affairs, Mrs Ana De Palacio. It was striking how unanimous our group was, and Mr Hans-Gert Poettering's outline fits in perfectly with this debate. I should like to underline three points.
We have established that Saddam Hussein is without a doubt one of the most dangerous people of our time, with his chemical and biological weapons, which apparently he is also willing to use. After all, he did exactly that against his own people. We have also established that if an intervention proves necessary - but a number of conditions will need to be met first - this can never be done without UN support. This is truly what our group unanimously believes. Thirdly - and this is an appeal to the Commissioner and the Minister - Europe must speak with one voice and must join forces. If this ever proved necessary, then surely now is the time.
I also have a few questions that relate to what Mr Van den Berg said a moment ago. It appears that Europe does not have all the information that the Americans have. In my view, if Europe is to receive support and resources, it is extremely important for all this information to be available, particularly also to the political forums and parliaments.
My second point is one of concern. In all the comments that we make in this matter, we should also consider the situation of Israel. If we treat the entire Arab World in the same way, this could rebound on Israel in a big way. We must therefore, as a matter of key importance, also get the Arab world behind us in this matter.
Finally, a strategy must be developed in order to boost support in Europe, for not all citizens, by a long chalk, are convinced of the need for intervention. For this strategy, we need a European plan, and I think that Mr Patten and the Minister will need to play an important role in this.
Mr President, we run the risk today of fiddling while Rome burns. At any moment the current low-intensity aerial defence of southern and northern Iraq - which has been carried out at considerable personal risk by pilots from the USA, originally from France, and also from the UK, to whom I pay tribute as they have saved countless lives - may be stepped up to considerably heavier military action, which I believe will have support from a wide number of countries which are at present silent about their opinions. The EU voice must be heard. We must no longer stand on the sidelines, wringing our hands and repeating like a hopeless prayer 'Iraq must comply with UN conventions and the weapons inspectors must go in' because this leopard will not change his spots.
We have ample evidence of the use of weapons of mass destruction. I have first-hand personal evidence of the use of such weapons: chemical warfare against the southern Iraqi people in the late 1990s. I have talked to the victims who stumbled choking from clouds of yellow smoke that must have been mustard gas. We have evidence first hand of the destruction of the environment, the water, the degradation of life in the marshes of the deep south, for example.
We talk in Johannesburg about the need to bring water to millions more people, yet we have allowed Saddam Hussein to take away the water from over half a million Iraqi people. We have stood silent. We have first-hand evidence of that. We have been overflying the south since 1994.
On human rights and genocide: as Max van der Stoel said when he was human rights reporter on Iraq for the United Nations: 'Genocide has been carried out against the Marsh Arabs and the Iraqi people'. We have evidence of that; I personally have had evidence at first hand.
On weapons of mass destruction: surely our quarrel is not precisely about having weapons of mass destruction - quite a number of countries sadly have such weapons - it is what you do with them that counts. We have the continuing threats of Saddam Hussein to invade Kuwait and Iran. I have seen the mined borders and the tanks just over the borders from Iran. We have that evidence available.
What can we do? We can set up the Office of Inquiry for Human Rights Violations that was recommended in our report, which the Commissioner so kindly referred to just now. We had a full house - an 85% majority for the vote on that report. I call upon the Commissioner and the Council of Ministers to set up that office today.
(Applause from the centre and the right)
Mr President, because time is short I will start by saying what we need to do. In the first instance we need to engage with the United States at every level. We need to engage with the Americans on a country-to-country, a union-to-union, a party-to-party, a committee-to-committee basis, at whatever level we can, not only in relation to Iraq, but in relation to the extremely dangerous unilateralist philosophy they are currently developing in regard to so many areas of world concern.
We should not ignore the fact that the current attempt to undermine the International Criminal Court has implications far wider than simply excluding American forces engaged in international conflicts. It is a direct challenge to the European Union and is part of the attempt by the United States to establish superiority in every region throughout the world. The only response that the European Union and its Member States can make to this and to the current attempts by the United States to generate a war psychology in relation to Iraq is to stand together. I know it is difficult and there are differences between the Member States on this, but there is a much wider concern for the future which has to be borne in mind.
I was quite impressed by the Commissioner's speech in which he identified the need for reform of our international law in relation to how, when and who should intervene in other states. It is a matter which is coming to the fore more and more, particularly now that the Cold War is over and the dust is settling. However, as far as our experience with the International Criminal Court is concerned, it is not yet opportune to start dismantling the current protections that exist under the United Nations Charter.
Mr President, Mr De Rossa can talk about United States unilateralism; perhaps we should better refer to the United States shouldering responsibilities which are ignored by others. What a pity it is that other countries have not joined in enforcing the no-fly zone over Iraq over the last ten years, something which has been referred to already. Responsibility has been borne by the United States, by the United Kingdom and in the early days by France.
This is the sort of allied coming together that we should be seeing. It seems to me that there is too much speculation about the nature of some sort of attack on Iraq while our concern should really be the threat posed by Saddam Hussein's regime being in possession of weapons of mass destruction.
It would be a dereliction of duty by any of our governments if they were aware of a threat to our security and chose to do nothing about it. We must take effective action against Iraq and it is most important that we show allied solidarity. Perceptions are absolutely vital here and it would be fatal if Saddam Hussein misread the intentions of the West, of the European Union and of other allies and if he thought that he was able to create divisions among those allies. We must send a very strong signal to Saddam Hussein that we stand together on this. This is a signal of solidarity. If there are any differences among allies it is time for those differences to be sorted out behind closed doors and not in public discussion.
We need to send the right message. We started to misread the intentions of Saddam Hussein in early 1990. We almost made a mistake then. We regarded him as a rational man, we rather thought that he would not invade Kuwait at that time. In fact he is an irrational leader in control of very dangerous weapons. We must show the solidarity to take the necessary action to remove those weapons from his hands.
Mr President, ladies and gentlemen, the subject we are discussing can basically be reduced to two different concepts. Can we respond to international threats by using international law and the mechanisms it provides? Even if these mechanisms are in need of reform, as Commissioner Patten has said, they still exist and they could be implemented in their present form. We believe that when it comes to dealing with international threats from states like Iraq - and there is no need for me to repeat what kind of threats we could be talking about - the only way to implement international law is through the United Nations. The alternative is to respond to these threats on a unilateral basis, which is the approach currently being adopted by the US. Mr Poettering is quite right in saying that there is an urgent need for this process to be completed, because there is also an internal debate, although a consensus is evidently starting to emerge around President Bush.
The question that needs to be answered next is where Europe stands on this. The answer is that we do not support unilateralism, as we have already heard, as Commissioner Patten asked how we could stabilise the international coalition against terror. We will certainly not stabilise it if the United States undermines it by adopting a unilateral approach. That is where there is a really great danger, because what we are actually fighting - and I would like to remind Mr Van Orden that Mr Brie has already referred to this - is the Iraqi Government, which has been so heavily criticised here, yet where did they get the technology that has enabled them to constitute such an enormous threat today? From the United States - in the days when Iraq was still an ally in the battle against Islamic fundamentalism in Iran, which also demonstrates that the governing Baath Party in Iraq is not an Islamic fundamentalist party. We all know that the Muslim Brotherhoods that are persecuted in Iraq have been granted political asylum in Europe.
I only wanted to remind you about that to make it clear how complicated and dangerous unilateralism is in practice. That is why, Mr Van Orden, we in Europe are united in saying 'no' to unilateralism and 'yes' to the implementation of international law.
Mr President, Commissioner Patten, as you said, we have a consensus and a desire in this House to prevent the crisis that is looming, a crisis that has been triggered by the actions of Saddam Hussein.
I would like to say to Mr Barón Crespo that no one knows better than the armed forces, both here and in the United States, that the use of force to prevent this crisis can never be clean. There is no such thing as a clean war. Despite progress in technology, man does not yet have the means to kill all evil people at the touch of a button, if only because it is impossible to separate the good people from the bad.
In these circumstances, war or the use of armed force may be a lesser evil. In that case, all political and diplomatic avenues must have been thoroughly explored with a view to achieving the political objective otherwise to be pursued through the use of such force. That is why we fully endorse the Union's current approach which is to maintain pressure on Saddam Hussein to allow weapons inspectors to return to do their work. Secondly, if this decision is taken, it must have a chance of achieving its aim, yet it has been made very clear to us that the objective now is to overturn the regime of Saddam Hussein.
There are two questions being raised here. The first concerns the assessment of the threat. Mr Poettering and Mrs Maij-Weggen emphasised that we are eagerly awaiting the details promised by the British Prime Minister, which should arrive in the next few minutes. Commissioner Patten said in his speech that he doubted whether any evidence at all would be available. It is very important that we have this evidence. Secondly, we must have a chance of winning. In Afghanistan, we were sure that the Afghan people themselves were ready to bring down the Taliban regime. Is there any chance, Commissioner, Mr President-in-Office of the Council, that the Iraqi people will help, in the event of military action, to topple the regime? That is a genuine question.
Mr President, much has been said of the evil and immoral behaviour of Saddam Hussein and rightly so, but I want to focus on the European Union and indeed on one Member State in particular, my own, the United Kingdom. Mr Blair made it clear yesterday that he will support the US in a war on Iraq, without waiting until other options have been explored and without seeking a fresh UN Security Council resolution. In a press conference yesterday, he implicitly backed the principle of pre-emptive action on Iraq, saying that the simple restoration of weapons inspectors into Iraq may not be sufficient to avert war.
We cannot enforce international law by breaking international law. A war on Iraq in these circumstances would be immoral, illegal, dangerous and wrong. Much has been said about the importance of the EU having a common front and a common voice and I agree with that. In that case I urge the Commission, the Council and all other EU Heads of State to do all they can to help us restrain their fellow EU Member State.
Mr President, UN Resolution 678 and the 1991 US Congressional resolution predicated the whole Gulf War ceasefire agreement on the undertaking that Iraq would dispose of all weapons of mass destruction, but instead UNSCOM inspectors were expelled accused of being American spies. Saddam Hussein still possesses huge quantities of biological and chemical weapons and three years ago he attempted to buy weapons-grade uranium from Serbia. He has been negotiating with North Korea to acquire ballistic missile technology. Therefore he clearly poses a global threat to oil supplies, and, were he to become a nuclear power, could hold the whole world to ransom.
Let us also be morally consistent. Nobody in this House asked for UN resolutions to attack Milosevic's Serbia, and human rights violations alone were deemed sufficient. Surely Saddam Hussein's violations of the rights of the Kurds whom he has gassed, the Marsh Arabs and the Shias whom he has tortured and killed, and the Israelis, where he has paid the families of suicide bombers to kill innocent victims, are much worse than any of Milosevic's crimes, - not to mention the British and the Americans whom he has sworn revenge against for our participation in the Gulf War.
I remain sceptical about neighbouring countries' concerns about military intervention, as some fear democracy in Iraq and others giving the Kurds autonomy in the north. I welcome foreign minister de Palacio's support yesterday for the British and American position. I also hope that China and Russia will not veto any requests in the UN Security Council for further resolutions on this matter, should America so request.
In the West, we should support our American allies' quest to complete the unfinished business of ridding the world of this extremely evil man.
Mr President, Mr President-in-Office, I would like to take the liberty of making a personal comment, because I have worked with you for a very long time and because I have always very much appreciated the open and honest way in which you have expressed your views. It seems to me that in the course of the ten-metre journey from here to where you are sitting now you have been struck dumb. You have not told us what happened in Elsinore, but instead you repeated what the Spanish Presidency achieved in this area in May. I suppose that is better than nothing.
I would like to comment on Commissioner Patten's two questions. I can assure you, Mr Patten, that we are all in favour of observing UN resolutions. However, the United Nations is not an organisation where you can pick and choose - we have to comply with the United Nations Charter and we also have to comply with international law. The United Nations Charter stipulates the cases in which military means are possible and permissible, and the procedure is also laid down. The UN Charter does not make any provision for a pre-emptive war or for a war to remove an undesirable government, and we cannot ignore that. Anyone who wages such a war in spite of this is himself an aggressor and is himself in breach of international law.
The second question was about the broad coalition. On that point, I can assure you that that should in fact be the European Union's sole objective. But we are not the ones who have split the broad coalition; no, it has been undermined by American unilateralism. My question to you is: how can we re-establish this unity, this broad coalition?
Mr President, Saddam Hussein is evil. His regime is evil. His deeds are evil. We have seen what he can do to his people, and we fear what he might do to the wider world. He is totally defying the international community. As Commissioner Patten said, the world would be a much better place without Saddam Hussein and with a different regime in Iraq.
Achieving this, however, is easier said than done. Furthermore, it is fraught with enormous complications and very, very great risks. Even the Pentagon has reservations about a possible attack. We must, of course, use all diplomatic and political means in order to get Saddam Hussein to comply with UN resolutions and allow the inspectors in and in order to solve this issue. There must of course be evidence, to which we all have access, of the existence of weapons of mass destruction and possible collaboration with al-Qa'ida. The EU must, naturally, stick together and insist that any attack must be subject to a UN Security Council decision.
What happens, however, if we fail to find a political and diplomatic solution, if Saddam Hussein continues to defy the international community, if we do obtain proof, and if we manage to get a common decision in the Security Council? What discussions have been taking place in the Council? What forward planning has there been? I do not mean military planning. Rather, I am wondering what preparations have been made to support the forces of democracy, the Iraqi opposition and the Kurds in northern Iraq and to look after our relations with the wider world. I am absolutely convinced that these issues were discussed in Elsinore, and I would therefore be grateful if the President-in-Office of the Council could say something about them.
Mr President, ladies and gentlemen, if the British and the Americans want to wage war on regimes which do not respect human rights, they certainly have their work cut out for them. If they wish to wage war on undemocratic regimes in the Middle East, they must wage war on Saudi Arabia. If they wish to wage war on regimes which do not respect the United Nations' resolutions, they must wage war on Israel. If they wish to wage war on countries which have acquired weapons of mass destruction, they must wage war on India, Pakistan, China and North Korea, which have - of this we are certain - atomic weapons. If they wish to wage war on countries which serve as a breeding ground for terrorists, they must destroy London and Hamburg. This is the reality of the situation.
I am obviously being ironic, because the reason for this military action is clearly not Saddam Hussein's regime, which is an authoritarian regime, of course, but also a secular regime which respects the right of Christians and of women. This military action is about weapons of mass destruction. So far, we have not yet been given any evidence whatsoever that they exist in a country that is dying on its feet, where light bulbs can no longer be found, where there is no lead for schoolchildren's pencils because these are made of graphite and where even a number of UN observers condemned the role that they were being made to play.
I shall end with an anecdote: three years ago, my brother, a Catholic priest, visited Iraq. Whilst there, he was almost killed by a bomb and, in truth, he does not know if this was an American or British bomb. One might well ask which international law allows Iraq - which, it is true, was defeated and which, as a result of its defeat, agreed to visits by UN inspectors for many years - to be bombed on a daily basis and to continue to suffer from sanctions.
Mr President, there are two extremely sensitive issues of concern to the public of the Arab countries, including what are known as the moderate Arab countries, and they are the Palestinian issue and the impact of the embargo on Iraq.
It is the international community, not the dictator, which will be blamed for the impact of the embargo on Iraq, we must be quite clear about that. I do not feel there is any division here, as has already been said, as regards condemnation of Saddam Hussein and his regime. However, the repeated announcements of unilateral action by the United States - which were not the invention of the international press but have been repeated on several occasions by the President himself - are having two, extremely negative consequences: on the one hand, the interests and fate of the dictator are becoming linked to those of his people once again - you saw, even yesterday, Saddam Hussein's declarations, 'we will resist, we will win' - and, on the other, there is a build up of opposition to this action.
I therefore believe that the European Union must pursue the path of international law, the path of the United Nations, resolutely, and that a much, much clearer link must be established between the readmission of the UNSCOM and the end of the embargo on the Iraqi people, for this will enable us to start to dialogue with the people of Iraq. Otherwise it will be extremely difficult to make any impact on Saddam Hussein. Moreover, the West's task is hardly to replace Saddam with an ayatollah, for example. We must introduce democracy into this and other Arab countries, and I believe that, if Europe genuinely believes in this position and is united, then it will be able to make a contribution.
Mr President, a speaker on the left side of the Chamber said that we must oblige the United States to act in accordance with Europe. I believe it is naïve to believe that we can put the United States under an obligation. The United States does not act in order to achieve world domination. It acts only because we are exposed to the threat of a development worse than war. If Europe cannot decide, the United States will hopefully act alone. It is as if we have forgotten that it was the United States that rescued Europe in the First and Second World Wars and that saved us from Communist takeover. It is naïve to believe that the United States would act without evidence. The United States would not make large sacrifices if there were less risky alternatives. Prime Minister Tony Blair stated clearly yesterday that they had evidence.
It is Tony Blair's and the United Kingdom's position we should emulate, and I would call upon the Presidency to work towards a situation in which the EU is united in rallying to the cause of combating dictatorship. We should not of course be infringing international law by toppling a vicious dictatorship which is threatening its own people and world security, and the approach based on the UN model has of course been fully tried and tested. The weapons inspectors were turfed out, so what is the point of bringing them back? Saddam Hussein has been given every warning, but he is quite clearly unreceptive to our demands, and we are merely signalling our own weakness. Our duty towards the people of Europe is to stand shoulder to shoulder with the United States in this fight against a dictatorship that is threatening world security.
Mr President, Mr President-in-Office, Commissioner, the debate about the situation in Iraq and possible military intervention is of course also a debate about the nature of solidarity. When some Members of this House, Mr Van Orden and Mr Tannock, talk about solidarity, they chiefly mean solidarity with the United States. For me it chiefly means solidarity within Europe. That is why I am concerned that the United Kingdom, but also Spain and Italy, are going down a path that suggests that this solidarity could be undermined.
What particularly concerns me is the yawning gap between the United States' and Europe's conceptions of international world order. The US seems to be increasingly drawn to a theory that international agreements and organisations have, as it were, a merely substitutional role. For the major powers at least, it seems that national sovereignty and a national view of the world have top priority. I have great difficulty with the US view that they can decide when to support an international organisation, be it 'just' the United Nations or the International Criminal Court, and when they themselves should act and when they can carry out pre-emptive strikes, and whereby they can define the danger and make decisions on deployment without consulting the international authorities.
Lastly, I also have a big problem with the idea that the President of the United States can read a book over the summer that says that you should not trust the military, because the military will hesitate and always see the risk of failure, and that the sign of a true politician is that he distrusts the military. Given that the same author, Elliot Cohen, believes that we did not drop enough bombs on Yugoslavia, any country that listens to advisers like that really worries me.
Mr President, I was not intending to speak but whilst listening to this debate, one cannot help but be struck by, if I may say so, the predominance of ignorance and powerlessness.
As regards the predominance of ignorance, we know nothing or virtually nothing of the decisions which have been taken by the United States, of the specific information that they have and of their aims. What do they want to do with Iraq, what can they do with Iraq? How can we resolve the problem with Iran on the one hand and with the Kurds on the other? We know nothing.
As for the predominance of powerlessness, which arises from the absolute division and the complete heterogeneity of opinions were expressed here. I also feel that we should reflect on the fact that we are not in the middle of a moral or sentimental debate, but a political debate. A political debate is based on two pillars: force and law, on the understanding that force must be subject to law and that there is a place where law must be exercised, and that is the United Nations.
It is indeed premature, I feel, in view of the discussion which has just taken place, to think the European Union might have a seat at the United Nations, because one wonders what opinion it would express there. That said, there are members of the European Union that have a seat at the United Nations, and the European Union could perhaps reflect on finding a solution to the current debate. Clearly, the United Nations must be involved, clearly, the permanent members of the Security Council which belong to the European Union must adopt a position. Which position must they adopt? Which mandate can be given to them, providing that a mandate is possible in this situation? In any case, what position will the countries of the European Union - those that are also members of the UN Security Council - adopt if the latter is invoked? This is the real question which, at the same time, sets out the limit of this debate.
Mr President, preparations are under way for a war that could have devastating consequences for the population of the whole world . For my part, I firmly believe that a country must be built on the rule of law, and this applies nationally and internationally. All countries must comply with international law, including Iraq and - lest we forget - the US. All countries must comply with this legislation, and they have no right to take liberties that are not provided for in legislation that has been enacted jointly.
In answer to Commissioner Patten's question regarding the way forward, I believe the key issue is to bolster our relations with the Arab world and to get it to put pressure on Saddam Hussein. There must be a better alternative to making enemies for ourselves in the Arab world. Naturally we must demand that the weapons inspectors be allowed back unhindered. We want peace in the Middle East. We want a Palestinian State. That goes without saying.
The sanctions currently in place against Iraq, and which have been in place for 12 years, have brought enormous suffering to the Iraqi people. According to the UN's own figures, one and a half million people, including 600 000 children, have died as a direct consequence. Moreover, the country has been subject to low intensity bombing for several years. This has strengthened Saddam Hussein's brutal dictatorship instead of weakening it.
A war such as that currently being prepared will, of course, undermine world peace and security. The EU must therefore speak with one voice, and a strong one at that. It is the prerogative of the Iraqi people to establish their own democratic regime; this cannot be achieved with bombs. International law and the UN Charter must be respected, and the EU must state unequivocally that the international community has a duty to solve conflicts peacefully. 'Yes' to weapons inspectors, but 'No' to war against Iraq!
That concludes the 'catch the eye' section of this debate. I thank all colleagues who have contributed and apologise to all those who have not been called, but it is in the nature of the 'catch the eye' procedure that we cannot take everyone in the time available.
Mr President, ladies and gentlemen, I believe that the conclusions of the informal Elsinore Council were reasonable; it agreed to explore all avenues for a non-military solution to this problem, including sending in inspectors. However, for this to succeed, for example getting inspectors into Iraq, means Saddam Hussein honouring his obligations. That needs to be made crystal clear. We cannot allow him to act as judge and jury here. There needs to be broad agreement that Saddam Hussein must go. But this can only succeed if various viewpoints are taken on board. Unlike Mr Sakellariou, I believe that pre-emptive wars are acceptable. However, they are only acceptable if there is evidence of immediate danger and proof that there is a greater risk than without a pre-emptive war. Such evidence is not forthcoming at present and we can therefore see no justification for war.
Nor has proper consideration been given to whether starting such a war and terminating Saddam Hussein's regime would not lead to changes in other parts of the Islamic world involving far greater risks than allowing Saddam Hussein to remain in power. Destroying the coalition against terror and establishing fundamentalist regimes in the 'moderate' Arab countries could have very negative consequences, particularly for us in Europe. This needs to be weighed in the balance if we wish to succeed. For example, we also need to consider what the direct consequences of such a military conflict would be for Iraq's minorities, given what Saddam Hussein has done to the Kurds or other population groups in the south of his country in given situations. This all needs to be taken into account in weighing up the situation.
We Europeans, however, can only drive forward this process of weighing up the situation if we have a common view. That is a prerequisite. Neither Mr Blair's position on one side nor Mr Schröder's position on the other is very helpful in trying to reach such a common stance. I believe that the only way to stop the Americans going ahead unilaterally is by means of such a united approach. There is a debate raging about this even in America itself. If the US is aware that we in Europe are presenting a united front on this issue, it will be possible to get certain points accepted.
Since 11 September, approaches have been adopted that may be understandable but are nevertheless dangerous. Since the events of 11 September, Article 5 of the NATO Treaty has been discussed but not implemented, because implementing it would have meant that we in Europe were involved in joint strategic planning and decision-making. So we Europeans have to ask ourselves this fundamental question: Can we position ourselves as partners and take part in the decision-making process, or we will just be ordered into action when the decision has been made and a war is imminent? This also has fundamental implications for future transatlantic relations.
Parliament should endeavour to support the Council and the Commission in pursuing this common policy approach, because that is the best way of both getting rid of Saddam Hussein and avoiding a war.
Mr President, on the eve of the anniversary of 11 September, Europe must, more than ever, speak with a single voice and defend peace. Europe must firmly tell the world once again that the fight against terrorism, which it supports unreservedly, cannot involve war and that a so-called preventative war against Iraq would, on the contrary, sacrifice a nation, would cause unrest in the Middle East, and would have no guaranteed outcome. Europe is faced with an historic opportunity to speak with a single voice and to distance itself from the policy of the axis of evil that the United States is trying to impose whether we like it or not.
In its report of 16 May on Iraq, the European Parliament called, in particular, for the UN to play a crucial role in seeking a regional, political and peaceful settlement, and for Europe to adopt a common position on the issue at last. These words have been almost completely disregarded. Once again, Europe is divided on which strategy it should follow. Baghdad is wavering over whether to open its doors to UNMOVIC inspectors and the Iraqi people are continuing to mourn the victims of an inhuman embargo which has failed to destabilise the regime of Saddam Hussein, whilst President Bush is mounting his crusade of good, blatantly breaching international law in doing so.
What game are we playing? That is why I shall avoid beating around the bush and ask the Commission and the Council the questions that are on everyone's lips today. What guarantees can Europe offer Iraq that the UNMOVIC inspections will be carried out fairly, that they will have a time limit and that they will ultimately lead to the lifting of economic sanctions? In other words, that these inspections will not, as before the 1998 crisis, be infiltrated by US intelligence officers taking notes on locations to bomb in the future.
Secondly, what guarantees can Europe give Baghdad that, once it has been proven that its arsenal has been dismantled or it has been verified that there are no weapons of mass destruction, America will not immediately attack, once they can see that the regime is not armed? Although Europe is seeking to prevent the proliferation of weapons of mass destruction, we all know that the United States want the regime overturned. Is this indeed Europe's mission to seek to overturn regimes? There are certainly other regimes that we would like to see overturned!
Thirdly, what would Europe's reaction be if an attack against Iraq were carried out without the backing of the UN? A war against Iraq would not be fair, appropriate, or effective. It would not be fair because, without the green light from the UN, it would be an affront to international law. It would not be clean because, as Mr Morillon has said, there is no such thing as a clean war, not to mention the fact that it would be an experimental war in new weapons, which would harm the Iraqi population. It would not be effective because, in terms of the fight against terrorism, and Afghanistan is proof of this, bombs are of no use. Osama bin Laden is still at large and Saddam Hussein will, in all probability, remain at large.
That is why, when I hear Mr Van Orden speak I am afraid, as I was when I heard Mr Blair speak yesterday, I have just one message, based on the words of the Count of Auteroche at the battle of Fontenoy: if the English wish to support our American friends, they can fire first, but they cannot count on us to support them!
Mr President, I know that the President-in-Office, a highly respected former colleague in this House, will take back our views to the General Affairs Council. There may be no consensus among the Member States, but there is broad consensus in this House.
Since the end of the Gulf War, our strategy has been one of containment and deterrence. To change that strategy, we need compelling evidence that our objectives in the regions would be better served by military strikes. Even with such evidence, military action should not be undertaken without clear and realistic political objectives and a commitment to finance and administer the necessary reconstruction.
To win a war against terrorism in one country, you need broad consensus of support in that country. To win a war against terror across borders, we need to build a consensus across borders. The Council must unite, either to agree such objectives, to make such a commitment, to build such a consensus, or to rein in the declared ambitions of the United States.
Mr President-in-Office, an opinion poll by the German Marshall Fund and the Council on Foreign Relations shows that two European citizens in three support the Union acting in this way. We in this debate are urging you to seize the initiative.
Mr President, the truncated speech by Mr Haarder and the much longer statement by Mr Patten give us cause for concern, dismay and alarm, particularly after the British Prime Minister's warmongering in Sedgefield yesterday. It is evident that the unstated assumption by the European authorities - with the remarkable exception of the German Republic - is that war is, by now, a certainty. Never mind that there is no scrap of evidence that Iraq possesses weapons of mass destruction, even nuclear weapons, never mind that Mr Blair has again postponed the publication of his own private dossier on the matter. There is no doubt that, as with Enron's creative accounting, the CIA are working on creative evidence.
Confronted with such an imminent disaster for humankind, the Council and the Commission are taking the wrong - although expected - stand. As the French newspaper le Figaro puts it, 'confronted with American intransigence Europe excels again in its inclination to compromise'. Compromise in this case is offered by the figleaf of the United Nations, a figleaf that in this specific case covers much more than has been covered by UNSCOM and UNMOVIC. Unfettered, unconditional, intrusive access by United Nations inspectors, let us say Anglo-American inspectors, to every site in Iraq - something which Mr Rumsfeld himself expects to be rejected out of hand by the infamous Baghdad dictator. After that only one alternative: war.
Unfortunately, what we have heard today from Mr Haarder and Commissioner Patten confirms our belief that there is a growing gap between the people of Europe and these governing bodies, a gap which this war will enlarge with deleterious consequences for the future of the Union.
Mr President, Commissioner, Mr President-in-Office of the Council, at the end of this debate, I am left with a number of questions. The condemnation of the dictator Saddam Hussein appears unanimous. Are we not forgetting, though, that in the eyes of some Muslims and even of huge groups of them, he is considered a hero? This is a major problem.
Secondly, how far does this unanimity extend? Are we convinced that the resumption of weapons inspections will bring any closer the solutions we want? Do we think that these should be unconditional? Do we think we should set an ultimatum? Should this ultimatum be set by the UN? And what conclusions will we draw if nothing, or something, is found?
In my view, all these scenarios should be thought through beforehand. Is the existence of weapons of mass destruction in Iraq a necessary or satisfactory reason to start a war? Or will we then want to enter into negotiations concerning their dismantling? Who will provide proof of the existence of these weapons of mass destruction? Some of our fellow MEPs are already saying that this proof is there because he had them before. On the other hand, a number of weapons are reported to have been destroyed during the second Gulf War. Are people in the EU agreed on the interests that are really at stake in the Middle East, on this region's stability, on the risk that the Gulf States are running? Not that they are models of democracy, but what will happen to them? What happens if a prior solution is not reached for Israel and Palestine? Are we getting any nearer to a solution?
Is it the EU's intention to avoid a war against Iraq only in the short term? Is the aim to bring down Saddam Hussein? Or would we much rather broker peace in the Middle East, as the Palestinian issue lies at the heart of the problem? Should we not express our aspiration to defend human rights and democracy so that partnerships can be forged in future? In my view, the solution we need is long-term.
I would also like to know whether the EU will take an initiative to let the UN play a prominent role in the Middle East once again? Apparently, this question was not even raised in Elsinore. Are the two European countries on the Security Council, namely the United Kingdom and France, on the same wavelength? Probably not, for the signs are there for everyone to see.
I have a few more questions, but time is running out. However, I should like to finish with one final question. Is it right for Denmark to give itself one month to find a compromise which is also acceptable to the Americans if we establish that the European themselves are still struggling with so many problems? How many subscribe to Mr Schröder's opinion? Not only are we, along with Mr Schröder, saying 'no' to war now; we also want Europe to have the objective of establishing stable and lasting peace in the Middle East.
Mr President, I wish to begin by saying that I served in the American Army in the 1950s, so I have a little knowledge of the horrors of war. I also want to say that George Orwell would find it difficult to create characters like Rumsfeld, Cheney and Ashcroft.
It is very important to ask ourselves what precisely do we mean by weapons of mass destruction. Are we talking about Hiroshima, Nagasaki, Cambodia, or even Korea, where I served in the American Army? What precisely is our definition, and what are they and where are they?
A unilateral attack on Iraq would be moral madness. The 22 million Iraqi people have already suffered enormous pain and loss. They are now threatened with a full-scale invasion by a so-called Christian power, resulting in countless dead. It will be seen for what it surely will be: a crusade by the West against Islam. We are told that Israel will use nuclear weapons in certain circumstances. Yet we have no evidence, as has been constantly repeated in this House this morning, that Iraq has weapons of the kind referred to by the hawks in the American Government. US Secretary of Defense, Donald Rumsfeld, is proclaiming that Iraq is giving refuge to al-Qa'ida terrorists. Nobody but a fantasist would suggest such a thing.
Another bombing of Iraq would be mass murder. The American Government talks about saving civilisation - a 200-year-old civilisation or a 5000-year-old civilisation? One has to really ask the question: who is the American Government really out to save? The American Government could be boosting the armaments or the oil industries at home or it could be geared towards the re-election prospects of President George Bush, à la Margaret Thatcher. We will certainly see a rise in Islamic fundamentalism and individual attacks on Western targets will continue unabated, even on a freelance basis, should this war take place.
I urge the Iraqi regime to change course and allow UN inspectors to be readmitted to Iraq now. Finally, I ask the media to examine their conscience and ask: why now, why not then?
Mr President, one might wonder whether we are in Parliament or whether we are listening to continuous CNN propaganda.
What has been said about Saddam Hussein could be said about countless other heads of State the world over. We are well aware, since we are the representatives of the nation States, that the Member States are, by nature, cold-hearted monsters, so cold-hearted that they only very rarely back down in the face of war, especially when seeing where they stand in the power stakes leads them to assume an imperial mindset, which is the case today of the United States which is fuelling potential conflict situations, throughout the world, in the simple, albeit acknowledged aim of achieving world domination. This is absolute madness, because let there be no doubt, it is not the United Nations that is waging war, it is the Empire. Imperialism equates to war.
In order to prevent Member States engaging on this slippery slope, a few rules were drawn up through the ages, which, in the twentieth century, took on the name of collective security. Unfortunately, in the same way as the efforts of The Hague were scuppered in 1905 by the First World War, the efforts of the League of Nations were scuppered by the 'Imperial' and not the 'National'; the Imperial Hitler Socialism and, more specifically, its preventative wars, particularly in the Sudeten region. In 1948, we had to start again from scratch. That was the task of the UN founders and of the UN Charter, which now forms the backbone of any international order.
In our book, war is banned. War is only permitted in specific cases, framed by stringent rules which assume, on the one hand, the support of the Security Council and, on the other hand, the monitoring of military operations by a major multinational State, itself placed under the authority of the Security Council.
We are brushing all that aside today . We are completely brushing aside international law. This is an enormous breach of the law. We are now in the middle of a discussion to determine whether we shall condemn a State which is, led by its own President, contravening international law, whereas Europe should quite simply condemn it, not simply out of pity - and I did indeed say pity, speaking as a Christian - for a nation, which has, for ten years, been suffering genuine martyrdom and upon which we are turning our backs because it reminds us of our own powerlessness, but we must, above all, think of the very concept of law, with which Europe has become synonymous for centuries. It is this concept that the United States is now disregarding, thus opening the door to new acts of barbarism.
Ladies and gentlemen, Mr Watson is right: the Council's position does not surprise us because, as illustrated so well by Mr Pasqua earlier, there is no more of a common foreign and security policy than a common policy in Europe. Our positions will never be similar, but Europe should, at the very least, remember that it has become synonymous, as has France, with the concept of law and this is much to its credit.
Mr President, ladies and gentlemen, the American and British governments are preparing a general military offensive against Iraq, a small country of 19 million people, a member of the United Nations Organisation, in order to overturn Saddam Hussein's government which they - the self-appointed global police - suspect of posing, sic, 'a threat to world security'. In doing so, they are violating the United Nations' Charter, international law and, more generally speaking, people's rights.
Since the end of the Gulf War, America and Britain have, in fact, never called a halt to their air attacks on Iraq and have caused, by imposing sanctions - a genuine crime against humanity - the poverty and death of civilian populations and, according to the UN, the death of more than one million children. It is surprising that, although a number of countries, including the allies of the United States are dictatorships, Iraq, a Muslim country that is secular and tolerant towards religions and minorities - the Deputy Prime Minister is Christian and three government ministers are Kurds - is their number one target. It is also surprising that these western superpowers, paragons of democratic virtues, are preparing so cynically to breach the peace.
You are against the death penalty for murderers, but the British and the Americans are going to murder thousands of Iraqis and their children. This preventative war is unacceptable and you are well aware that real reasons are immoral; in fact, this war is essentially for electoral purposes and to protect oil supplies.
(Applause from the Non-attached Members)
Mr President, I should like to express my thanks for a good debate with many sound viewpoints and many good pieces of advice. It is a difficult matter we are debating, but it is also a very simple matter. I have very deliberately confined myself to the crux of the matter, namely that the EU wishes to put maximum pressure on the dictator, Saddam Hussein to get him to comply with the UN resolution and the conditions to which he himself has agreed. That is not a weak but, on the contrary, a strong position. Everything we say and do must put maximum pressure upon Saddam Hussein. Strong and combined international pressure of this kind is the only thing that can induce him to respond. I would therefore thank you for all the reflections that have contributed to this agreement to put such pressure upon Saddam, and I would ask you to appreciate that, because of the need to do this, I am neither able nor willing to adopt positions on all contingencies.
I can assure both Mr Barón Crespo and others that what Mr Patten said was, in every detail, in accordance with what is the common EU position, confirmed once again in Elsinore at the weekend. It was an informal meeting with no new decisions taken, but I can readily divulge that there was support for maintaining the existing policy and for the importance of broad consultation on the part of the United States, including consultation with Arab states. There was agreement about the inspectors now having to be given the opportunity of entering Iraq and there was concern about the weapons of mass destruction that not only the United States but also UNSCOM have reasons for suspecting are being produced and that may be a deadly danger to peace in the Middle East and in the rest of the world. The EU supports the UN's efforts. A regime such as Saddam Hussein's can only be expected to be prepared to comply with its obligations if there is strong and combined pressure from the international community.
I should like to say to Baroness Nicholson and Mrs Napoletano that the Council fully supports Parliament's desire that everyone who has committed war crimes, genocide and crimes against humanity should be held to account for their actions. That also applies of course to those responsible for the Iraqi regime's many crimes, and it is something for which preparations must be made in time. In connection with this, I should like to say that I am able to confirm what Mrs Maes said, to the effect that the Danish Presidency has set a deadline of a month for a dialogue with the United States on the International Criminal Court. I am able to confirm that this is what was at issue.
Mr Barón Crespo would have liked me to report on the EU's latest efforts to help solve the Middle East conflict. I cannot give a detailed answer to his request but, like Mr Patten, I am able to inform you that my colleague, Mr Møller, is in the Middle East right now to present a proposal from the EU for a practical timetable or 'road map' for establishing a legitimate Palestinian state by June 2005. We are confident that there is broad support for this initiative, which can contribute significantly to further progress in the positive process which the Quartet has succeeded in setting in motion and in which we must place all our hopes.
Mr President, I think that it is probably true that I have had the honour, and always the pleasure, of replying to more debates in this Parliament than any other Commissioner in the last three years, such is Parliament's welcome interest in external affairs. For me this has been one of the most interesting and important debates.
It is no business of mine how Parliament conducts its affairs, but if one of the reasons for the interest and informed passion of this debate has been the formula which you have applied on this occasion, that which I think you call 'catching-the-eye', then I, for one, very much welcome it. I think that there are more people in the Chamber than normal. If Parliament does not mind me making the point, in my experience we have had the rather more unusual spectacle of people waiting to hear other people's speeches. I am even delighted to discover that one or two people have come back into the Chamber to hear the winding-up speeches which is a particular and rare pleasure. So speaking for my humble self, in the expectation that I will have rather a lot more debates to reply to in the next couple of years - unless Parliament focuses its interest entirely on domestic affairs - I found this an extremely welcome breakthrough.
I was asked one specific question, and another rhetorical question to which I will return. General Morillon asked the specific question of what we know about the attitude of the people of Iraq to their own regime, what we know about their ambitions and aspirations. The sad truth is that we know damn all because they have not had the opportunity to express their views for all too long. Indeed, the expression of free opinions in Iraq has led to people being shot, tortured and stuck in jail. I look forward to the day when we will know rather more about the aspirations of the people of Iraq but I have my doubts as to whether, in a free election, Saddam Hussein would sweep back with a plurality of the votes.
I should confess to a personal prejudice at this point. I have never regarded enthusiasm as a huge attribute in the discussion of foreign policy. I think enthusiasm does not always go well with the discussion of difficult foreign policy issues and I have always preferred foreign ministers who are prepared to sit under the tree for a bit and think what needs to be done first, rather than those who tear around trying to change the world. I find myself signed up enthusiastically to the famous dictum of Talleyrand 'surtout pas trop de zèle'. Reading so many articles over the last summer on Iraq and so many speeches, I have sometimes wished that I believed in the veracity and wisdom of anything I say as fervently as some people seem to believe in the veracity and wisdom of everything they say.
I also think that we have seen a parade of certainties sometimes based on obfuscation. I know very few people, for example, who seriously contend that Saddam Hussein is not in possession of any weapons of mass destruction.
As I said earlier, if he is without any weapons of mass destruction, then what is the problem about letting inspectors in? When we are asked to define weapons of mass destruction, I suspect it is a question which could be put with some benefit to the Kurds in Iraq or to the people who live in the marshes in the south of Iraq, who could explain what chemical weapons do to your lungs. Those would be very good replies. Some of the certainties are also based on evasions and, from time to time, on a lack of willingness to enunciate clear, consistent and defensible principles.
I just want to refer to a number of questions that we need to face up to. They go right to the heart of the issue of compliance with the United Nations and the whole issue of the justification for military action - an issue which was widely debated during the campaign in Kosovo and a question which goes to the heart of the matter we have debated on many occasions in this Chamber - the so-called clash of civilisations.
My first question is what happens if Iraq continues to defy existing UN resolutions? Do we simply shrug our shoulders? Secondly, what happens if we go back to the United Nations Security Council, get a new resolution and Saddam Hussein defies that? What do we do then? Do we simply wring our hands? Thirdly, what happens if we give Saddam Hussein an ultimatum and he defies it? What do we do? Write a letter to Le Monde, sign a petition? There have been several references - not all of them as laudatory as Mr Alastair Campbell might have liked - to the press conference which the Prime Minister of Great Britain and Northern Ireland gave in his constituency yesterday. The honourable Member Mr Lagendijk, for example, referred to what he said.
Let me quote one thing which Mr Blair said yesterday: the UN had to be a way of dealing with it - i.e. the problem caused by Iraq - not a way of avoiding dealing with it. While I am not a paid-up member of New Labour, that is a pretty good point and one which we simply cannot duck.
My fourth question concerns a point which Dr Kissinger has often reminded us of. Since the Treaty of Westphalia and the end of the Thirty Years War, international law, itself sometimes a rather nebulous concept, has been based on, among other principles, the principle that one state should not intervene in the affairs of another and certainly should not intervene militarily. Is that an entirely adequate principle of international law today? We saw the debate begun a couple of years ago by the Secretary-General of the United Nations, Kofi Annan, about whether humanitarian intervention was sometimes justified, for example when a sovereign government could be accused of assaulting the interests and the liberties and the rights of its own people.
Is intervention in the affairs of another sovereign state justified by its possession of weapons of mass destruction? Can you turn that into an acceptable principle? Does it depend entirely on context? Does it depend on the nature of the regime? Does it depend on the stated intentions of the regime? Does it depend on the scale of threat represented by that regime? Whatever else you say, clearly if you are arguing along those lines you will need to present a good deal of evidence.
Finally, on the question of justifying intervention, there is the point which Dr Kissinger argued very explicitly in a recent article in The New York Times. He argues that terrorism raises an entirely new issue for nation states. Today, he argues, one nation state can be faced with a threat from another nation state operating through non-state actors. In other words, the argument is that intervention could be justified where a nation state appears to be using terrorist organisations to threaten another nation state. At the very least I imagine all of us would argue that military intervention in a sovereign state demands a clear and well-argued justification.
Those are all issues which will be very near the heart of foreign and security policy debates in the next decade or longer. They are issues on which we in the European Union, not least because of our tradition of the rule of law, not least because of the other principles in which we believe, should have clear and unequivocal opinions.
The final question is: if the present government in Iraq is replaced as a result of military intervention, will that make the politics of the region more moderate or will it make the politics of the region more extreme?
All those are questions which we cannot duck. They are all questions to which we will have to find our own answers over the coming weeks and months.
I would like to finish with this thought. There has been a lot of reference to our relationship with the United States. I very much hope that we can work together with the United States - Europe and the United States - over the coming months to deal with an undoubted threat to world peace and to international stability. We on our side may from time to time sound to Americans as though we are speaking with a rather self-serving condescension in arguing that United States leadership should be based on as broad a moral consensus as possible, referring to the Truman doctrine and the Marshall Plan, which helped to secure our futures, our prosperity, our freedom in Europe.
But we in Europe, if we are to pull on our end of the rope, have to face up to one or two rather difficult issues ourselves. We must avoid wishful thinking and we must avoid ducking the difficult questions which I have addressed during these remarks today. I am sure this will not be the last time we debate this issue. I hope we can clarify our responses to some of those questions in the weeks and months ahead.
Mr President, on a point of order. I want to apologise to Commissioner Patten because in my speech I gave him the title of Vice-President of the Commission. It was a lapsus due to the Convention. I hope that Commissioner Patten will not be offended.
Mr President, I shall respond to that very courteous point. I am always delighted to be identified with Mr Kinnock, and even more delighted from time to time to be identified with the honourable gentleman's Spanish colleagues Mr Solana and Mrs de Palacio!
The debate is closed.
The next item is the Council and Commission statements on the situation in Afghanistan.
Mr President, I should like firstly to congratulate Parliament on the 'catch the eye' form of debate we have just tested in practice. For a former parliamentarian, all these debates with planned speaking times have been a misery. Relief was at hand, however, and the delightful experience of real debates with spontaneous contributions in which people respond to each other instead of reading from pre-prepared scripts.
Where Afghanistan is concerned, I should like firstly to draw attention to the fact that, a year ago, Afghanistan was a country in ruins, which initially suffered under an occupying power and a succession of warlords and then under an extreme Islamic revolution which forced through the de-modernisation of society and introduced mediaeval methods. Finally, the country became the domicile of fundamentalist terrorists.
That is what makes it that much more significant and that much more of a pleasure to be able now - nine months after the Bonn process was set in motion - to report on a country in which the situation is gradually being normalised. There is nonetheless a long way to go before there can again be talk of a stable Afghanistan. There continues to be inadequate security in the country. In July, Vice-President Haji Qadir was killed openly in the street. Conflicts between local warlords continue, and serious infringements of human rights continue to take place.
The conclusion of the Bonn Agreement of December 2001 between Afghan groups under UN leadership marked the start of the positive development we are now seeing in Afghanistan. The Bonn Agreement lays down a process for the re-introduction of democracy. As a first step, an interim government was established which governed the country for six months until a hastily convened council of elders, Loya Jirga, met in June and appointed a transitional government headed by Mr Karzai who is to lead the country for two years until elections are held.
The convening of this Loya Jirga and the formation of the transitional government were essential steps forward. The Loya Jirga process and the regional and district elections showed that Afghans throughout the country have the desire and the courage to participate in the process of democratisation. Afghan women played a striking role.
There have been attempts to mediate in the conflicts in Afghanistan. If the Bonn process seems to be a success, this is particularly due to the fact that it is founded on traditional structures in the country, based upon the need to secure a broad representation of the various ethnic and religious groups. It is precisely the securing of representativeness and the protection of minorities that are the keys to long-term stability in the country. Afghan ownership is another code word. Even though the UN has operated as an essential catalyst in the process that is now developing, it has played its role with full respect and support for Afghan ownership of the process.
The re-establishment of an Afghan state that can secure unity, peace and stability in the country and guarantee the observance of human rights is absolutely crucial. Progress is slow and the transitional government still has difficulty controlling large parts of the country where, as a result, local warlords and bands of robbers have an easy time of it. Central to the efforts to promote security is the establishment of an Afghan army and police force in which the population has confidence and which operates with respect for human rights. In that connection, the EU has expressed great satisfaction with the setting up of Afghanistan's National Defence Council. Just as important a factor is the state's ability to deliver development, including access to health services. A large number of Afghan refugees have returned, and those who have done so need international aid to secure their permanent reintegration.
On the issue of the return of refugees, I am delighted to note that, according to the UNHCR, the situation in Afghanistan has now improved in such a way that the great majority of Afghans are able to return voluntarily without risking persecution.
I agree with the UNHCR that their return should be supported by relevant relief measures put in place by the international community and that individual Afghans should be offered 'realistic repatriation packages'.
Seville gave high priority to adopting measures to promote an accelerated return to Afghanistan. In cooperation with the Commission and the Member States, the Danish Presidency will make efforts to comply with the Seville Declaration. I myself also had a meeting with Ruud Lubbers a short time beforehand.
There are still forces that are seeking to knock developments in Afghanistan off course. There are still various ethnic groups that, with the support of groups in neighbouring countries, do not believe that their own particular viewpoints are adequately represented. There are various warlords who, for long periods, have become accustomed to a high degree of self-determination in those areas they control and who have resisted the establishment of a central government. There are also different points of view as to how quickly and how far Afghanistan can move in the direction of a modern Islamic state with close contacts with the West.
The hope is that, by setting up a democratic process, opportunities will be created for solving these conflicts through political negotiations rather than through a return to the pointless fighting of the past.
The relatively encouraging development is also due to the fact that the international community has committed itself to Afghanistan. The United States played a decisive role in the rapid removal of the Taliban government through Operation Enduring Freedom. The American-led forces are still present in the country, combating the last remaining pockets of al-Qa'ida fighters. In and around Kabul, the International Security Assistance Force, ISAF, is helping to ensure stability so that the interim government is able to operate.
The EU also attaches importance to helping promote stability in Afghanistan and in the region. The country must not again become a seedbed of terrorism and of drugs production. We wish to support the Afghan people in their efforts to secure peaceful development.
Together, the EU Member States contribute the larger part of the ISAF force and are the largest international providers of aid. The Commission's and the Member States' combined promise of aid amounts in 2002 to more than EUR 550 million.
Recently - or, more specifically, on 22 July - the General Affairs and External Relations Council adopted conclusions concerning the situation in Afghanistan. It was stated that, in dialogue with the transitional government, the EU would proceed on the basis of the key principles agreed by the Afghan parties and the international community. The principles are stated in the Bonn Agreement, the final declaration from the Tokyo Summit in January and UN Security Council resolution 1419. The principles include the formation of a broadly constituted, multi-ethnic and representative government, in which women too participate.
Through its special representative, Mr Vendrell, the EU is maintaining a close political dialogue with the government in Kabul and other Afghan parties. The purpose is to help developments proceed in the right direction. Dialogues are also being conducted with the countries neighbouring Afghanistan in order to ensure their cooperation.
International commitment to Afghanistan will in the last analysis depend upon whether the Afghan parties really make efforts to achieve the stated objectives. The EU will therefore attempt to promote a process in which, in partnership with the international community, Afghanistan's transitional government develops verifiable criteria and monitoring systems in connection with the considerable aid that is being given.
The EU will promote the allocation of aid in a way that strengthens the central government and weakens those who are not involved in, or who are directly opposed to, the Bonn process. At the same time, it will be ensured that the population as a whole shares in the aid as a visible peace dividend. The financial situation in Afghanistan is characterised by a serious budget deficit, and the government will soon be in no position to pay out wages. Direct budgetary aid will therefore also be necessary to ensure political stability in Afghanistan.
The international community and the EU can therefore strengthen the peace process. Whether those steps in the right direction we are now witnessing in Afghanistan can be translated into genuine and sustained improvements of the situation will, when all is said and done, depend upon the Afghan people's own desire to support the process that has been set in motion.
Mr President, I am extremely surprised because the Conference of Presidents has - unanimously - asked the Council and the Commission to specifically include in this morning's statement the issue of war crimes allegations in Afghanistan, which have recently been acknowledged by the UN.
I am extremely surprised that nothing has been said on this issue, and I would like to ask you, Mr President, to ask Mr Haarder to expand on his statement so that it includes the subject that the Conference of Presidents specifically requested.
As I was not present at the Conference of Presidents I do not know about your discussion, but Mr Haarder will have a chance to reply at the end of the debate. If he then wishes to take up that matter he is free to do so.
The Minister may well want, on behalf of the presidency, to say a word about those allegations of human rights atrocities. I was certainly intending to say something myself, which I do not imagine will be very different from the presidency's remarks. Indeed it would be a cause of considerable diplomatic anxiety were we to be saying anything very different on this subject. I am sure we will not.
I would like to thank Parliament for this timely opportunity to review the situation in Afghanistan. It is almost a year ago that the events of 11 September catapulted a country which the European Commission's humanitarian office had labelled a 'forgotten crisis' at the beginning of that year, into the limelight of world attention.
Since then we have witnessed remarkable changes for the better: the Taliban regime imploded more rapidly than some expected, leading to the installation of an interim authority which soon established its credentials around the world and - even more importantly - managed to develop a balanced relationship with its neighbours. In June this year, an Emergency Loya Jirga brought to power a Transitional Authority which has more democratic legitimacy than any of the previous regimes over the last two decades. By and large therefore, the Bonn process is on track.
However, there is still a pretty bumpy road ahead. As Afghanistan moves into the post-Loya Jirga phase, a number of key challenges need to be addressed.
The most imminent is internal security - or rather, to be more accurate, the lack of it. So far, President Karzai has found it extremely difficult to extend the authority of the central government to the regions, despite his own formidable efforts. This challenge is linked to the difficulty of turning warlords into politicians. Some of them continue to thrive on drugs and other illicit trade; some profit from their involvement in the Operation Enduring Freedom; others are attempting to openly challenge the leadership of President Karzai.
In this fluid environment, concerted long-term international support for the central government is more crucial than ever. This brings me to my second point.
Unless President Karzai manages to show that the trust he generates among the international community in its turn generates tangible economic benefits and improved security, he will not find it easy to convince his rivals that he is the best man to lead the country through this difficult transitional period. As the going gets tougher, he needs even more of our support. The Commission is therefore pursuing - along with other donors - a two-pronged strategy: delivering a tangible peace dividend to the population as swiftly as possible, while ensuring that most of this assistance flows through the central government.
In turn - and this is my third point - we insist absolutely on the conditionality of our assistance. In a nutshell, this means strict adherence to the letter and spirit of the Bonn process as well as to sound macroeconomic and financial management.
Let me turn briefly to the Bonn Agreement. The appointment of the Constitutional Commission is due very shortly. This Commission's work paves the way for the general elections due by mid-2004. It will have to make difficult decisions on the future centre-provincial structure, the question of secular versus Islamic society, gender issues and the role of minorities, to name but a few thorny questions. This Commission, together with the Judicial Commission, will also have an impact on the dealings with war criminals, both past and present. It will take time to find lasting solutions to many of these issues. The important thing, however, is that we see this country progressing, with our assistance, towards peace and long-term stability.
The issue which was raised earlier about human rights atrocities is of very considerable concern to the international community. Among other fora, it was discussed by the Security Council in a meeting on 28 August. The UN, I am pleased to say, is prepared to assist the government in a future investigation. At the moment it is important to keep the grave site protected and to protect potential witnesses before an active investigation can be carried out. In my judgement, the UN Assistance Mission in Afghanistan - UNAMA - is best placed to handle this delicate issue, supporting the key role of the Afghan Human Rights Commission in taking future steps. We totally accept that it will be necessary to take future steps and to be as transparent about the process as possible.
The need for steady, long-term progress must not distract us from the huge and immediate humanitarian challenge. Since March this year, 1.5 million Afghans have returned from Pakistan to Afghanistan under the UN repatriation programme. A further 116 000 have returned from Iran. This is an impressive number but it is creating a large problem for the aid agencies. The same is true of the large number of internally displaced people. The international community is now faced with additional demands, both on the humanitarian and on the security front. These bills come on top of the EUR 1.8 billion pledged for 2002 in Tokyo in January. In such an environment, it is important to get priorities right, since it is unrealistic to assume that all the additional funding requests are going to be met at once.
One such issue is the funding for the increased rate of return of refugees where some international agencies have claimed Europe has not been generous enough. I can speak for the European Commission. We have more than doubled the humanitarian assistance to Afghanistan this year - from EUR 25 million initially earmarked at the beginning of the year to EUR 60 million at present. However, I believe it is a mistake to look at this issue solely in quantitative terms. The foremost challenge is - and this has been our line from the start - to ensure that this summer's returnees do not become again this winter's refugees. Our interventions are therefore carefully linked to the overall sustainability of the return programme. For our rural recovery programme, the migratory flows are one important criterion for the selection of areas of intervention. Another important selection criterion is dependence on poppy production. Together with a few other donors, the Commission is leading the debate on how best to develop alternative livelihoods.
All these issues throw up one unavoidable conclusion: Afghanistan needs partners who are prepared to be there for the long haul.
This, however, is not to say that we cannot point to early achievements in our aid effort. Let me give you a few examples.
Under the Aid to Uprooted People's programme, the Commission is funding the operation of 450 primary schools around the country in Afghanistan. We are now supporting over 200 clinics, three district- and three provincial-level hospitals. Our rural recovery and urban rehabilitation programmes are providing over 3 million person-days of work this year alone. Under a contract with Habitat, we are cleaning up five cities around Afghanistan, preventing diseases like cholera. We are co-financing a massive mine-clearance operation. We are contributing more than any other donor to the operating costs of the government (EUR 50 million from the Asia and Latin America budget and EUR 2.5 million from the Rapid Reaction Mechanism). While less visible, these sums finance the salaries of essential government servants, including nurses, doctors, policemen, teachers and civil servants.
Regarding performance, I am pleased to say that Afghanistan proves that the reform of the management of external assistance produces results even under the most difficult of circumstances. Of the EUR 120 million available so far for recovery and reconstruction, EUR 100 million has already been contracted. This figure does not include the EUR 45 million in humanitarian aid under the ECHO programme, which has already been committed, or the further EUR 15 million due to be committed under the same programme before the end of the year. I understand that Parliament will vote on a draft supplementary amending budget for the remaining EUR 70 million pledged for 2002 in October. It is intended for further support to the public administration, for much needed infrastructure projects and for a primary health care package. Preparations for implementation of this programme are well advanced. I can assure Parliament that these funds will be put to immediate use once approved.
So we will have committed in Afghanistan this year - committed and largely spent - almost EUR 250 million - a good step forward in discharging our pledge to spend EUR 1 billion over 5 years.
That, the House will recall, has been achieved almost from a standing start. It was, of course, only possible because of the understanding of the budgetary authority - Parliament and the Member States. But it has also been achieved because of the outstanding work done on the ground by our delegation and our ECHO staff. I cannot speak too highly of their cheerful dedication and professionalism in very tough circumstances. I much enjoyed meeting them during my visit in May and look forward to making a return trip. We in the Commission have good reason to be proud of those, like our team in Kabul, who do such a first-class job. They will, I know, work as well with our new, experienced EU representative Ambassador Vendrell as they did with his committed predecessor Ambassador Klaiber.
I am determined to ensure that the European Commission remains fully engaged in Afghanistan even if world attention shifts to other places of conflict and post-conflict rehabilitation. Let me again thank the European Parliament for its very constructive attitude in dealing with additional budgetary needs to underwrite this commitment.
I hope that as the months and years pass, Members of this Parliament will be able to go to Afghanistan - as they have been going to the Balkans in the last few years - and see European assistance being provided generously, efficiently and wisely, as it should be everywhere.
We will not be able to complete this debate before lunchtime, but we will carry on until about 12.20 p.m. so that we can take the speakers from the political groups.
Mr President, Mr Haarder, Commissioner Patten, thank you for giving us the opportunity to review the situation of this ruined country - as Mr Haarder described it last year - of this forgotten country, as the Commissioner so accurately described it.
No one here, however, has forgotten the opinions of those who considered themselves, not so long ago, to be experts on Afghanistan and who recommended reaching an agreement with the Taliban regime, on the pretext of implementing a realpolitik which would mean that only the Taliban would be able to guarantee some semblance of peace in this ill-fated country which has been torn apart for so long - you mentioned this, Mr Haarder - by tribal feuds. The risk was that the country would once again fall prey to various warlords once the Taliban regime had been eliminated.
That is why we can only welcome the fact that, despite these forecasts, Afghanistan is not being torn apart today and that the progress we have already made in restoring order in the country is, on the contrary, encouraging. The progress made is, of course, encouraging, as you have said, Mr Haarder, but it is far from satisfactory. The fight against terrorism waged by al-Qa'ida and Mullah Omar is far from over, security in Afghanistan is not, therefore, guaranteed, the reorganisation needed in Afghanistan - which involves creating institutions to ensure the representation of all ethnic groups and respect for international law and human rights - has only just got underway, and, lastly, because the large-scale return of refugees has only served to exacerbate the already disastrous humanitarian situation caused by the war and the drought which have been raging for years.
I shall return to all these points in order, if I may. The fight against terrorism waged by al-Qa'ida and Mullah Omar is far from over because we have no idea what has happened to them, for it is unlikely that they could have found refuge in areas bordering on Afghanistan, in the uncontrolled territory of the Pashtun tribes in Pakistan, but there is nothing to prove either, as far as I know, that they are not still hiding somewhere in the very heart of Afghanistan. The security of the country is, therefore, not guaranteed.
Commissioner Patten and Mr Haarder talked about the murders. They quite rightly emphasised the difficulties caused by these attacks for our representatives on the ground, and I join you, Commissioner, in praising the dedication and bravery of these representatives. This may be the reason for the demand made by the transitional government, by President Karzai, to all donor countries, and to the European Union in particular, to extend the mandate granted to the peacekeeping force to outside Kabul and even to the whole territory. Like the French Minister for Foreign Affairs, I do not think that this is desirable. I do not think that it is desirable for the Afghans to entrust the responsibility of maintaining order on the ground to others. It is far more desirable, to my mind, to speed up the training of the national army and police force, which has already begun, so that the Afghans themselves can take responsibility for security in their country, as they have begun to do within the institutions.
I mentioned the reorganisation that is needed and which has been carried out by setting up institutions which ensure the representation of all ethnic groups. You are well aware that there are on-going difficulties with the Pashtuns. I would also point out that we are expecting a great deal, and rightly so, from the work undertaken within the framework of the Committee on Constitutional Affairs seeking to make it possible to enforce international law and respect for human rights in Afghanistan. I welcome the news that I received yesterday that a class has begun at the French High School in Kabul which is open to women and where female students do not have to wear veils.
Lastly, I mentioned the humanitarian situation. In this respect, and I shall conclude on this point, we can only welcome the fact that, when examining the 2002 supplementary budget, the European Union has agreed to increase aid to Afghanistan, bringing it up to EUR 250 million. What we shall ask for is greater transparency in the way this money is used. That is why, when examining the budget, we asked for a line indicating all the transactions made with respect to Afghanistan.
Mr President, Mr President-in-Office, Commissioner, when we endeavoured to come up with a joint motion for a resolution yesterday, we took all the issues you have touched upon today into account. There was a really broad consensus on the points we discussed, and I do not just mean humanitarian issues and reconstruction in Afghanistan, but also other political issues. I would like to discuss that here, but I would like to specifically mention that my colleague Mrs Gröner will be dealing with the position of women in Afghanistan, which is a very special issue.
Our motion for a joint resolution starts with a clear condemnation of terrorism, stating that Afghanistan's historical problems also contributed to the need for intervention of this kind. I do not want to say any more about that intervention. It was very broadly-based and it at least attracted support and could be justified. We believe that the role of the United Nations - and I am now returning to the same discussion that we had earlier - is not being given sufficient weight at present. The United Nations needs to decide not only about peacekeeping measures, but also about the future of this intervention. The United Nations also needs to define the objectives of this intervention, the time required for it, and it should also decide when this intervention should come to an end.
We believe that the moral justification we had for this intervention should also apply to the treatment of prisoners from this war, either in Afghanistan itself or outside Afghanistan, in Guantanamo. These prisoners deserve to be treated in accordance with international law and the international conventions.
We believe that the international community bears an important responsibility for investigating and establishing the position as regards the human rights violations in northern Afghanistan that have been mentioned, and in particular those in the Dasht-e-Leile region which have been reported by the UN. In reply to Mr Wurtz, who mentioned this point just now, I would say that we in this House should make a very clear request for the United Nations to carry out an investigation and to bring those guilty to justice once they have been tracked down. Mr Wurtz, I regret that your group feels unable to sign this motion for a resolution, but you can at least vote for it.
Mr President, I congratulate the Commission and the team led in the Commissioner's office by Mr Fotiadis and those on the ground for the amazing work they are carrying out.
I attended the Tokyo Pledging Conference and was proud to see the way in which European Union leadership in nation rebuilding was exemplified by both the Commission and the presidency. I congratulate the Commissioner himself and the presidency at the time - the Spanish presidency - for the way in which they conducted the business of the European Union there.
But the Commission's subsequent work has proved my view to be correct: amongst the international community blocs claiming to be able to rebuild nations, the European Union is standing alone. And we are working in a tough and dangerous situation.
Afghanistan is a very difficult country to help. For example the main message coming from the Afghan Government at the moment is that international pledges made in Tokyo are not being fulfilled and the government therefore cannot conduct its business.
Last Saturday I had the opportunity to speak in Tehran with the new Afghan Ambassador to the Islamic Republic of Iran. He made this very point. I pointed out to him that the one partner on which he could firmly rely was the European Union. I commend the priorities the Union has set itself, as the Commissioner has outlined today, because, as I said, it is not a simple matter.
Water. One Member - Mr Morillon - has already mentioned the acute drought. The acute drought is so widespread in the south-west of Afghanistan - it feeds across from the plain in Iran. There are 26 major water projects under way in the Islamic Republic of Iran to try and provide the local population with water. Over the border in Afghanistan, I have seen no water projects at all on the ground. Yet this is the largest drought for at least 300 years. It has hit many hundreds of thousands of people. Of course in a drought the farmers cannot grow alternative crops. The south-west of Afghanistan is not particularly heavily mined. They can grow opium poppies in this drought. Unfortunately, poppies grow extremely well in drought. Until we put water projects in the south-west region, we cannot complain as much as we do that opium production is not being contained. Of course it is not being contained. The figures provided by the Afghan Government have been unintentionally misleading to the international community. Water ought to be one of the topmost priorities.
On health care, the population is virtually at the lowest ebb. Life expectancy is 46 years - the lowest in the world apart from Somalia. All the health indicators show that health has been abominable for the last 23 years and there is a lack of education.
May we insist that other international donors focus on small-scale health projects to implement the World Health Organisation master plan on health. Not large hospitals, for which there will not be enough staff or resources, but more mass immunisation, more primary health clinics, more mobile health clinics. Could we please press other donors to focus on those areas?
Then, of course, women's rights. I must tell you that women's rights have gone downhill, not up. Only last week, for example, the government passed a law stating that women would not be allowed to perform music on the radio.
So it is not easy. I congratulate the Commission and I urge it to persuade other donors to adopt the same approach as our team in Brussels and on the ground. We are doing wonderfully well; others, I fear, are not being nearly as successful.
Mr President, Mr President-in-Office of the Council, Commissioner, when my group invited the director Jamie Doran to show his film at the European Parliament on 12 June, we had three objectives in mind. The first aim was to gain as much recognition as possible for the overwhelming validity of the war crimes allegations made by the people interviewed by the British journalist in Afghanistan. Next, we wanted to give as much backing as possible to the idea of sending, under the auspices of the United Nations, a committee of enquiry to the region in question, with a view to establishing the truth of events. This would enable us to stop, hunt down and bring to justice the possible perpetrators of these atrocities, whoever they may be. Finally, we wanted to use this opportunity to reaffirm the need to respect the law and international conventions, in any situation, and this also applies to the fight against terrorism.
The joint resolution which will be submitted to us tomorrow explicitly fulfils these three desires and this is an exceptionally encouraging outcome, even though, to achieve it, it will have taken a leading US magazine to confirm our statements and, in addition, the State department, the UN and, if not the Council, then a number of European leaders to speak more openly. We must now bring this episode to a conclusion and, furthermore, my group believes that we must learn some strategic lessons from it for the future.
Personally speaking, I have no doubt whatsoever regarding the need for a consistent fight against terrorism, and I have never had one ounce of sympathy for the Taliban regime. It must be pointed out, however, that the military operations carried out by the United States or the West in Afghanistan, like the random detention of alleged Islamic extremists in Guantanamo or the compilation of ever-expanding lists of suspect organisations, have not enabled us to stamp out the al-Qa'ida criminal network. To some extent, this observation is based on the report that the anti-terrorist monitoring group formed by the UN sent to the Security Council today. On the other hand, the actions mentioned above have brought about inhuman and often traumatic consequences for the population, have without a doubt reinforced the most radical and extremist elements and, lastly, have increased insecurity throughout the world. That is why my group deeply disagrees with the passages of the resolution which seek to justify war as part of the fight against terrorism. If these paragraphs were to be adopted, many of use would unfortunately be unable to support this text.
We must bear in mind that the subject of war has once again become a major concern in most of our countries. Unlike the sorcerers' apprentices who, not so long ago, supported Islamic extremist networks in their attempts to destabilise whoever their enemy happened to be at any particular time, we are calling for responsible, on-going management of security issues; I am thinking, in particular, of the need to improve civilian conflict prevention and, if necessary, civil crisis management. The fact that al-Qa'ida cells still exist in at least 40 countries, according to the UN report that I mentioned earlier, also reminds us that terrorist networks are drawing their resources from the troubled waters of the international financial market. When will we finally adopt drastic measures to clean up and lend greater transparency to the international financial circuits where speculative - let us call it traditional - capital now mixes, if not crosses paths, with dirty money from organised crime? This is one of the costs of a genuinely effective fight against terrorism. For the time being, Mr President, it is clearly vital, as many of my fellow Members have said, that the international aid promised to Afghanistan at the Tokyo Conference be provided immediately so that the deeply scarred population - these people and, especially, these women - can, at last, begin to live once again like human beings.
Mr President, let the current situation in Afghanistan be a hard lesson to the United States and Europe about what happens to a country during and after military intervention. In my first point, I should like to comment on Mr Wurtz's contribution and the indications he has given, in combination with, in my view, strong clues in the article in Newsweek, as well as in the footage which he and his fellow MEPs showed last time, that hundreds, possibly even more, Taliban have been killed under suspicious circumstances.
I am not quoting this to indict the Americans in any way for something which may be completely unrelated to them. I am quoting this because, in my view, it is extremely important finally to put an end to lawlessness after 20 years of civil war. This means that a serious inquiry must be mounted into this and, unfortunately, similar cases. We are all agreed without much hesitation that this inquiry falls within the remit of the United Nations. The only problem is that the UN's special representative, Mr Brahimi, has already made it clear that the United Nations is unable to carry out this enquiry because it cannot guarantee the safety of, for example, witnesses and researchers. My very explicit question to the Commission and the Council is whether they would make every effort to enable the United Nations to look into this and similar cases, and to sufficiently protect witnesses and researchers.
My second point concerns the comment I made earlier in the debate on Iraq. The much vaunted regime change can only be effective if there is support for it in the country itself. Militarily speaking, such support was in place in Afghanistan, in the form of the Northern Alliance. If a regime change were to depend on the construction of civil society or the existence of NGOs, then this would be extremely difficult. These have all but gone in Afghanistan, and the European Union is at the moment trying its best - for which all credit to it - to develop these. Nevertheless, I am very anxious about the way this is going and the resistance that is met along the way. There are large groups in Afghan society that reject what they call Western, but in my eyes, crucially democratic, values. As Baroness Nicholson already mentioned, there is what I see as a setback where the role of women is concerned. Although I welcome the fact that the Loya Jirga included many women, there are now all kinds of signs that the role of women is being repressed. I think that this is a sign that nation building does not happen overnight. I am also addressing this statement to the Americans: nation building does not happen overnight. Building a democratic society is a long-term commitment.
My final point is, in my view, politically speaking, the most important point at the moment and I would particularly ask the Council to address this matter. It is about extending the mandate of ISAF, the peacekeeping troops currently based in Kabul. We as the Parliament and also most Member States have been insisting for months that the mandate should be extended beyond Kabul because that is where chaos is escalating. Although the United States seems able to permit this, it will not supply a single soldier. It will be up to the European Union, the European Member States, to extend the mandate of ISAF by sending more troops to Afghanistan. My question to Mr Haarder is the following: is the Council prepared to send more troops to Afghanistan in order to control the chaos outside Kabul and to keep the peace?
Finally, Mr President, the lesson I have drawn from this situation is that we ought to think twice, if not more, before we decide on military intervention. Once we are there, however, we should acquit ourselves of our tasks effectively for as long as this proves necessary.
Mr President, the fierce Taliban regime was defeated in the war but social and political calm and economic stability have yet to be established in Afghanistan, and the many problems linked to respect for human rights persist. The new government is faced with severe difficulties and we must provide more than just economic aid. Over 1.5 million refugees have returned from the places they had fled to during the many wars and upheavals which have afflicted their country in recent decades, but they have neither houses nor work and are prey to the ongoing dangers caused by the lack of security in the country. With a view to bringing greater security, the US Special Forces advisors are working together with the Karzai government to set up a national army in Afghanistan, but if, on the one hand, the soldiers of the new army lack weapons, on the other, there appear to be 750 000 armed Mujahideen belonging to the various ethnic groups. All this means that there will be further difficulties and that there is a need for especial political and diplomatic mediation between the national government and what are known as the 'warlords'.
No progress has been made as regards the situation of women: the only woman elected a minister in the new government had to resign after receiving death threats for declaring her opposition to the Sharia. The recent attacks, the recent discovery of a chemicals laboratory for producing explosives and lethal materials and the existence of an area under tribal influence between Afghanistan and Pakistan are further indications of a dangerous situation.
The Afghan government is proceeding, one small step at a time, to bring a return to law and order and respect for human rights, combating the extremist fringe groups which have combined terrorism and Islam to make a single religion. However, the international community must also continue to discharge its responsibilities through technical, humanitarian cooperation which will give Afghanistan the economic and structural support it needs to eliminate drug cultivation, and through more unambiguous measures to combat the Sharia and discrimination against women.
The European Union has a particular responsibility: for too long, our democracies were deaf to the cries for help coming from the Afghan people oppressed by the Taliban regime and by the cultural and physical violence imposed by their dictatorship. This new, specific undertaking by the Union will also be an - albeit posthumous - tribute to the appeal made by Commander Massoud, who, on 5 April 2001 here in Strasbourg, called upon Europe for help, although Europe, I am sad to say, was insensitive at that time to the afflictions of a country oppressed by Taliban fundamentalism and which al-Qa'ida had made the cradle of international terrorism. In a few days' time, it will be the anniversary of the assassination of Commander Massoud, who was murdered a few hours before the tragedy of 11 September. It is our hope that the men and women in Afghanistan too who believe in freedom and democracy will respond to Commander Massoud's call and work together to defeat fundamentalist violence and secure peace for their people.
Mr President, it is difficult to speak in this House which barely resembles a genuine Parliament. What we can say about the situation in Afghanistan is a mere extension of what we were saying earlier about Iraq. In both cases, we are witnessing the unleashing of an empire, which is using every possible excuse to inflict on a nation - and, there is no doubt, via this nation, on the whole world - a display of its military capability.
In Afghanistan, the excuse is not plausible. One does not destroy a whole country because a terrorist is hiding there. As Mr Gollnisch said earlier, we will have to bomb London until the British Government extradite to France Rachid Ramda who masterminded several terrorist attacks that were carried out on the Paris underground in 1995. Although he spoke in an ironic manner, Mr Gollnisch has simply made a logical point.
Due to the fact, ladies and gentlemen, that the empire and its propaganda are so deeply engrained in our minds, we are losing sight of the most basic logic and even the most basic common sense. Who, if not the empire, is flouting the law, and as I said earlier in relation to Iraq, the UN Charter, to which we are all bound, in the war that it unilaterally decided to enter into, first in Kosovo, then in Afghanistan and now in Iraq? Who if not Washington is guilty of war crimes, which I, like Mr Wurtz, would like Mr Haarder to speak to us about this afternoon. And who, if not Washington, is using weapons of mass destruction in Kosovo, in Afghanistan and in Iraq, as proven by the numbers of deformed children being born in these countries as well as the condition of many American soldiers themselves? The American people are themselves victims of the unleashing of the empire.
Open your eyes, ladies and gentlemen. The great warlord is no longer Saddam Hussein - it is George W. Bush. The Hitler of today cannot be said to be the remote, sectarian 'hashassins' - it is Bush and the pathetic, militaristic gang with their aspirations to dominate the world. They should know that although they will not find wretched Europe standing in their way - Europe which is so divided now and becoming increasingly divided - they will at least hear the voice of the freedom of the Nations, and above all, the voice of France.
Mr President, ladies and gentlemen, Commissioner, it is certainly true that considerable progress has been made in the situation in Afghanistan and anyone who has visited the country recently can see that, despite the huge problems, there is hope and life. You are quite right, however, Commissioner, that the problem in Afghanistan is the lack of security and that the current government, led by President Karzai, has little power outside of Kabul. This is why, unlike Mr Morillon and the decision of the Security Council, I think that we are wrong not to respond in the positive to Mr Brahimi and Mr Karzai's request to step up the presence of the international peacekeeping force, to extend it temporarily and to widen its territorial jurisdiction.
Personally speaking, I think that we perhaps have won the war, but there is a risk we might lose peace. Currently, 4 800 soldiers from the international peacekeeping force are stuck in Kabul. You are right, General Morillon, it would be better for the Afghans themselves to be responsible for the security of their country. However, to put together an army and a police force takes time and, in the meanwhile, the tribal leaders are becoming more organised, as is evident from the attacks carried out in recent weeks.
That is why I am saying that reconstruction is a good thing. The Commission and our staff are, in my view, making miracles happen in Afghanistan, but I sincerely hope, Commissioner, Mr President, that the next time Mr Brahimi and Mr Karzai ask us to step up the peacekeeping force, we might have the courage to say yes. There are 7 800 American soldiers in Afghanistan to combat terrorism and 4 800 soldiers to maintain peace. I think that we have done the wrong thing. It would have been much wiser and perhaps more useful if we had had the courage to invest as much in peace and security as we have in the fight against terrorism.
We will now interrupt the debate for the vote. The debate will be resumed this afternoon at 3 p.m.
Mr President, I would like to tell Parliament that this morning the Prince of Asturias Foundation awarded the prestigious Concord Prize jointly to Daniel Barenboim and Edward Saïd. I believe this is an appropriate encore to the concert we enjoyed on Monday.
Mr President, I was the Member responsible for the successful amendment to the Corbett Report, as a result of which the book where you sign written declarations under Rule 51 was moved to just outside this Chamber instead of being stuck in an office which nobody could find. I spoke to the official there today, who complained that not a single Member has shown any interest in reading the declarations or signing the book, even though the procedure is now much easier and more convenient. Can Members please cooperate with this project, in order to justify the change and the human resources dedicated to making it work?
Thank you Dr Tannock.
We shall now proceed to the votes.
Mr President, ladies and gentlemen, on behalf of the Group of the Party of European Socialists, I would like to move a point of order pursuant to Rule 144 of the Rules of Procedure. The motion is to refer this text back to committee. We believe that the Beysen report cannot legitimately be adopted until the questions that were raised by the Executive Committee in the Green Paper on Consumer Protection have been resolved. These questions are: should we harmonise European consumer law using a framework directive or using specific provisions of the type used in the proposal for a regulation on sales promotions?
In accordance with the Rules of Procedure, can I have a speaker for the motion and one against?
Mr President, I think that the argument put forward by Mrs Patrie is based on common sense.
We should not be expected to vote before we have held a debate on the Green Paper on Consumer Protection. My group is therefore also in favour of Mrs Patrie's request.
The rapporteur has asked for the floor.
Mr President, Mrs Patrie's suggestion comes as a huge surprise to me, because not a single new issue was raised during the extensive debate we held here yesterday, both in the morning and in the afternoon, and because Commissioner Bolkestein has also emphatically confirmed that the Green Paper and the draft regulation are completely compatible. Moreover, I should like to draw Parliament's attention to the fact that this report has been approved in the Committee on Legal Affairs by an overwhelming majority, with two votes against and two abstentions, and that normally speaking, this report would not have been discussed in the plenary had we applied the new procedure. What is more, it cannot be the intention, surely, to obstruct the legislative procedure because a group, however important it may be, fails to reach unanimity on this report. It is up to us to assume our responsibility freely; this is quite simply our mandate.
I now put the motion that the text should be referred back to committee to the vote.
(Parliament rejected the request for referral to committee)
(Parliament adopted the legislative resolution)
Mr President, I would like to table an oral amendment.
Mrs Villiers is suggesting the following amendment: 'believes it will be necessary to revise the regulation in order to apply it also to the transport area, as a strategic instrument for the development of the EU'.
If we adopt this amendment, we will prevent the Commission's regulation on State aid for employment from coming into force, which is something, I am sure, no one wants. I therefore propose that we add the short phrase 'in the near future', to urge the Commission to present to us, in the near future, the proposals that Mrs Villiers desires, which will enable the Commission to apply this regulation that is, indeed, important.
I believe Mrs Villiers is in agreement.
Mr President, this report was voted under Rule 110a of the Rules of Procedure, which allows for no debate in Parliament and no amendments to the report. The British delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new rule, however, leaves no option but to vote against certain reports.
The British Conservatives deplore violence of any kind and welcome measures to combat this, including some of the initiatives under the Daphne programme. Violence, especially against women or children, is completely unjustifiable and cannot be accepted. However, the measures called for in Article 18 of the Avilés Perea report represent an infringement of the Member States' right to determine their own criminal justice systems and represent measures to introduce harmonisation of criminal law.
The calls for a specific European legal base infringe the principle of subsidiarity. We strongly believe that national parliaments and not the European Parliament should lay down laws relating, for example, to eviction of violent partners.
Whilst accepting that good work is being carried out by the Daphne programme, the British Conservatives are opposed to the principles of the report, for the reasons outlined.
Mr President, ladies and gentlemen, I have fully and enthusiastically supported this magnificent report by Mrs Avilés Perea. In fact, the Daphne programme, designed to protect women and children against violence, and which is now also open to the countries that are candidates for accession and to the countries of the EFTA-European Economic Area, has had an exceptional level of response and, as has already been said, is a victim of its own success.
Therefore, the efforts made to draw attention to the programme's clearly inadequate funding are not excessive. This inadequate funding is a matter of the greatest concern, particularly when we consider the forthcoming enlargement of the Union. To date, the participation of the candidate countries only represents 6% of the programme's total resources and this is predicted to rise.
We also support the rapporteur's proposals on the rehabilitation and treatment of aggressors, on undertaking comparative studies into legislation and punishment, on approaches to the problem of prostitution, to undertaking educational programmes which show that violence against women and children is unacceptable and on the creation of a common database on eliminating violence against women. Nevertheless, in line with our Conservative colleague who has just spoken, we consider some excessive steps to be dispensable, in particular those which could be interpreted to favour a common European code, which we believe would breach the principle of subsidiarity.
Physical, sexual or psychological violence exists in every country in the EU. The statistics gathered in the various countries are quite high, varying from 14.5% in Germany to 56.3% in Portugal, with 52.8% of women suffering physical violence at the hands of their partner or spouse.
Since 1991, Portugal has had a law to protect women who suffer domestic violence. Nevertheless, this law was adopted under international pressure, and not as a result of any greater awareness, which means that there are almost no measures in place to implement the law.
Violence perpetrated against children, adolescents and women must be condemned, because it violates their fundamental rights, entails serious consequences for society as a whole and constitutes an obstacle to gender equality.
The Daphne programme to combat violence involves policies combining prevention, punitive action and victim support. To comply with the objectives that have been laid down, sufficient funding is necessary and it is, therefore, crucial that we increase the budget for forthcoming years.
We voted in favour of this report despite the fact that, even in view of its limited objective - aid to associations which combat sexual violence and fight for women's and children's rights - the proposed budget is quite obviously insufficient. The report itself recognises this and lists the projects rejected due to lack of budgetary resources.
We must, however, stress that, amongst the types of violence inflicted on women, who suffer not only sexual and domestic violence - they also suffer social violence which can in fact affect men as well, such as having to endure unacceptable working conditions. One example is working at night for women, which is permitted in industry by the European Parliament, or worse still, losing one's job and one's income.
The inability to combat social violence and therefore prevent its consequences is also severely hampering efforts to combat domestic violence.
Increasing numbers of women and children are victims of - as you would expect - physical, but also psychological violence. It is women and children who suffer the most from violence, but we must not forget that men are also sexually exploited and also suffer. We must therefore put in place effective measures to combat all forms of violence, by combining prevention, punitive action and support for victims.
The Daphne programme is an effective instrument and it must be further developed. The fight against trafficking in human beings must include penalties that act as a deterrent and that are common across all Member States. All NGOs must be actively supported and violence must be understood in the broad sense. All forms of violence must be opposed because violence is unacceptable.
. (PT) There is an enormous gap between the declarations of good intent proclaimed in the Social Agenda and the way in which these are put into practice, as proved in the report itself, despite some weaknesses and some specific negative points with which we disagree and hence our abstention in the final vote.
We welcome the report's criticism of the Commission, however, both with regard to issues of form and for the lack of information given to the European Parliament and the social partners, and for the delays in meeting commitments it has given, in particular concerning the following aspects:
amending Directive 92/85/EEC on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding, on the basis of the proposals tabled in the motion for a resolution adopted by the European Parliament on 6 July 2000;
the establishment of criteria for the recognition of disabilities and the submission of an effective action plan to prevent musculoskeletal damage occurring in the workplace;
and paying greater attention to the quality of work, to developing the social economy, to illiteracy, to combating illegal labour and discrimination against people with disabilities in terms of access to employment, to education and to vocational training.
The aim of this Commission proposal for a regulation is to remove any restrictions imposed by the Member States on unfair sales promotions (price reductions outside sale periods, free gifts, below cost selling), such as the restrictions adopted in Greece in law 2941/01 banning below cost selling.
This ruling will do even more to help large multinationals concentrate money and corner the market, because only they will be able to increase their overall profits, even if they sell certain products below cost. At the same time, it will be a disaster for small and medium-sized enterprises, which have already been hard hit by the implementation of the single internal market, and for consumers, who will be even more exposed to deception and will suffer the consequences when markets are cornered.
The fact that it has opted for a regulation, which ensures immediate application, and the fact that the proposal was not discussed with the interested parties, especially SMEs, shows just how concerned the EU is to directly promote the interests of large companies. The whole affair illustrates exactly what it means by competition on the single internal market.
The MEPs of the Communist Party of Greece call for this regulation to be withdrawn and will be voting against the report.
Since Mrs Patrie's legitimate request to refer the report back to committee was rejected and the amendments from the Left have not been adopted, I voted against the report along with my three colleagues from the Republican, Radical and Citizens' Left.
The report dealing with the proposal for a regulation on sales promotions in the internal market, voted on by majority in the European Parliament, improves the European Commission proposal, although it contains some contradictions and incorrect points, which we voted against.
We voted in favour, however, of the proposals that are intended to provide greater protection for consumers and micro-undertakings and small and medium-sized enterprises, by combating the habitual and repeated dumping practiced by certain economic groups, which use a predatory price strategy, in the de facto aim of ruining weaker competitors and of forcing them out of the market.
We also support the proposals that are intended to uphold the most progressive national legislation, to protect subsidiarity and the sovereignty of every Member State, specifically in laws designed to protect consumers and minors and to support micro-undertakings and small and medium-sized enterprises, as has happened in Portugal, specifically with a ban on below cost selling outside sales seasons.
. (DE) Below cost selling has been a much-discussed issue over the past months. The Commission would prefer to use this regulation to lift the ban on this practice in various countries.
Such a commitment would have catastrophic consequences for smaller producers, such as those in the agricultural and viticultural sectors. Unlike the major supermarket chains, they often sell only one product and cannot pass onto other products the losses involved in below cost selling. They would therefore lose all their capacity to compete, and, in order to counteract that, many producers would feel themselves constrained to use ingredients that were cheaper and thus of poorer quality. Lower prices would not alter the fact that it would still be the consumer who lost out in all this. It was with some satisfaction that I noted that the committee with competence in these matters has adopted the text of my amendment on the subject and managed to reach a compromise that satisfies almost everybody.
In the Legal Affairs Committee, other amendments sought to prohibit any sales promotion whatever of alcoholic drinks such as wine, beer or spirits. There is no doubt that excessive consumption of alcohol needs to be stopped by means of appropriate education at an early stage. Moreover, all the Member States stipulate a minimum age for the public consumption of alcohol. Prohibiting any sales promotion whatever is, however, disproportionate, harming as it does all consumers rather than only the small minority who are addicted to alcohol and therefore need treatment. A majority on the Legal Affairs Committee realised the absurdity of this step and rejected the amendments to which I have referred.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) These days, people are mainly seen as consumers. They have to try to accumulate as much money as possible by working long and hard, or through speculation. Anyone who fails to become rich fast, often at the expense of their fellow citizens, is considered a failure. The winners, on the other hand, are continually invited to hand over all their savings as quickly as possible to estate agents, those offering expensive holidays, and casinos. And also to schemes which will make them independent of the normal education, health care and public transport services, for these have been whittled down to a level that is now only acceptable to the losers. No wonder that the successful consumer is inundated with advertising, including from abroad. In this proposal, it is assumed that sales promotions, such as discounts, gifts and games, are conducive to welfare. In 2000, they accounted for a million jobs in nine Member States and investments to the tune of over EUR 40 billion. Although even the liberal-minded rapporteur, Mr Beysen, has to admit that such sales promotion adversely affects the ability to publish books, the fair distribution of medicines and encourages young people's addiction to alcohol and gaming machines, he does not focus his proposal on consumer protection but on the suspension of rules and fewer obligations for those who run companies. That is why I will be voting against it.
I have supported the rapporteur's proposals, which significantly improve the text produced by the Commission and which seek to provide a satisfactory response to the points that could be most controversial. I abstained, however, from voting on the legislative resolution, because I believe it is still necessary closely to observe the follow-up given to this report in the legislative process.
I agree with the ideas of ensuring price transparency and of strengthening legal certainty, responding to the pressing need to establish uniform rules with the introduction of the euro and corresponding to the new Community approach intended to provide more appropriate and coherent regulation at Community level. This proposal could contribute to clarifying contractual positions in a field of some sensitivity to consumers, such as sales promotions of the type covered by the regulation: discounts, free offers, prizes or opportunities to participate in promotional competitions or games, in the context of the selling of a product.
I welcome in particular the constant focus on the need to provide full information in sales promotions, a feature that stands out in the new agreement on commercial communications policy and which I hope will run through future rules in this field, as the rapporteur recommends.
The Member States - and France in particular - which have passed legislation, using their sovereign right, to regulate below cost selling and sales, have done so with the clearly stated aim of preserving the balance between manufacturers, distributors and consumers. It is the interests of each of these that the national parliaments have sought to protect.
The Commission's desire, therefore, to remove restrictions on sales promotions, on the grounds of strengthening economic harmonisation, poses a direct threat to the interests and the balance of economic players.
It is also - on the grounds of a misinterpreted benefit to the consumer - the image of our leading brands of products that could suffer under the policy , ahead of certain manufacturers' unscrupulous distributors - and their own economic restrictions - on which they thrive .
The amendments adopted by the parliamentary committees, including those that I tabled, have fortunately allowed respect for our national laws to be restored. Only on the condition that Parliament adopts these amendments shall I support this text.
I fully support this report, which will potentially ensure that EU consumers operate in a level playing field and sales promotions are standardised across EU Member States. Indeed, one of the most compelling arguments in favour of the euro is that European citizens are able to compare prices across borders. This advantage is at present distorted by the fact that different types of sales promotion exist in member states and therefore cross-border price transparency is effectively distorted. Once this directive eventually comes into force, it will represent one more step towards the completion of a fully functioning single market.
So this proposal is the best way to achieve price transparency and to ensure a level playing field. However, as the committee recommends, it should remain the prerogative of individual Member States to decide whether to ban discounts on fixed price products and I fully support the committee's insistence that the principle of subsidiarity must be upheld in this domain.
State aid for employment is an important way of stimulating the job market and small and medium-sized enterprises. Transparency and rules at European level are also important. Having said which, however, I worry that the Commission regulation may deprive the Member States' governments of specific, additional tools for fighting unemployment under special circumstances. Likewise, the report throws its weight behind labour market 'flexibility', which may further dismantle the employment rights of workers, which is why I am unable to vote in favour of it.
. (IT) I would like to congratulate the rapporteur on his work. State aid must be defined and provided by a nation at times of economic crisis. If aid were to become a normal, regular occurrence, far from benefiting the country or providing an essential means of overcoming difficult times, it would without a doubt exacerbate the problems of the recipients.
The Berenguer Fuster report on the draft Commission regulation on the application of Articles 87 and 88 of the EC Treaty to state aid for employment should be read in this light, considering that these articles would also normally apply to the transport sector.
The impending enlargement must be seen as an extraordinarily important, exceptional event. It will lead to a change in the distribution of work and to marked differences in salary levels and standards of living between the current Member States and the newly acceded countries. The potential structural distortions generated by the - certainly lower - cost of labour in these countries, by different environmental, social and technical standards and by strong competition between the labour forces on the market can be addressed by making the labour market more flexible and, to some extent, through the provision of state aid to employment.
The accession of the candidate countries will lead, especially in the traditional economic sectors such as heavy industry, agriculture and transport, to excesses of labour, and these people will not be able to find work immediately in the new, emerging economic sectors.
(Text abbreviated in accordance with Rule 137(1) of the Rules of procedure)
The very title of this report is misleading in itself. The title talks of 'State aid for employment' whereas the report is, in fact, about funding to increase employers' profits.
However much the report 'welcomes?greater transparency and legal certainty' in the areas of aid, tax relief and benefits which are granted to employers on the pretext of encouraging them to create jobs, it does not question employers' right to do what they want in their businesses. Nothing can prevent them, therefore, from pocketing the funding without creating a single job, which is what employers have routinely done for a long time.
Since we do not wish to give our approval to this farce, we voted against the report.
I would firstly like to congratulate Mr Berenguer Fuster on his work and on his report and then say what great benefit could be derived from a European Parliament resolution which seeks to encourage employment and which recognises the need for State aid. The report says that unemployment is too high. I would add that it is a tragedy and a real disease into which we must channel all our energies! It is perfectly legitimate to use State aid to support a number of measures to combat unemployment and encourage employment.
It was, incidentally, totally unacceptable to associate aid with increased labour market activity. However, since the right-wing Members voted in favour of the report, my colleagues from the Delegation of the Republican, Radical and Citizens' Left and I had to vote against the motion.
We are concerned at the approach that the report insists on promoting when it states that 'the key to improving employment in the European Union is encouraging labour market flexibility through structural reform'. This ignores all the problems of unemployment caused by restrictive monetary policies and by constant privatisations, including in basic sectors of the economy and in social fields.
It is also unacceptable that the report considers state aid for employment to be a last resort, thereby condemning disadvantaged regions and sectors in difficulty to failure and to poverty.
Of particular concern is the damaging impact that its implementation could have in countries such as Portugal, with micro-undertakings and small and medium-sized enterprises which are experiencing serious difficulties, and in sectors such as ship building, which are affected by unfair international competition policies. Hence our vote against this report.
. (DE) I voted in favour of the Berenguer Fuster report, as I, like the rapporteur, support the Commission's approach to reforming the system of employment aid.
I particularly welcome the way in which the planned limitation of the prior notification requirement now gives regional authorities more scope to develop local employment programmes, thus enabling them to respond quickly and flexibly, with targeted measures, to changed conditions in the labour market in the regions.
It is in particular small and medium-sized enterprises that will benefit from the more lenient conditions, being able, where the need arises, to expect the speedy and straightforward payment of aid, which I emphatically support.
The consolidation in a single text of current legislation on employment aid means that the Commission is also doing justice to its objective of greater transparency in the EU's lawmaking processes.
There is one point, though, in the rapporteur's argument where he and I part company. The key to improving employment cannot be found in the greater labour-market flexibility for which he calls. It is far more a matter of responding to the changed situation in the labour market by rethinking employment policy, for example by using new working arrangements to guarantee full employment while simultaneously safeguarding quality jobs.
. (NL) State aid has become a dirty word within the EU. This is partly justified. State aid can mean that the tax money we have all helped to raise for community tasks has been transferred to friends of politicians in government to give them an unacceptable advantage. More often, however, state aid has been a means of protecting weak regions, disadvantaged professional groups and vital public services, or of protecting society against the effects of major economic crises. For example, following the 1929 crisis, attempts were made to crank up the economy by means of huge, Keynes-inspired investments. These days, these forms of aid are often treated as a form of distortion of competition because they contravene the liberal principle of competition and go against government cutbacks. In this light, each regulation that grants tiny scraps of state aid appears an improvement on a harsh, all-encompassing form of liberalisation which makes problems completely impossible to solve. Unfortunately, this proposal, targeting vulnerable groups of employees in small and medium-size enterprises, is immediately being rendered ineffective by a plea for the labour market to be made even more flexible. Cutting back on employee protection is therefore promoted as the best way of guaranteeing more employment, and aid is seen only as a last resort. This is sufficient reason for me to vote against the proposal.
. (IT) We voted for Mr Berenguer Fuster's report. Indeed, it would be difficult not to, considering who the beneficiaries of this aid are and the goals of simplification and transparency that the Commission has set itself.
The issue we need to reflect on, however, is the fact that, as the Commission is quite aware, in some regions of the Member States of the Union, the difference between being in an area receiving aid under Article 87(3) and not being in such an area is a tax reduction in excess of 12%.
The question is then the content of Article 4(3) of the draft regulation, with reference precisely to the above-mentioned regions, for we believe that the method of determining the areas does not produce a wholly accurate definition of which areas are genuinely disadvantaged and that the Commission is aware of this. Consider the method used by local employment systems to define these areas and how it has been disregarded in some cases.
We therefore believe that the current maps should be revised to ensure that they are consistent, irrespective of whether the regions themselves have used them. Otherwise, even with the planned 10% increase on the upper limit, the draft regulation would, in those cases, essentially serve the purpose of - covertly and only partially - remedying the errors made.
. (EL) Unemployment is constantly on the rise, followed by even faster rising underemployment. The aim of the ?U's employment policies is not to reduce unemployment; they are a vehicle for abolishing wage, labour and insurance rights and they spell redundancy for workers in full-time, stable employment, the aim being to impose flexible forms of employment.
This state aid represents net revenue to employers; it results in workers being replaced by the subsidised unemployed and permanent violations of collective agreements. It helps reduce labour costs and supports the interests and profits of big business.
Priority for SMEs and proposals to draw up a list of the groups which will benefit from the measures merely sweetens the pill. The purpose of these proposals is not to help SMEs strengthen their defences against the onslaught of big business but to make use of SMEs, which have always had the most jobs but which also have the weakest trade union movement, and of the weakest social groups in order to support the drive towards labour market flexibility.
The workers want full, stable employment, protected social rights, a higher standard of living, real social development and prosperity, unemployment benefits of 80% of the basic wage and a different sort of policy, which centres around man and his needs.
We find it entirely understandable that the European Commission should consider the time to have come, on the basis of an active policy of employment aid, to establish more binding criteria and to lay them down in a single legal framework.
In fact, this rationalisation is intended to pursue a dual objective: on the one hand, to simplify and clarify the system of regulating aid to employment, in the aim of ensuring greater transparency in the Commission's action and of facilitating understanding and monitoring of this action; and furthermore contributing to stimulating employment in the European Union, in line with the European employment strategy, especially for workers in the least-favoured categories.
I have, therefore, approved the rapporteur's position, which supports, to a large extent, this Commission proposal, considering this to be the approach that will achieve the Lisbon Strategy, and I welcome in particular the references made to the need to support the economic development of the least-favoured regions of the European Union, with particular focus on the outermost regions.
That concludes voting time.
(The sitting was suspended at 12.53 p.m. and resumed at 3 p.m.)
The next item is the continuation of the debate on the situation in Afghanistan.
Mr President, Mr President-in-Office of the Council, Commissioner, 11 September is almost upon us, the first anniversary of that day when two aircraft, piloted by terrorists belonging to al?Qa'ida, crashed into the World Trade Centre, caused both towers to collapse, killed thousands of people and, at a stroke, changed the world - or, at least so we thought at the time. There have indeed been changes. Under UN mandate, an alliance against terrorism was forged. For the first time, a crisis was declared to be a matter for NATO, Article 5 of whose Treaty was invoked. The American President Bush called for the head of Osama Bin Laden, the Saudi billionaire who headed up the al?Qa'ida network, and the war against terrorism met with its first significant success in Afghanistan itself, where the fundamentalist Taliban regime, which was generally inhumane and in particular hostile to women, was driven from power and an interim government under President Karzai, which is putting down democratic roots, was established. One year on, we are of course all aware that the struggle against terrorism, as President Bush himself once said, will be a long one at various levels, and that quick victories are illusory.
In Afghanistan itself, the Karzai government enjoys de facto power only in Kabul. The authority of the various provincial rulers belonging to different tribes is undiminished, and has, in some instances, even been reinforced, a fact demonstrated just as much by the murder of Commander Massoud as by the murder of Afghanistan's Vice-President Abdul Qadir, who had incurred the enmity of rival drug baron, supporters of Osama Bin Laden and of the Taliban, but possibly also of members of the Northern Alliance who had felt themselves bypassed. It is also far from clear whether or not Osama Bin Laden is still alive.
What is beyond doubt is that the al?Qa'ida network has regenerated itself and reorganised both its guerrilla organisation, which is active not only in the neighbouring Pakistan, and also its sources of finance, which continue to flow in abundance. Anyone reading today's Herald Tribune will find a sobering report on the transfers of gold to Sudan through channels running from Pakistan and Iran. This means that the al?Qa'ida network and the Taliban militias still have large reserves of finance at their disposal, derived from the cultivation and sale of opium. Set against the sums involved here, the aid given by the European Union towards stabilising the situation in Afghanistan looks rather modest, even though the EU has become the largest donor of funds for this purpose. There is no doubt that we have to do this in order to bring peace to this country once under Soviet Communist occupation and ravaged by decades of civil war and thus make a contribution to consolidating the crisis region between Pakistan, Iran, India and the unstable Asiatic part of the former Soviet Union. We also have to do it for reasons of self-protection. Europe is a destination not only for Afghan drugs, but also for illegal immigrants, in the number of whom there has been a significant increase on the borders between the Czech Republic, Slovakia and Austria over the past year.
There is, then, a need for humanitarian aid just as much as for targeted measures in the fight against terrorism and organised crime, a fight we will certainly have to carry on for a long time yet, and one in which we can expect no quick victories. Yet do it we must, if we are to demonstrate to the USA that we are to be taken seriously as a partner in an alliance against terrorism.
Relations with the USA in the aftermath of 11 September have, to put it mildly, been beset by irritations. We are both saddened - Europeans when America goes it alone, and the USA by the European Union's lack of political unity and its military weakness, both exemplified by the EU's line on Iraq, which has to date been less than coherent. Also symptomatic of this are the USA's threatening gestures directed at Baghdad, which are not always credible.
What is needed on both sides of the Atlantic is coherent crisis management combating not only the symptoms of international terrorism, but also and especially its causes, as rightly demanded by the former White House security adviser Zbigniew Brzezinski. Developing such a strategy to pull the plug on the crises in the Middle East, settle the conflict between Israel and the Palestinians, and neutralise Islamic political fundamentalism wherever it rears its head - and it has its boltholes in Europe itself - to all these things, the European Union can and must make a substantial contribution. EU aid in Afghanistan is an essential building block in this.
Mr President, Commissioner, Mr President-in-Office of the Council, the European Union played a very active part in the democratisation of Afghanistan, for which particular thanks are due to the Commission and most especially its staff on the ground.
It was as early as the International Women's Day in 1998 that European women started the 'Flower for the Women of Kabul' campaign, and deplored the human rights violations that excluded women in particular from education, medical treatment, work and political involvement. Another six years of the Taliban's despotic rule had gone by before things began to look up for democracy. The international anti-terror alliance then laid the spectre of the Taliban to rest. Democracy movements were launched at once, and the EU again played an active part in this on the Petersberg in Bonn. At the same time, albeit attracting almost no attention, the first Afghan Women's Summit was meeting in Brussels at the invitation of European women. It was there, for the first time and after two decades without political involvement, that it was possible for Afghan women, whether living in exile or in Afghanistan itself, to have their own forum and find themselves.
International pressure made it possible for women to be first admitted to the Loya Jirga and subsequently to participate in the new transitional government. In the meantime, we saw to it that the Budget included funds to help the women make up a great deal of lost ground, and that it was again possible for self-help organisations such as the Revolutionary Association of the Women of Afghanistan (RAWA) to receive support from Budget funds.
It is with consternation that we now hear it reported that the first schools for girls are being closed down again, that fundamentalists again want to force women out of public life, and that the political influence of women ministers is being curbed. All the political influence at our disposal must now be brought to bear in order to prevent the situation of women worsening still further and above all to ensure that aid reaches rural areas and is passed on to women.
Jointly with the women on the European Council, we had taken the initiative of setting up a multinational group of women observers to ensure that women get the aid they need. Believing as I do that this fire must be kept alight, I now urgently call upon the Commission to continue to focus on the situation of women, and urge that we combat the principal evil, which is poverty and illiteracy among women. Even if world public opinion concentrates on other issues, I do think that we should continue to focus on Afghanistan and that we have to maintain a local presence there. My group, the Group of Social Democrats, will be sending a delegation to Afghanistan, and I look to the Commission to provide support for it in the shape of logistical aid. The threat of war in Iraq would destroy much that has been achieved, and so all our efforts are needed to help make peace in the region.
Mr President, President-in-Office of the Council, Commissioner, following on from this morning's debate, it is encouraging to be able to read in the telegrams from Johannesburg that the President-in-Office of the Council, Anders Fogh Rasmussen, and the American Secretary of State, Colin Powell, held a meeting this morning in Johannesburg at which it was established that the United States would consult its allies about Iraq and that the US agreed with the EU about firstly trying to get Iraq to give international weapons inspectors free and unfettered access to the country.
The Afghanistan debate covers two matters: the current issue of the alleged war crimes in Afghanistan and the longer term question of the situation itself in that troubled country. With regard to the alleged war crimes, we must now await the outcome of the UN investigation. If the investigation shows that war crimes have been committed, the people responsible must be found and prosecuted in accordance with the current regulations. There is really nothing more to be said about that matter at present.
It has been very encouraging to hear the President-in-Office of the Council and the Commissioner report now on developments in Afghanistan less than a year after the country lay in ruins. We can be pleased with the Bonn process and proud of the aid provided by the EU to that poverty-stricken country. We have in fact heard today about an EU success story in rebuilding a country, and we should thank the Commission in particular for its persistent efforts. We also know that we are only in the first phase, that there is a long way to go and that the new administration, or transitional government, is subject to both external and internal threats. Although much reduced in size, al-Qa'ida is still an external threat from hiding places in the regions bordering Afghanistan. Internally, the fact that warlords clearly continue to operate, are still behind the cultivation of opium poppies and are in a position to threaten the stability of Afghanistan is necessarily a source of concern. It is a threat to the country's integrity and to Mr Karzai's government, which is the best guarantee of a peaceful process of development involving the implementation of those values we cherish. We must therefore continue to maintain a close dialogue with the transitional government, as well as engage in close dialogue with any government resulting from the 2004 elections. Prompt and effective efforts on the part of the EU must be followed up by long-term efforts. The fact that the EU has just launched the 'Water for Life' initiative is commendably in line with what we have previously heard in this Chamber. Unlike almost all crops, opium poppies do not require much water. So let the EU supply water to Afghanistan, show responsibility and contribute to a more peaceful world.
Mr President, I like to think and act to promote mediation and combating poverty and injustice as the means of resolving conflicts, not war and bombing, but I am not a saint: I am completely immersed in the complexity and contradiction of conflicts. I agree with Commissioner Patten: it is not enthusiasm that is needed - although a little would not go amiss - but solutions, and these solutions must not be the Danse macabre being performed by Mr Bush and Mr Sharon or Osama Bin Laden and Hamas, who are destroying people, nature and human and social rights. The conflict between forces of good and evil is reminiscent of the Middle Ages, and it undermines the rule of law. The Taliban have been defeated but their ideology lives on: many of their practices, with which those in power today are not unfamiliar, remain.
The refugees are returning home but they are given no support, schools are reopening but schoolgirls have been the victims of a bomb attack, cinemas are reopening but they are banned from showing Indian films because they contain women without veils, women are banned from singing on the radio or television, rape and violence are common occurrences, the lethal, lucrative opium trade continues, and, although reconstruction is taking place - and it is a slow process - Afghanistan is in danger of forfeiting its sovereignty to money and corruption.
For this and many other reasons, our economic and social aid must be provided swiftly and effectively to allow the establishment of the structures and infrastructure of a rule of law and to empower that part of civil society - particularly women - which is completely devoted to securing freedom, justice, development and peace for all men and women. The situation in Afghanistan is tragic and we must continue to help the country in the knowledge that there is a universal need for sovereignty and that there must be an end to war in the region.
Mr President, Commissioner, Mr President-in-Office of the Council, we actually made a big mistake after the first war, after the defeat of the Russians in Afghanistan. We showed far too little concern for Afghanistan's reconstruction, and failed to put conflict prevention in place by reconstructing society there. We should, of course, not make the same mistake twice.
Afghan society is complex due to its many factions, tribes, and religious and ethnic differences. The different cultures must be integrated and Afghanistan, a country that has probably always been heavily militarised, and certainly still is, must be told once again that the rule of law cannot grow out of the barrel of a gun. Fundamentalism has certainly not died out in Afghanistan's society, but we must make the return of refugees possible by planning our programmes well and by guaranteeing maximum participation by the population, including women. We must set this as a pre-condition, for if they are only given funding and are able to go back to shrouding women in burkas and confining them to the home, something is very wrong. The economy must be developed, and the mines must be cleared in order to restore the countryside to its former state. All of this will require a great deal of expenditure and, above all, patience. Given that gangsterism is so prevalent, we should not be surprised to come across renewed armed fighting between the factions from time to time. This is why I would underline the need to safeguard human rights. We must ensure that nothing goes unpunished, and that enquiries are definitely mounted into any crimes against humanity. We might be able to help the United Nations in this endeavour, so that their moral prestige is also shored up financially.
Mr President, in all our efforts to help construct a better Afghanistan we should not lose sight of why we are now involved there with such commitment. It is, of course, to root out terrorism, to help build a peaceable, well-disposed, durable and better society and to ensure that the extremists do not set down fresh roots either within the country or elsewhere. All our actions should be measured against these yardsticks and we should be under no illusions about the fragility of the situation, which poses major challenges both for ISAF and the other coalition forces operating within the country. There is now wider agreement about the desirability of ISAF broadening its mandate beyond Kabul. This is not just a matter of the availability of suitable international forces but, as Commission Patten has said, it also tests the willingness of reluctant local warlords, often backed by foreign interests in the region, to comply with the authority of Kabul.
The Turkish armed forces are to be congratulated on the satisfactory completion of the first half of their span of command of ISAF. The building of a professional and reliable Afghan army and police force, which is happening in parallel largely under American, British and French auspices, will take time and there seems little doubt that ISAF will have to continue its operations next year and an early indication of the follow-on command arrangements is needed. The last thing we need, when action against Iraq is in the air, is uncertainty about military arrangements in Afghanistan.
I should like to highlight three particular aspects of the situation: refugees, EU funding and the landmine issue. Firstly, refugees, which Mr Haarder touched on earlier. There is now a degree of security in Afghanistan. Yet, while many refugees have returned to the country, millions remain in Iran and Pakistan. Some talk about two or three million respectively, though estimates differ significantly. Furthermore, a large proportion of refugees and asylum-seekers coming to Britain and other European countries originate from Afghanistan. We should bear in mind that many have extremist backgrounds and that we are therefore vulnerable to the implantation and cultivation of Islamic extremists within our own societies, not just from Afghanistan. This is madness. More focused and determined action is needed to deal with these problems and encourage return to Afghanistan.
On the funding question, the USD 4.5 billion pledged at Tokyo in January, including over USD 1 billion from the European Union, has, for the most part, been slow to arrive - although I note the Commissioner's remarks about the way the Commission has responded. There is an absorption problem: the Afghan Interim Government lacks the institutions to disburse the money efficiently and needs greater assistance in this area. At the same time there has to be proper control and management of international funds. I say this at a time when, yet again, the European Commission's procedures in this respect have been the subject of serious criticism and, as in the Palestine Authority area until recently, the issue of proper control of funds appears to have been largely avoided by the international community. The Bonn Agreement merely states: 'The members of the Interim Administration shall abide by a Code of Conduct elaborated in accordance with international standards.' This Code is not published and, in any case, seems less than adequate. We must insist that measures be put in place by the Afghan authorities and the international community, including the European Union, to ensure the proper management, accounting and use of these funds.
Finally, the question of landmines, which has already been touched on by other speakers. Afghanistan is one of the most heavily mined countries in the world. This was the case before last September and the situation has been exacerbated since then. The presence of landmines and UXOs - unexploded ordnance - are a major obstacle to economic and social regeneration. It is estimated that between five and ten people are injured in mine blasts every day in Afghanistan and that an estimated 10 million mines litter the country. We welcome the undertaking by the Afghan Interim Government to accede to the Geneva Convention banning the use of antipersonnel landmines, but the mines are still there in the ground and the victims hobble through the streets. There is an urgent requirement for a properly coordinated and funded programme of action to enable the resumption of mine action operations at least at the level they had reached before last September. A concerted time-limited effort is needed, otherwise we are still going to be talking about this in ten years' time.
There is much to be done in Afghanistan. Let us get it right, working in harmony with the United States and other allies - and all the time remember why we are there.
Mr President, a great deal still needs to be done for Afghanistan, and this resolution is a good political contribution. I would, however, just like to focus on three points. Firstly, we must restore the role, responsibility and visibility of the United Nations. In terms of assessing the outcome of the intervention, in terms of analyses which would justify any further action, we note that the United Nations is absent, often considered to be an intruder, and is, in effect, excluded. This unilateralist approach does not further the cause of Afghanistan, not least in that we are legitimately and frankly concerned at the way we are blindly placing all our trust in President Bush, whose approach to foreign policy is quite inconsistent and has, moreover, even been questioned by his Executive.
Secondly, we reject double standards in matters of human rights. We call for guarantees of fair trials for all accused persons, whatever the offence they are being charged with. We call for respect for international conventions. It may be that some of them need to be reworked and revised, and they must genuinely be revised, not set aside. We call for these guarantees to be applied to all accused persons because it is a fundamental rule, a fundamental principle that there is no room for compromise in human rights, particularly if it is designed to make things easier for ourselves. I would stress: whoever the accused person is.
Lastly, Mr President, through this resolution, we call upon the Afghan authorities to make the greatest possible endeavours to obtain justice for the journalists killed in Afghanistan and to expose the truth behind their murders - I reiterate, to obtain justice and to reveal the truth: as well as justice, we demand to be informed of the reasons why many journalists have been killed. If we have had the opportunity to find out about what has happened in Afghanistan, it is partly thanks to the journalists who decided to go and report on this war on the spot. To call for justice for those who fell doing their duty, Mr President, and for the truth behind their deaths to be revealed, is the least that Parliament can do now.
Mr President, we are opposed to the motions on Afghanistan and to the joint motion because, although they may have some good points, they legitimise intervention and the slaughter of the Afghan people and give the go-ahead for similar operations in Iraq or wherever else the imperialists choose to go. We are all the more opposed because the aim is to brainwash nations into believing that the imperialists have the right, on various and sundry pretexts, to intervene, bomb, kill, destroy entire countries and set up puppet regimes. It happened in Iraq in 1991, in Cyprus in 1974, in Yugoslavia in 1993-99 and elsewhere.
Following the horrendous attack on 11 September, the pretext for the savage attack on Afghanistan, which resulted in unimaginable destruction, countless thousands of victims and mass slaughter, was the fight against terrorism, based on the arbitrary, unproven claim that the US agent bin Laden, al-Qa'ida and the USA-supported Taliban, were to blame. As US Secretary of Defence Donald Rumsfeld has stated, no confirmation is needed for this sort of military operation. Unfortunately, this view is shared by many here in this House.
Mr Blair, who is even more merciless, tells us that the attack on Afghanistan was carried out as the moral basis for the forthcoming attack on Iraq. Today, the US president has shown his cynicism by stating that, even if Iraq allows inspectors, the problem will only be resolved by war, never mind that this will result in yet more slaughter and give even more support to Saddam. The excuse for such an attack, even with the blessing of the United Nations, is the unproven claim that the brutal dictatorship headed by Saddam holds weapons of mass destruction. And yet those who make these claims have many more far more destructive weapons scattered throughout the world and are threatening to turn them against China, Russia and elsewhere. Hence, the Bush regime is even more dangerous and nations need to unite against it...
(The President cut the speaker off)
Mr President, a year has now passed since the tragic 9/11 events which triggered the war against Afghanistan, now mercifully in a mopping-up phase to search out and destroy remnants of the odious Taliban regime and their al-Qa'ida terrorist allies. Nevertheless, Afghanistan has come a long way since the rout of Mullah Omar and the disappearance, hopefully for good, of Osama Bin Laden.
Girls are back at school, music and film are allowed again and football is replacing public hangings. We have had a successful Bonn Conference and a Tokyo Donors Conference. The Loya Jirga was opened by the former king, whom I had the pleasure of meeting last September in Rome. He has now been granted the title of 'Father of the Nation', as he has worked tirelessly and assiduously behind the scenes to reunite his nation and stop squabbling, particularly amongst the Pashtun communities.
However ISAF, the International Security Assistance Force, still has its work cut out. We have witnessed the assassination of two ministers and this week a bomb attack, presumably aimed against western forces. We still see the evils of warlordism, ethnic division and a flourishing drug trade. I was shocked to read that the opium crop this year was up to three thousand tonnes, overtaking even that of the Golden Triangle's 900 tonnes in Myanmar and Thailand. We still have the problem of considerable sympathy for Islamic terrorism in neighbouring Iran, where some al-Qa'ida fighters have allegedly taken refuge, but almost certainly many are sheltering in Pakistan, where president Musharraf walks a tightrope between cooperating with the West and yet not fully cracking down on his home-grown Jihadi Islamic terrorist groups despite pledging to do so. These groups infiltrate Indian Kashmir, causing mayhem and making a war between the two nuclear neighbours a very real possibility. Clearly, President Musharraf does not want a peaceful Kashmir election to be held.
Pakistan is also not fully cooperating with ISAF, allowing it to enter the tribal areas of the north-west frontier region where al-Qa'ida is currently regrouping to threaten Afghanistan's government and civil society.
The West must now be prepared to extend the mandate of Turkish-led ISAF forces beyond this December at the UN and extend their remit to Afghan provinces as well, to end the warlordism and extend the government's authority in the provinces as part of the nation-building exercise and construct a national army and police force and distribute much needed aid to a desperately poor country.
Sadly, the USD 1.8 billion promised in Tokyo for reconstruction has yet to materialise. Only humanitarian aid has been seen so far. The recent Operation Mountain Sweep has only brought a few weapon caches to light and we still have a long way to go to make this beautiful country a peaceful and prosperous one and a respectable member of the international community again as it was once in the 1960s and 1970s.
I feel particularly strongly that the government of Afghanistan should grant a moratorium on the use of Sharia law in areas such as the stoning to death of women and the amputation of limbs, in order to show how a modern Islamic country respects international covenants and treaty obligations and promotes justice without cruelty or abuse of human rights. War criminals must also be brought to book and tried. Refugees coming to the West who are terrorist sympathisers or have been active with the Taliban or al-Qa'ida must be sent back to face the music.
I sincerely wish President Karzai and ex-king Mohammad Zahir Shah well with all the challenging problems that they face in the months to come. Overall, I sincerely hope that Afghanistan will again be a respectable member of the international community as it once was.
(Applause on the right)
Mr President, Commissioner, President-in-Office of the Council, we knew, and we warned, that the damage done to women by Taliban fundamentalism was going to be very difficult to repair. The current situation now shows that a great deal of sustained effort and programmes specifically designed for women will be needed in order to re-establish the minimum right to personal autonomy.
There are, however, many practical actions that the European Union can establish. We propose, for example, a project offering women the chance to exchange their burkas for driving licences, so that women can exercise their right to free movement and, if they so wish, exchange this item of clothing - which incapacitates them - for cars and driving licences. The Commission should set in motion a cooperation project allowing Afghan women to make this change: burkas for driving licences, with cars included.
Commissioner, this morning you spoke of the importance and achievements of the groups working over there. I encourage you to include this very imaginative, innovative project: burkas for cars for Afghan women.
Mr President, wars, the Soviet presence and the Taliban have left a State without institutions or industry and with its agriculture struggling to survive. It has left a State with levels of poverty and illiteracy, including returning illiteracy, in men as well as women, which are truly incredible. Furthermore, the lack of integration between the different cultural, social, religious and ethnic identities making up Afghan society increases the complexity of the problem with which the transitional government has to deal on a daily basis.
As has been said, governing this country means not just carrying out essential institutional reforms, starting with the Constitution, but creating a basic banking system from scratch with all speed, disseminating education and promoting respect between the citizens and ethnic groups, rebuilding cities and infrastructure, separating military and civil affairs and creating anew industry and agriculture which will be able to survive in a globalised world. The challenge facing the transitional government is not inconsiderable, for it is a question of doing everything at once with all possible speed, as cheaply as possible and with the widest possible participation. Clearly, these tasks are not easy, particularly if they have to be carried out within a relatively short space of time. Moreover, Mr Karzai has explicitly undertaken to achieve a stable peace between the citizens, between ethnic groups and between the sexes, to establish the bases for democratisation of the country in the transitional government's two years of office.
However, as Commissioner Patten said, the path is still very tortuous. There has been no real, practical improvement in the situation of women, in particular, despite Mr Karzai's statements. The level of illiteracy among women is incredible - six or seven percent compared to 39% previously. Even the new government has deteriorated from this point of view, with some warlords assuming a political role not just in the decentralised administrations but in the Kabul government too. Censorship has increased, as has been mentioned, and women continue to wear the burka and are marginalised, particularly in the southern and south-eastern regions.
The Union must multiply its endeavours to ensure that the hopes which were raised at Bonn are not completely dashed and that the present situation of far-reaching inequality, discrimination and failure to respect human rights does not become established in the long-term.
Mr President, I think everyone agrees that big improvements have taken place in Afghanistan in the last eight months, and I should like to thank MEPs for the debate that has been conducted, but there is also agreement that there are still major problems, as emphasised in, for example, some of the most recent speeches.
I should like firstly to add a couple of remarks about the issue of possible infringements of human rights, for example in connection with the recent discovery of mass graves in northern Afghanistan. There must be no doubt that the Council attaches crucial importance to the Afghan Government's and the Afghan people's taking responsibility for the past and for the war crimes that might have been committed. That does not of course mean only the atrocities committed by the Taliban regime. In that connection, President Karzai's statement that the issue of the mass graves is to be investigated is encouraging.
The UN will play a central role in assisting the Afghan Government with this work. The EU too will of course help as far as possible, partly through our special representative, Mr Vendrell.
Regarding the difficult security situation, especially in the areas outside Kabul, it is my view that the most realistic and forward-looking approach at the moment is to strengthen the transitional government's ability to take care of security itself, partly through assisting with demobilisation, building up the army and the police, developing programmes designed to root out drugs production and setting up an efficient judiciary. A number of EU Member States are making valuable contributions to this work. That also applies to the important task, to which Mr Van Orden referred, of clearing the many mines which are a constant danger to the civilian population and make economic regeneration more difficult.
The Council is also alert to the large need for aid of various kinds which has been highlighted on many sides of this Chamber and which is perhaps greater than first assumed, partly because of the large number of refugees who have returned. In order to contribute to stability in the country, we must, as has been stated, secure a visible peace dividend for the Afghan population. Aid is also an important tool in our efforts to strengthen the transitional government at the expense of the local warlords. I might point out that, at the meeting of the General Affairs Council in July, the Chairman of the Council reminded the Member States of the need to ensure that the promises made at the Tokyo Donor Conference earlier in the year are complied with in good time.
Finally, the issue of the situation of women in Afghanistan was raised on quite a few sides of the Chamber. Right from the beginning, the strengthening of women's rights has been an absolutely central feature of EU policy, and we shall pursue this objective both in our dialogue with the Afghan parties and through the aid we provide. As Mrs Izquierdo Rojo said, it is a question of replacing burkas with driving licences. I agree entirely. Commissioner Patten will no doubt also say a little about this.
In an overall assessment of the situation in Afghanistan and of the efforts by the international community, it is important to keep a sense of proportion. As many have pointed out, there are serious problems in Afghanistan today. There are problems with security, with drugs production and, especially, with women's rights. Compared with the situation less than a year ago, the conditions under which ordinary Afghans live have improved no end. It may be said that still more might have been expected, but I do not in actual fact think it could have been. In view of the circumstances, there was reason to fear the worst. The EU and the Member States reacted quickly and generously, as soon as the opportunity presented itself.
Thousands of Europeans, soldiers, police, emergency aid workers and officials are now making invaluable efforts to help Afghanistan get back on its feet. It is a difficult, thankless and dangerous task. Many had to lose their lives. We must, of course, always be receptive to criticism, but the efforts of all the courageous and committed people who have helped rebuild Afghanistan must not be belittled. On the contrary, we owe it to them to point out the major results that have been achieved. Europe has nothing to be ashamed of in Afghanistan, and I would just add, last of all, that 100 000 Afghans are now returning home to Afghanistan. Only very few are obtaining asylum in our countries, because it is now safe in Afghanistan, in any case in large areas of the country. In this connection, it is a question of acting in accordance with the declaration from the Seville Summit and making vigorous efforts to facilitate repatriation. That is something we owe to Afghanistan and to those people who are now taking the courageous step of returning.
Mr President, let me make one or two comments in reply to this debate. First of all, I am grateful for the kind words expressed about the work that has been done by our Commission staff in Kabul and Afghanistan as a whole. Those tributes are wholly justified. The remarks made about the International Security Assistance Force underline the importance of the role that has been undertaken by the military in extending security. I am sure that Member States will note what a number of Members of this House have said about the possibility of extending the role of ISAF and extending its mandate. It is certainly the case that, if we want to see the authority of the Transitional Authority run right across the whole of the country, then it is imperative that we do not undermine that authority by reinventing the warlords as part of the continuing campaign against al-Qa'ida and the Taliban. It is absolutely imperative that we give all our support to President Karzai and his team.
I want to make three other points. First of all, Mrs Maes reminded us of the great importance of not making the same mistakes that we made after the withdrawal of Soviet troops. We are not engaged in what has occasionally been rather derisorily described as nation-building or, by one distinguished politician, as social work. All I can say is that it is a pity there was not more social work and nation-building in the 1980s after the withdrawal of Soviet troops. We might have avoided some of the excesses of the Taliban if that had been the case and avoided the problems that have been visited upon us. What the honourable Member said is a reminder that the task that we have put our shoulder to is not going to be a short one. We have to be in Afghanistan, we have to be working in partnership with Afghanistan for many years to come. It is going to take a long time to complete this work.
Several honourable Members - principally ladies, although it should be an issue of just as much importance to people of my sex as well - referred to gender issues. We must ensure that they get proper priority in our development assistance and development programmes.
Mrs Izquierdo Rojo asked about exchanging burkas for car licences. She has not, alas, been able to stay with us for the end of the debate, but I will examine the point that she made and we will certainly ensure that the delegation to which she referred gets as much help as is required. It is extremely important for Members of this House to visit Afghanistan, see for themselves what is going on and give their support to the early stages of the democratic process in that country.
Let me now deal with the issue of implementing the pledges and promises that were made in Tokyo. It is obviously important, as we discovered in Kosovo, in East Timor and in other countries and societies recovering from crisis, to ensure that the help which is pledged arrives as swiftly as possible. Not all is perfect by any means in Afghanistan. When Mr Tannock said that only humanitarian aid had arrived so far, that was a tad exaggerated. Certainly, as I made clear in my own speech, a great deal of reconstruction assistance has already been provided by the European Commission and others. It is particularly notable that the money we have been providing for budgetary support just to get government running - and we have probably been the biggest providers of that support - has certainly been provided rapidly and has been well used.
I want to refer to the point made by Mr Van Orden about ensuring that even as one spends money rapidly, it is spent prudently and transparently because we have to be aware of the Court of Auditors, we have to be aware of the terrors of appearing in front of the Committee on Budgetary Control or the Committee on Budgets, we have to be aware of the importance of keeping European public opinion on our side. Just as in the case of the Palestinian Authority, to which he referred, it is the European Commission which has actually led the way in ensuring that reformed and transparent financial controls are put in place. We have led the way in reforming those financial controls which everybody is now supporting and using. Equally in Afghanistan, it was the European Commission which made itself tiresome by arguing initially for dollarisation of the budget, just as we did in Kosovo. We were in fact the only people arguing for dollarisation of the budget. We have settled reasonably happily for other arrangements, in close consultation with the International Monetary Fund.
I do get fed up with the suggestion again and again that we are more lax in the way we support other countries and other governments in crisis than anybody else. On the whole, what we are now managing to do is to provide assistance more rapidly and in ways which will actually stand up to the closest scrutiny by this Parliament and by the Court of Auditors. Sometimes we should actually recognise what we are achieving and not just assume that what tabloid newspapers say about us is correct.
Mr President, Mr Van Orden extends his apologies to the Commissioner. He had to meet a four o'clock deadline, but he will read the Commissioner's reply in the transcripts tomorrow with great interest.
I have received six motions for resolutions tabled pursuant to Rule 42(5) of the Rules of Procedure.
The next item is the joint debate on:
the Council and Commission statements - Preparation of fourth Asia-Europe meeting ASEM IV (Copenhagen, 23-24 September 2002);
report A5-0270/2002 by Mr Maaten, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on Europe and Asia: A Strategic Framework for Enhanced Partnerships (COM(2001) 469 - C5-0255/2002 - 2002/2120(COS)).
Mr President, the fourth Asia-Europe summit, or ASEM Meeting, is to be held in less than three weeks' time in Copenhagen on 23 and 24 September, thereby giving ASEM cooperation a prominent place in European policy on Asia.
Since its first summit six years ago, ASEM has been characterised by ever broader and more fruitful cooperation in a range of areas of common interest to Europe and Asia. More than 40 initiatives have been launched in areas as diverse as money laundering, illegal migration, people smuggling, child welfare, human rights, environmental protection, educational exchanges, lifelong learning and international cooperation. The number of meetings has also increased. In between the summits, ASEM's foreign ministers and ministers of finance and economic affairs meet annually, for example, partly for the purpose of improving the summits and making efforts to ensure that the best possible results are achieved through the ASEM process.
There are more than two billion people living in the ASEM countries. Together, they produce more than half of what is produced throughout the world. The Asian ASEM countries form the EU's second largest trading partner. This state of affairs illustrates the considerable significance of ASEM and the importance of the two regions' continuing to cooperate fruitfully and in promising ways. A successful summit at the end of this month is therefore a high priority for the Danish EU Presidency.
In common with the three previous ASEM summits, ASEM 4 will be divided into three work sessions, one for each of the main areas of cooperation. These are: 1) political dialogue, 2) economic cooperation and 3) social, cultural and educational issues. Moreover, the forthcoming summit will include, as an innovation, an informal breakfast debate under the heading, 'Dialogue Between Cultures and Civilisations'.
The idea is that the political dialogue should be based on the new international situation following 11 September, and it will involve a debate on the new challenges we face in terms of security policy. That means, for example, organised cross-border crime that affects us all. It is first and foremost a question of how, in the context of ASEM cooperation, we can unite in combating international terrorism, as well as other transnational threats such as the drugs trade, money laundering and illegal migration. A broad approach is required in this connection, with the emphasis on combating the underlying factors that can form a seedbed for extremism and intolerance. Among the matters to which we must attach importance are the fight against poverty and better access to education. With a view to translating words into action, the expectation is that the discussions will result in the adoption of a declaration on cooperation between Europe and Asia on the combating of international terrorism, combined with a cooperation programme based on existing ASEM activities for combating cross-border crime.
The political dialogue traditionally involves an exchange of opinions about development in the two regions. The subjects will undoubtedly include the most recent developments in the Korean Peninsula, and a declaration concerning the Korean Peninsula is expected to be issued at ASEM 4 with a view to promoting reconciliation and cooperation. Other subjects might include EU enlargement and the development of cooperation under ASEAN+3.
Discussion of economic matters will concentrate on economic and financial priorities in the light of the global economic recession, the consequences of the recession for the two regions and the opportunities for cooperating with a view to rectifying the situation. The current efforts to promote trade, investment and economic cooperation may, for example, be continued by working towards the implementation of the objectives formulated in the two ASEM economic action programmes, the Trade Facilitation Action Plan (TFAP) and the Investment Promotion Action Plan (IPAP). Economic, financial and monetary integration as a growth factor is also expected to be discussed at the summit, as is the WTO Development Round as an essential prerequisite of sustainable economic development. It will be natural to use the ASEM process to add momentum to the Doha Development Round. In light of the results achieved in the Doha Round, there will be the possibility of strengthened regional cooperation with a view to achieving further progress in the economic relations between the EU and the Asian ASEM partners.
ASEM's efforts to break down barriers to trade and investment are based on proposals from high-ranking private sector business leaders via the Asia-Europe Business Forum (AEBF) whose tasks include that of helping improve trade relations between Asia and Europe. This organisation's annual forum will take place - under my own chairmanship, incidentally - directly before the ASEM 4 summit.
In the third main area - that of social, cultural and educational issues - the general theme will be that of measures for combating the unintended consequences of globalisation. The importance of developing human resources, including educational cooperation and lifelong learning, is expected to be given a central place in this context. One objective is to ensure that economic growth is reflected in progress in the social sphere that will go on to form the basis for social stability. A seminar on the subject is intended as the first step on the way. The discussions during the third work session will also relate to environmental issues and include a discussion of the ASEM partners' opportunities for consolidating and developing cooperation in the environmental sphere, partly in the light of the Johannesburg summit.
ASEM brings together a broad range of different civilisations and cultures across geographical, ethnic, religious and socio-economic boundaries and, in that way, the ASEM process helps create trust between the regions. By, as it were, building bridges between the European and Asian cultures and civilisations, ASEM is a forum well suited to the dialogue that is necessary in the fight against international terrorism's attempts to split the international community. That is the background to the fact that the informal breakfast discussion I mentioned, under the heading 'Dialogue Between Cultures and Civilisations', is to be arranged at ASEM 4 with the purpose of promoting mutual understanding between Europe and Asia. The subjects might well be the significance of education in the efforts to promote understanding of other cultures and civilisations, the importance of equal access to information and significance of closer contacts between the nations of Europe and Asia. The expectation is that this special discussion will form the basis for an ongoing dialogue within ASEM concerning cultures and civilisations.
I have noted with great interest the observations and recommendations by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, contained in the European Parliament's report of 16 July 2002 on the Commission Communication on a Strategic Framework for Enhanced Partnerships between Europe and Asia. I would point out in this connection that, with the forthcoming summit, we in the Council view ASEM-based cooperation between Europe and Asia as having advanced a stage further so that it now forms a better basis for meeting the common challenges we face. I hope we can achieve the objectives, with which I am in agreement and which are to be found in Parliament's report.
As someone who was present here in Parliament at the start of European cooperation - I was chairman of the Japan delegation - I am impressed by what it has grown into. I should like to thank Parliament for the interest it has shown and also draw attention to the personal contacts that exist between members of the European Parliament and the Asian parliaments. The importance of these cannot be overestimated, and the Presidency therefore attaches importance to Parliament's report on ASEM cooperation.
Mr President, today's debate is extremely timely. The report is excellent. I know that honourable Members will understand when I say that this subject is one of particular interest to me. The debate takes place one year after the Commission's 'Asia Strategy' was published in 2001 and one week from the first anniversary of the attacks on New York and Washington. And finally, as has been said, it takes place not long before the fourth ASEM Summit brings together 26 European and Asian leaders in Copenhagen.
These points will be the main focus of my short presentation today, so let me deal with them in the same order.
Firstly, the 'Strategic Framework for Enhanced Partnerships' of 4 September 2001 followed our first substantial paper of 1994, called a 'New Asia Strategy', acknowledging that the new relationship between Asia and Europe had evolved beyond 'Aid and Trade'. The strategy paper of 2001 therefore reflects the importance that European Union-Asia political dialogue has gained.
The unprecedented speed of globalisation has also affected developments in both regions. We suggest moving towards an equal partnership with Asia, based on four key points. Firstly, recognition of the great cultural, political and geographical diversity within Asia. Secondly, strengthening the European Union's political and economic presence across the region. Thirdly, achieving better balance between the economic, political, social and cultural elements in our strategy. Fourthly, recognising that Asian countries are crucial political partners for the European Union - a point which we are discovering in the present talks on international trade.
We are fully aware of Parliament's concerns for the protection of human rights and the spreading of democracy, good governance and the rule of law in Asia and elsewhere. That is why constructive engagement, such as our human rights dialogue with China, is so important to the Commission.
We also share Parliament's concerns about continuing tensions across the Taiwan Strait and take full note of Parliament's views on our relationship with Taiwan. While the European Union's 'One China' policy precludes formal relations with Taiwan, we have to recognise that Taiwan is an important economic partner for the European Union - it is our third largest partner in the Asia/Pacific region. We will therefore maintain and where necessary intensify our dialogue with the Taiwanese administration in the economic and other fields. The Commission, as Parliament will know, also intends to open an office in Taipei very soon, probably around the end of the year. Moreover, we support Taiwanese participation in international organisations and processes, insofar as this is compatible with Taiwan's status.
Naturally, both Council and Parliament have discussed and commented on the strategy after the appalling events of 11 September, which have since had a significant impact on policies and actions.
The most obvious influence is in our policy towards Afghanistan, which we have just been able to debate at some length in this House.
We are now only a few days away from ASEM 4 in Copenhagen. Apart from the regular ASEM meetings of foreign and finance ministers, which will be complemented soon by an economic ministers' meeting in Denmark, we have had different ministerial meetings on the environment and on managing migration. These meetings resulted in various concrete initiatives which will be endorsed by leaders at the Summit itself.
The minister referred to the main topics which will be discussed at the Summit. I hope it follows the lead given by foreign ministers, which makes the discussion on these occasions rather less formal and hidebound.
One of the major advantages of ASEM is that it provides an opportunity to engage leaders from various cultures and civilisations as well as from countries at different stages of development, in order to draw strength from unity in diversity. And, as has been said, the leaders will for the first time be discussing the dialogue among cultures and civilisations in a retreat session.
Asia - this is my greatest recent understatement - is an extremely large region and therefore we are not advocating a 'one-size-fits-all policy'. In our latest policy paper, we have divided Asia into four sub-regions - the South, the South-East, North-East Asia and Australia/Oceania. Specific policy actions will be taken in the common framework.
So Asia is an extremely important topic for the Commission. There are three basic components to our approach. One of them concerns the definition of Asia as such, since geographic, cultural, political and other concepts are differently defined. Then there is the issue of coverage by our 'Asia Strategy', which has been the subject of some debate since its publication last year. Finally, there is the evolving discussion about the enlargement of the ASEM partnership.
On this last point, Members may recall that the Asia-Europe Co-operation Framework 2000 introduced the two-key consensus principle. It means that a decision on new participants will be made by a consensus of all partners, only after a candidate has got the support of its own region.
We are fully aware that many Members have expressed a desire to enlarge ASEM to other partners in Asia. We have already agreed at the level of ASEM foreign ministers that the consolidation of ASEM and the question of enlargement will come up at the next Summit to be held in Hanoi in 2004. This was a wise decision: we will have to use the time until the next Summit not only to prepare ASEM for more participants, but also to prepare the agenda of that meeting very carefully. Selecting issues where there is an 'ASEM added value' is vital in order to avoid overlapping agendas. So it is important to define what should be dealt with bilaterally, regionally or multilaterally. In the regional context, we will have to ensure that ASEAN, ARF and ASEM deal with those issues which each forum is best placed to tackle.
We will take full account of Parliament's suggestions during the preparations for the Hanoi Summit to which I have referred, and, I can assure the honourable Member that we will continue to pay the closest attention to this comprehensive report.
I should like to conclude by mentioning three points. We have demonstrated our growing concern about Asia by the changes we have made to our external services over the last year or so. Parliament will know that we can only open new delegations if we close or run down existing ones. Parliament is understandably very firm on the ceiling that we have for the number of delegations around the world. Parliament will also know that, on the whole, you receive more flack for closing or running down an office than praise for establishing one. Despite the political problems that we face, we will over the next few months be able to point to the opening of new delegations in Malaysia, Singapore, Cambodia, Laos and Nepal and to the opening of an office in Taiwan. Parliament will know that in an environment where these things cannot be achieved at lightening pace that is a pretty good achievement and an indication of the priority that we are giving Asia.
Secondly, I remain absolutely convinced that a region to which we have not given sufficient attention and where we have not made our policies sufficiently coherent is South-East Asia.
Before 1997 European businesses, banks and other interests, often perhaps overwhelmed by stories of Asian economic miracles, piled into South-East Asia with exaggerated optimism. The problem since 1997 is that all too many of them have exited from South-East Asia and have not been realistic about what is still being, and can be, achieved there. I am very keen that we should develop a more coherent European policy on South-East Asia and give it higher priority. Next year the Commission will be coming forward with a communication which will seek to put our trade, commercial, environmental, economic and political relationships with South-East Asia in a sensible context. For example the importance of Indonesia in our political and economic lives has to be underlined in the establishment of a clearer and more coherent policy.
My last point is that an area where we have manifested an ability to be a supportive but not an insignificant player is the Korean Peninsula. I believe very strongly that the policy being pursued by President Kim Dae-Jung is entirely right. It is very important for us to play a supportive role - perhaps not as important as the role others such as the United States, China and Japan are playing - but nevertheless an important role in reconciliation in the Korean Peninsula and in encouraging North Korea to join the rest of the human race. We should continue to build on the foundations which have been laid in that area. It is just an indication of how, without any amour propre and without exaggerating what we can achieve, if we just focus on some of the areas where we have real strengths to bring to bear, we can actually make much more of a reality of our Asia policy, and that we intend to do.
Mr President, allow me to start by congratulating the Commission. The Commission's document, its view of EU-Asia relations, which is the topic of my report, is clear, coherent and shows understanding for the situation Asia is facing, and there is a desperate need for this. One of the flaws in the Europe-Asia relations is, in my view, the Council's minimalist approach to date, particularly by Foreign Affairs Ministers. An all-time low was, to my mind, our Ministers' paper-thin contribution to ASEM III in Seoul, which was in sharp contrast to the Commission's contribution over there. This is no longer acceptable. Anyone who has worked on this over the past year knows that firm and concrete steps need to be taken, for this is what Asia and Europe's challenges require. Steps that go beyond strong, economic cooperation - of which, I, incidentally, am greatly in favour - and that go beyond window dressing and the endless symbolism that is meant to be taken as policy. I am therefore pleased with the Commissioner's announcement that a South?East Asia strategy will be adopted soon, for that is indeed the missing piece in the jigsaw puzzle.
I can easily illustrate the challenge we are facing in the area of human rights by quoting an example from everyday life. In October last year, I reported in this Parliament on the case of Mr Bin Vinh Trinh in Vietnam. Following a lengthy stay abroad, Mr Trinh had made investments in his own country. He was subsequently detained under false pretences and his possessions were seized. This was a tragic event for him and his family, but, above all, sent a very negative signal to possible investors in Vietnam.
We are now a year on. Some progress has been made, but not anything like enough. Mr Trinh's possessions have still not been returned to him and those who falsely accused him have still not been brought to justice. The European Union is currently Vietnam's key donor, but a parallel focus on respecting human rights is lacking. This makes the policy incoherent and certainly lacking in one of the areas in which Europe always prides itself. Not without reason did the UN human rights committee recently report on a large number of human rights abuses in Vietnam. Other Asian countries, including Cambodia or North Korea, did not escape the UN committee's condemnation either. It would be impossible to list them all one by one, but I hope that the message is clear. The observation of human rights, including, for example, the protection of investors, cannot be seen in isolation from economic cooperation. They are both interdependent.
Not only does the European Union consider itself to be the guardian of human rights, but also the supporter of democratisation processes and young democracies across the world. Across the world? Not quite, for surprisingly, there is a young democracy in Asia which should not count on any support, namely Taiwan. The way in which Europe and our Council treat this country is hypocritical. This is the only way I can describe it. Taiwan is a budding democracy with which we maintain sound economic ties. To give you an example: last year, President Chen Shui-bian was unable to receive his Liberal International Prize for Freedom, because he was refused a visa, whilst representatives of the People's Republic of China had a great time travelling across the entire Continent. We are all acquainted with the democratic content of the regime in Beijing. I can totally understand that Saddam Hussein and Robert Mugabe are refused visas, but surely it is very bizarre to bar an elected leader from a democratic country, who is on a private visit. Not one Member State wanted to grant the liberal-democratic guest a visa, and the Council showed its weakest side by not lifting a finger. I therefore warmly welcome the Commission's plans to open an office in Taipei. In fact, I do this for other Asian countries too. Commissioner, you asked for credit, well, here it is.
Following the harsh words I have spoken about the Council, I should like to say to my good friend, Mr Haarder, that I was pleased with his comments about the preparations of ASEM IV. His words inspire confidence. A comprehensive and serious approach to ASEM IV was needed, and I hope that he will receive actual support within the Council for this. Economic cooperation - investments by SMEs spring to mind, but also political dialogue and exchanges - the Minister has quoted the entire list - are of major importance.
By way of conclusion, it is not as if we were still living in the Rudyard Kipling's era, who observed: east is east and west is west, and never the twain shall meet. Democratic rule of law is central in Asia too. There is no Asian model, or, in fact, a European model. This is why I should like to finish off by reminding you of the words of a famous Asia expert, which he wrote some four years ago in his book on China and Hong Kong. He said 'it is absurd to argue for the existence of any fundamental difference between the personal standards and moral principles of Asians on the one hand and Europeans and Americans on the other, for decency is decency, East and West?. These are wise words, Commissioner Patten, that have not lost any of their truth.
Thank you very much, Mr Maaten.
I would like to recommend that Parliament take into account the fact that we are a little short of time and, for the consistency of the debate, it would be good not to have to divide it between now and the evening sitting. I would therefore ask you, ladies and gentlemen, to be sparing with your words and that we all try to save time, so that we can make this debate consistent and finish it before half past five.
Mr President, Madam President, Mr President-in-Office of the Council, my dear Bertel, Commissioner, I will start by saying how glad I am that, as well as people watching the debate, there are in the galleries diplomats from the People's Republic of China and also representatives of the freely-elected parliament of Taiwan. I think it is a great thing that both sides of the straits are following our debate today.
Commissioner, Mr President-in-Office of the Council, I speak on behalf of the PPE Group when I make the observation that we very much welcome your statements on the preparations for the fourth ASEM process. I believe that your statements constitute impressive evidence of the careful and committed way in which both the Council and the Commission have prepared for the ASEM IV meeting.
My group, however, calls for something about which I would ask you to say something in greater detail, namely, in view of the plethora of issues to be discussed, which the President-in-Office of the Council has mentioned, for there to be definite action by the Heads of State and of Government, with firm timetables and defined objectives. It is not enough to do as we did at ASEM III and discuss all the problems we have in the world, taking in the economy, culture, politics and education, leaving the public to wonder after the event what actually came out of it all. Hence our preference, and our demand, for fewer but definite plans for closer cooperation between Asia and Europe.
Please allow me to pick out from the abundance of issues that have been mentioned, just three on which I believe it important to us in Parliament that the Heads of State and of Government in Europe and Asia should bring forth definite results.
The first is that a start be made on a special process of bringing the two cultural horizons together. It is precisely in view of the anniversary of the terrible events of 11 September that Europe and Asia, whatever their many historic, cultural and religious differences, must define, for the sake of our co-existence and peace in the world, what they have in common, what binds them together and draw conclusions from this. We expect this political and cultural dialogue to have a definite starting point.
The second issue is one that Bertel Haarder, being a Dane, will well understand. As regards terrorism, there is one point on which we want something definite, namely the combating of terrorism at sea. Over and over again, our ships, when sailing between Asia und Europe, fall prey to pirates in certain narrow stretches of sea. We cannot explain to the public how it is that we are in a position to combat terrorism throughout the world, but apparently incapable of facing up to terrorists in narrow stretches of sea, terrorists who endanger our ships' crews and kill them!
The third is the problem of migration. In the President-in-Office of the Council, whose remit not only includes European policy but also immigration, we have a good partner, one who will see to it that definite decisions will actually be taken in the course of ASEM IV on how we can cooperate better in combating the illegal movement of people between Asia and Europe.
I will now turn briefly to Mr Maaten's report, which is of course an excellent one. Time compels me to highlight only five aspects of it, so please forgive me for that.
Commissioner Patten, you pointed out that the issue of enlarging ASEM's membership calls for a consensual approach, but you quite rightly understood that we in Parliament want to encourage you to talk with our Asian partners in ASEM IV in preparation for the Hanoi conference. What is at issue is the assertion that 'we will enlarge from 15 states to 20'. As Europeans, we consider it important that Asia should concentrate particularly on including such countries as India and Taiwan in the Asia process. You yourself pointed out the special role that India and Taiwan play. I believe that we should, so to speak, 'push' these countries in order to get them accepted.
You have already demonstrated political commitment to a dialogue on human rights, and on that you have our full support. I believe that the human rights dialogue with the People's Republic of China, which has just begun, has demonstrated that both sides will from now on be working on the basis of human rights being universal in character. Let there be an end to the appalling argument about whether there are Asian or European human rights - on the contrary, human rights are universal, and it is on that basis that the dialogue should be proceeded with.
Mr President-in-Office of the Council, Commissioner, Europe should also perhaps play more of a part in the prevention and resolution of conflict in Asia. The security of the region is of crucial importance for the world as a whole. That is why we should also give constructive support to the political dialogue between the People's Republic of China and Taiwan on the basis of democracy, peoples' right to self-determination, respect for human rights and for the rule of law.
We should also be endeavouring to play some sort of role in reducing the tensions between India and Pakistan. This has to do not only with the protection of cultural minorities, but also with the protection of Christian minorities in the region.
We are very grateful to you, Commissioner Patten, for referring, in your capacity as the Commission's spokesman, to the prompt inauguration of the delegation to Malaysia, Singapore, Taiwan, Cambodia, Laos and Nepal. That is something that Parliament has long desired. We need to have higher-profile representation in a continent comprising half of the world's population. On that you have our support.
Please permit me to conclude on a note of mild criticism. Today finds us discussing the great importance of Asia and Europe, and the two continents' relationship with one another. I hope I am not off beam in saying that there will soon be, and also in September, a meeting, a summit between the European Union and China, which is scheduled to take one day. I wonder whether the Heads of State and of Government should not perhaps take longer than just one day to embark on a truly in-depth dialogue with the People's Republic of China. I think that would be appropriate in view of that country's significance and that of the continent.
Madam President, I welcome the Commission's communication, 'Europe and Asia: A Strategic Framework for Enhanced Partnerships', and Mr Maaten's report, for which we congratulate him.
We have in the past too often neglected Asia and focused more on other regions of the world, but in fact it contains a majority of the world's population. We welcome the recognition, both in the report and the Commission statement, that we must engage with Asia, not only in trade and economics, but in other areas as well: cultural exchanges, for example, particularly between Europe and Asia's moderate Islamic states; justice and home affairs, in the war against terrorism, drugs traffic and organised crime, all self-evidently with a global dimension; environmental policy, where Europe and Asia face the same threat from pollution and environmental degradation; security policy, where, in an increasingly globalised world, a crisis on the Korean Peninsula - as Commissioner Patten mentioned - would threaten the peace and stability of the whole world. That is one reason why the European Union is engaged in the KEDO process.
We therefore welcome the emergence of Asian voices speaking together through ASEAN and other regional fora. We also welcome and would like to encourage and deepen the widening of the ASEM process and its parallel parliamentary dialogue through ASEP. I had the opportunity to participate in the first ASEP meeting here in Strasbourg back in 1996 and in last week's second ASEP meeting in Manila, where we achieved a unanimity of views with statements on terrorism, the environment, on human rights for women and children. Here Members of the European Parliament from Germany, Spain, Belgium and Italy joined with colleagues from China, Japan, Korea and the Philippines to agree that Kyoto needs to be ratified; the UN must be the basis of the global war against terrorism; positive action is required to address discrimination against women; we should work with trade unions and other representatives of civil society to combat child labour. The fundamental problem is poverty, with hundreds of millions of people around the world, particularly in Asia, living on less than one euro a day.
We hope Parliament will agree to the proposal in the amendment that I and other Members of Parliament have tabled to host ASEP III early in 2004.
We can support the broad thrust of Mr Maaten's report. My only criticism is that an attempt has been made to hijack the report on behalf of the Taiwan lobby. Of course Members of Parliament have a perfect right to do this, but we should be aware of what we are being asked to approve. I would remind Members of the provisions of Rule 9(1), Annex I, Article 1 on declarations of interest.
On behalf of the Socialist Group, I have tabled amendments to attempt to correct these distortions. Yes, we must recognise Taiwan as one of the most important trading entities for the EU, but here we are being asked to go further. If we want to abrogate our support of the one-China policy we followed in the past, we should do so directly, rather than by hiding it within paragraph 35 on the WHO. Membership of the World Health Organisation is restricted to nation states. To demand membership of the WHO for Taiwan is to recognise it as a nation state; to grant it an independence that its own government has not even requested. Equally I am at a loss to see why, if the PPE-DE Group is genuinely interested to allow the fundamental rights of freedom of travel for the President and senior officials of Taiwan's Government, it wants to restrict this to strictly private visits, rather than leave it more open. Otherwise we can only conclude, if they maintain their position, that this is really a subterfuge for opening up a political process that as yet we have not agreed.
With these reservations, we support the report.
Mr President, I should like to thank Mr Maaten who has produced a distinguished report on a particularly wide-ranging subject. Asia is not only huge in terms of area. It also embraces a range of economic, political and religious differences, which mean that it is particularly challenging to deal with the area in a single report. This has been achieved, however. I shall just highlight a couple of points here.
In anticipation of the forthcoming ASEM summit in Copenhagen, it must be crystal clear that there is full support for maintaining and developing relations between the EU, the ASEM countries and Asia as a whole. It is first and foremost a question of supporting the struggle to obtain respect for democracy and human rights in Asia. With regard to the global campaign against terror, it is also important for the EU to forge sound alliances with the Asian countries. More extensive relations between the EU and Asia must also play their part in supporting the market economy and sustainable development and, in that way, promoting a prosperous Asia. Simply take a look at recent history and the examples of Japan and Taiwan and it will quickly be very obvious that democracy, the market economy and respect for human rights are the way forward. I must naturally express my delight at the fact that both China and Taiwan are now members of the World Trade Organisation, or WTO. It is of course gratifying to hear the Commissioner confirm that the EU is to open an office in Taipei within a year. Taiwan is the EU's eleventh largest trading partner and is therefore a very important partner of the EU. Braving possible accusations from Mr Ford, I regret that Taiwan cannot participate in the ASEM Meeting, for example as an observer. By the same token, I also regret that Taiwan is not a member of the World Health Organisation, or WHO, not even as an observer. In my view, every democracy in the world should have a place in these international institutions.
Madam President, there are large parts of Mr Maaten's report with which I can agree entirely. There, are, though, a number of problems. Firstly, any consideration of Europe and Asia has to include Russia as well. All the issues touch on the interests of Russia as a great Eurasian power, as became clear only recently in the Korea issue. Both the North Korean president's journey to Siberia and the plans to build a rail link crossing North and South Korea are worthy of a great deal of attention.
On the other hand, considering the problem more in the unclear light favoured by the USA, and failing to involve Russia and China to the extent they deserve, makes it difficult to achieve a peaceful and fair solution to the problems before us.
Secondly, to have an Asia policy without due consideration of the Shanghai Group and its place in Eurasian political events is to ignore the realities of the situation. We must now decide on what the place of Central Asia, for example, is to be and what attitude we take towards the USA's Eurasian strategy, which envisages a new geostrategic situation in this area. The end of the Cold War saw the budding of hope for a peaceful world, and that hope is, unfortunately, waning fast.
Thirdly, the States of the European Union have long disregarded or underestimated developments in Asia and are still persisting in deliberations that are one-sided and sometimes limited. The Commissioner observed that reality has overtaken the report's reference to India and Taiwan in the same breath. That I consider to be a political error that takes inadequate account of the realities. Realpolitik always has something to do with interests, and the EU does well to strike a balance between its own well-understood interests and those of its partners.
Madam President, Commissioner, ladies and gentlemen, I will start by congratulating the rapporteur, Mr Maaten, as there is a massive amount of lost ground to make up in relations between the EU and Asia. We are behaving as if Europe were something other than an appendage to the Eurasian continent, as if it were the centre of the world, and as if Asia were on another continent. The ASEM is certainly a useful forum on cooperation, but it is that only if all the Asian countries belong to it, with, at the least, prominence given to those that are striving to become democratic. For example, I see the ASEM as unthinkable without India.
Only with the EU's firm commitment is the creation of democracy in Asia a feasible process, and the democratic countries, of which Taiwan is an example, can and must be planted and nurtured as a leavening influence. Taiwan can, one might say, become the engine for the continuing process of democratisation that we want to advance in Asia.
Moreover, cooperation agreements between Asian countries and the EU - one thinks of Laos and Vietnam - are meaningless unless they are actually adhered to. My primary concern now is with the mountain areas, for Asia has the highest mountains in the world, including the Himalayas, the Karakorum, the Hindu Kush, and also the Pamir Mountains, and it is in these mountainous areas, which, when we look at them on the map, are bigger than the whole of the EU, that we find the greatest trouble spots. Let us consider Tibet. Tibet has its own history and culture. Tibet is of about the same size as Europe measured from Gibraltar to the Urals. Tibet was occupied by China in the 1950s. The intelligentsia and the leaders of its society were driven out of the country. His Holiness the Dalai Lama left the country in 1959 and now lives, with his government-in-exile, in exile in India. The Tibetans were admittedly promised autonomy, which was formally introduced in 1965, but this autonomy is a pure farce. All things Tibetan were increasingly repressed, and the country is being plundered. The railway that is now to be built from Golmod to Lhasa, and which, incidentally, runs across zones of permafrost, which makes little sense, does not serve to keep the country supplied, but to keep on exploiting it.
In this hybrid system, part-capitalist, part-communist, China has done everything to marginalise Tibetan culture along with this minority. All efforts on our part towards human rights have to date been in vain. This initiation will repress all things Tibetan unless the EU works to counteract it.
Our next stop is Sinkiang, still today belonging to China and with a sparse Muslim population. It is a vast region in the west of China between the Kuenlun Mountains and the Altai and Pamir ranges.
Here too there is repression, the violation of human rights and, after 11 September 2001, yet more suppression under the pretext of combating terrorism. No longer is autonomy even mentioned. I wonder whether we Europeans might offer our experience of regional conflict resolution as aid here.
So we come to Kashmir, Asia's number one trouble spot, a problem dragged out from 1947 onwards, with the divided Kashmir, called Jammu-Kashmir, torn between Pakistan and India. Following many wars between the two countries, soldiers have been facing each other down, in summer and winter alike, at 6 000 metres above the sea, for 15 years. Nuclear war has been threatened. Attempts to resolve the conflict have been unsuccessful. I am not concerned here with apportioning blame to one side or another, but with finding solutions. The indigenous people, the Kashmiris, must of course also be asked, and here too, autonomy is a possible solution, perhaps even shared autonomy for this divided country, and we Europeans have a number of models to offer of how to achieve solutions. As regards autonomy, the same is true of Tibet, of Sinkiang and of various regions in the Caucasus.
Let us move on to Nepal, a small but very densely populated country. Here there are situations resembling civil war and plunging this country - one of the world's poorest - into virtual self-destruction. On the one hand there is a corrupt government, and on the other there are rebels describing themselves as Maoists, fighting each other, each under the pretext of supporting the impoverished rural population. While this is going on, the rural population and tourism, which is this country's sole surviving source of income, get trampled underfoot. This means that our non-governmental financial aid, which has indeed hitherto alleviated a certain amount of poverty, is no longer possible. At the moment, I see no chance of giving this little kingdom at the southern foot of the Himalayas some degree of freedom from its self-destructive dilemma.
Nor has peace been brought to the situation in Afghanistan. The mountainous areas of the Hindu Kush have been laid waste, tourism is impossible there as an economic activity, and the mountainous areas are becoming more and more desolate.
What we Europeans have to bring about is, firstly, respect for all other lifestyles, the protection of minorities, and, of course economic aid, peacekeeping, education, conflict resolution, and, where necessary, intervention. How, though, are we to play our part in influencing political interaction in the complex entity that is Asia, and how is the EU to play its part in shaping it, if we do not learn to speak with one voice? For as long as the EU fails to thrash out a common foreign and security policy, much of what we want to implement, and should put great effort into implementing, will unfortunately remain nothing more than wishful thinking.
This last point is unfortunately the most important for us to resolve before we take on our real task in Asia.
Madam President, I can hardly conceive of a region that would be more difficult to draft a policy strategy for than Asia. It is a powder keg from a security point of view, a baby elephant economically speaking and mainly a source of concern from the point of view of human rights. What is the European Union to do with this region? Mr Maaten's report contains many valuable building blocks for a coherent vision. These are of such high quality that I will support the report, even though I do not see eye to eye with the rapporteur on all scores.
I should like to raise two points. I will start on a critical note. The report says a great deal about the role that the European Union should play in all kinds of conflicts in the region, but nothing about the relationship with the United States. According to Paragraph 14, the European Union is to point out to the East that Europe has a role of its own, independent of that of America. This is not terribly realistic, for, as is also recognised in Paragraph 14, the EU does not yet have an effective foreign policy and certainly not an effective security policy. I am therefore noting, without any perverse delight, that if Europe is to play any role whatsoever in conflicts of this kind, the EU will inevitably need to work more closely with the United States. After all, not only does the US's military presence guarantee stability, it also adds political weight to the region. The lack of this notion in the report is an oversight, in my view.
Secondly, along with the rapporteur, I should like to underline the importance of the principles of the rule of law and respect for human rights. Our relations with, for example, China, Indonesia, Burma and Vietnam should be subject to compliance with these fundamental principles. I completely agree with the rapporteur that the only true basis for economic and social progress in the region is to respect human rights and the rule of law.
Madam President, President-in-Office of the Council, Commissioner, rapporteur, ladies and gentlemen, I agree with the President-in-Office of the Council: this is a good report. However, as he is quite aware, it is very often the case that Parliament produces good resolutions but there is a problem afterwards, and that problem is the Council. Mr Messner is clearly right: there is an institutional problem, but that is not all, There is the problem of the Commission too.
Mr Belder was right to remind us of the need for the strategy. I cannot believe that, even today, we are unable to distinguish between democratic Asian countries and non-democratic Asian countries. We lump them all together with China, with which we have been pursuing a difficult dialogue, not just since yesterday but for a decade now, a difficult dialogue in which we are repeatedly informed by the Chinese leaders that China is a specific case, that there is a specific Asian approach to human rights. Have you never thought to tell them that Engels, Marx, Stalin and Lenin were not exactly Asian and that they must stop talking such rubbish?
The problem is not economic, President-in-Office, and our Taiwanese friends are the best illustration of this, for, quite apart from any political or institutional relationship with our countries, they have become a country with 20 million inhabitants which is the European Union's third largest trading partner.
The businessmen of Taiwan and the European Union have found their own way. It is we who have a problem, and the problem is that a number of countries are at war: in Vietnam, there is currently a Vietnam war against democracy and freedom, there is currently a war being waged in China against democracy and freedom, there is currently a war being waged in Laos against democracy and freedom. This problem cannot be addressed here. Mr Ford has condemned the initiatives of Mr Jarzembowski and other Members in support of democracy in Taiwan. All this seems to me to be completely incredible.
I fail to understand this cooperation policy, Commissioner Patten. I fail to understand why we should continue to give money that we know full well will end up in the wallets of the Vietnamese, Chinese and Laotian leaders and have no impact at all. Why, Commissioner, do you not do what you are starting to do with other countries? To do away with all these cooperation projects and give countries EUR 1 million once they have completed this specific democratisation reform. This would eliminate all the European bureaucracy and, therefore, fraud as well, all the disgraceful wastage of our and taxpayers' money.
I would also like the Council and the Commission to inform us whether there really is no hope of succeeding in obtaining the release of five 'disappeared persons' . Twenty years ago, hundreds of thousands of Europeans marched down the streets calling for the release of the Chilean disappeared. We are incapable of saving five missing civilians, five 'disappeared persons', in Laos, a country of 5 million inhabitants of minor geopolitical influence. We are not even capable of obtaining the release of the leaders of the Unified Buddhist Church of Vietnam, who have been in prison for 20 years now. I find all this absolutely unacceptable, not to say incomprehensible.
Madam President, Mr Haarder, Commissioner Patten, the report drafted by my colleague, Jules Maaten, on the Commission Communication on relations between the European Union and Asian countries deserves recognition, which is shown by the fact that it was adopted by the Committee by a large majority. I also wish to thank both the Council and the Commission for the forward-looking manner in which they are handling relations between these two areas of the world.
My colleague, Mr Jarzembowski, laid down our group's major policies in his own distinctive way, one which is both lucid and brilliant, and I will therefore only consider a few details. I would like to draw attention to particular points that for many of us might seem no more than subtleties, but which are of particular importance with regard to our relations, for example, with the People's Republic of China.
The report raises the issue of the importance that Taiwan holds for us. It is an important trading partner and a community that has progressed a long way in its democratic development. We have, however, accepted the concept of one China despite the fact that we are rightfully concerned about Taiwan's position and we oppose certain measures or the threat of them. For that reason, if we are to be consistent we cannot treat Taiwan as a fully independent state, a position most clearly demonstrated by the fact that the Chinese People's Republic is a member of the United Nations, and Taiwan is not. Neither can Taiwan therefore be a member of the WHO. Therefore, the form of cooperation that I would also like to see develop must be of another kind. The WHO is a community of independent states.
Next, this is obviously my personal opinion, but as I have often had the chance to visit mainland China both officially and unofficially since 1985 and have talked with ordinary people and the authorities and followed developments there, I think that human rights there, which really are still nowhere near our idea of what they should be, have also seen some positive developments. Whilst we insist that China make further and faster progress in this area, we should also acknowledge that this has taken place in a country which is important to us in terms of cooperation.
I am a staunch opponent of the death penalty but logically we should oppose it everywhere. It is a question of a qualitative, and not a numerical, value. I would remind everyone that in the last ten years around three hundred death sentences have been carried out in Taiwan, with just under a hundred in Japan.
Approximately one-third of the world's Muslim population lives in Asia, which also has the world's largest Muslim countries in terms of population. The PPE-DE Group believes it is very important to maintain dialogue with these countries and improve knowledge of each other's cultures, for example, in the form of citizen exchange programmes. For the time being, the vast majority of Asia's Islamic population accept and comply with their governments' moderate and, to a greater or lesser degree, democratic policies. The most critical situation is that in Pakistan where democracy has been has been overthrown and terrorist activity continues more or less openly. If, however, confrontation in the Middle East should escalate - intentionally or otherwise - that must also have an impact on Asian Muslim attitudes and the possible rise in fundamentalism in these countries. For that reason it is also very important for our relations with Asia to find a solution to the situation in the Middle East - and that includes both the Israel-Palestine conflict and the Iraqi threat - through cooperation across a wide front using the most universally accepted means possible.
I know that, technically, Mongolia counts as a Central Asian country as far as the Commission's - and therefore also our own - work plans are concerned, but in my opinion it should be part of a more eastern Asia, as in fact it is, geographically speaking. Mongolia, for many reasons, not least because the structures of communism totally vanished there, destroying the industrial structure, but also because of its climatic conditions, has slid into an almost medieval state as far as industry, education and health are concerned. I think this country deserves and, furthermore, needs the sort of first-rate care and assistance the EU has to offer. It cannot get up off the ground unaided. We must not forget this country.
Madam President, President-in-Office of the Council, Commissioner, I should also like to start by thanking Mr Maaten for an excellent report. Although not a member of the Committee on Foreign Affairs, I have followed the matter and read the report, and I found it excellent. I have a few reservations about some of the details, but on the whole it is an exceptionally good report.
We all, of course, believe it is important for the ASEM meeting in Copenhagen at the end of the month to be a success. The economic issues, which are extremely important for relations between the EU and the ASEAN countries, will naturally be discussed. These key issues have been developed further in recent years. Something we ought to develop further is cooperation in the area of foreign policy, i.e. the EU should join with Asia in adopting a committed role in conflicts around the globe and play a more active part. I therefore believe it was positive that Sweden addressed the Korean question during the Swedish Presidency, and I hope this cooperation can continue.
I have some experience of environmental issues. With regard to the global environment, I believe it is very important to cooperate with the Asian countries. We have a lot in common and we have the same viewpoints. Since these are global issues, we see that the US is dragging its feet in this area. We know that we need to get the US on board. We stand a better chance of succeeding if we can create a coalition with the countries in Asia around these issues. We must also continue to cooperate on human rights issues, an area in which it has - quite rightly - been said that many of these countries have considerable problems. I remain, however, convinced that dialogue will improve our chances of moving forward in this area, too.
I should now like to turn to dialogue-related issues. I am back from the ASEP meeting in Manila, where I was one of the delegates. Although there were differences between us, I must say that the atmosphere was good. We managed to agree on a joint communiqué. At the Manila meeting we tried to focus on three areas: firstly, terrorism; secondly, environmental issues; and thirdly, human rights issues. We managed to agree on all three.
What I would stress above all with regard to the fight against terrorism is that it must be conducted under the auspices of the UN and within the framework of international law. It is also important that the UN's various conventions be ratified. I have already mentioned the environmental aspect, which is a global issue. Global warming is the most important question. It is important that we should all ratify the Kyoto Protocol. Furthermore, we must try to get the US first to sign it, and then ratify it.
We also discussed the need to mobilise civil society in the context of the environment and of human rights. We are very concerned about the human rights situation, which has been deteriorating in recent years. More cooperation is needed in this area.
As Mr Ford said, it is important to have continuity in our relations at government level. At the same time, it is important to have continuity in relations at parliamentary level. I therefore hope that an ASEP meeting can be organised in connection with the next ASEM meeting in 2004.
Our relations with Asia have greatly improved over the past few years, and this is something to be welcomed, for Asia accounts for 56% of the world population, 26% of the total global BNP and for 25% of world trade. Despite the crisis in Asia, trade and investment relations have expanded to such an extent that Asia is currently the EU's third largest regional trading partner. We can even say that we in Europe have contributed to a relatively swift economic recovery in Asia by means of our open markets and investments. Despite this, a great deal still needs to be done. Our political ties need to be strengthened and broadened. We still do give Asia enough consideration as an important partner in multilateral discussions within international forums, such as the World Trade Organisation. I would, in this connection, refer to China's recent endorsement of the Kyoto Agreement. This is a positive point. Asia is indeed gradually realising that it faces the same global challenges as we do: promoting peace, security, minimum social standards, environmental protection and the fight against cross-border crime and trafficking in human beings.
Finally, I know from my own experience that Asians still do not know Europe well enough. This results, for example, in the EU's trade deficit with Asia which, partly due to the crisis, has increased almost tenfold over the past five years. We must therefore step up our presence in the region as a matter of urgency, and make the Asians aware of Europe's - and, above all, of the EU's - significance, so that the trade and investment potential of our companies can also be enhanced.
Madam President, I would like to congratulate the Presidency of the Council on the ambitious programme for the Asia Summit in Copenhagen. It is, in my view, particularly gratifying that there is a specific focus on dialogue on culture and civilisation, for it is particularly in these times that mutual understanding in this area is particularly important. All too often, there is still great misunderstanding despite the progress made in relations between Europe and Asia, which are distant rather than close, in contrast to relations with the ACP States or Latin America. We have to come to understand that the Asian states are not merely in economic or trading competition with us, but that they are genuinely important partners.
Both Mr Maaten's report and also the communication from the Commission make it very clear that the strategic framework also has to highlight priority areas for political and strategic cooperation, in which area the strengthening of the United Nations will, on the one hand, certainly be a point of view that will carry weight, as will without any doubt, on the other hand, the bilateral and, as far as possible, joint efforts at tying the USA into a multilateral relationship.
In this time of conflict, when we are faced with problems and challenges, it cannot be too often emphasised that it is most important that Asia and Europe should support a multipolar world. This is where we, as Europe's Parliament, can certainly play an important role with these reports and these debates, and the ASEP Summits could emphasise this. I really do consider that important.
I would also like to emphatically underline the role to be played by the principle of detente and change through rapprochement in giving human rights and democracy issues priority. What have we achieved in Europe by means of this policy? Why can it not used to give us leverage in Asia? That we should be cooperating with the Asians in this way in the ASEAN Regional Forum, and in other areas affecting stability, is something I consider right and proper.
I would like to take this opportunity to make another appeal. Another issue here is certainly cooperation between non-governmental organisations, as is the new relationship on the basis of equal rights, partnership and mutual understanding. What, though, will we have achieved if this remains confined to the heads of government, to the business world, or even to the parliaments? We have to include the young people of these continents of ours. With that in mind, I would like to encourage the Danish Presidency of the Council to do even more for the European-Asian summer schools and even more for mutual understanding between the young people of Asia and Europe.
Madam President, first of all, I should like to express my support and praise for Mr Maaten's report. It is an excellent document. I should also like to express my appreciation for the communication by Commissioner Patten. Over the past ten years, the attention given to Asia by the EU has not always been what it should have been. Partly thanks to Commissioner Patten, this attention has been rekindled. This, of course, has something to do with his great knowledge and experience in the area in question. At parliamentary level too, contacts have improved over the past few years, as witness the recent ASEP meeting in Manila. It is also vital that talks should not simply be held at ministerial and official level, but also at parliamentary level. This reinforces the debate on mutual contacts, and the contacts are thus guided and controlled at parliamentary level too. Reinforcing the democratic substance in Asia is certainly no hollow exercise.
I should like to make a few more additional comments, starting with Indonesia. I am pleased that Commissioner Patten has spoken so highly about Indonesia. I should like to say something about Indonesia, because I know the country well and I am also co-Chairman of the newly formed working group 'Friends of Indonesia'. Indonesia is in the throes of becoming a democratic system. The authoritarian Suharto regime has fortunately made way for a democracy under the leadership first of President Wahid and now of President Megawati Sukarnoputri. This process is far from easy, and this is why it is important for that country to receive our support. After China, Indonesia is the region's largest country. We should not forget that Indonesia, in terms of inhabitants, is the world's largest Islamic country. These two elements together mean that Indonesia is of great strategic importance in the region and of great strategic importance in present-day world politics in the light of the events of 11 September last year. Over the summer, the Indonesian Congress, which is a combination of national and regional parliaments, took important decisions which further reinforce democracy. In future, the President will be elected directly by the people and the military power will withdraw from the national parliament in which it still had a preferential position. At the same time, however, we also notice the emergence of an increasing number of fundamentalist Muslim groups which are opposed to freedom of religion in Indonesia. Christian communities too, are under attack on a regular basis. The situation in the Moluccas has often been discussed in this House. Indonesia is vulnerable in this transitional phase to democracy, and this is why the Indonesian government deserves extra support from the European Union. My question to Commissioner Patten is: how could this support be stepped up?
Secondly, I should like to make an observation about Burma, or Myanmar. Mr Maaten's report states that that country should also become a member of the ASEM group. I would strongly question that. Burma still has a military regime that came to power by deposing a President who had 80% of the votes behind him, by depriving a parliament of its powers, by imprisoning many MPs or having them killed and by adopting a disastrous policy on ethnic minorities, resulting in more than 100 000 refugees in Thailand, among other countries. I have visited these refugee camps. Neither should we forget that Burma tolerates slave labour and is Asia's largest drugs exporter. In this respect, it is in close competition of Bolivia. In my view, such a country does not belong in ASEAN and in the ASEM group. We should instead try to ensure that Mrs Aung San Suu Kyi is reinstated as President of the country in a democratic system.
I should like to finish off with a remark about Vietnam. It is interesting to hear that the next Ministerial Conference will be taking place there. Although I am positive about Vietnam, I hope that attention will also be focused on the high number of political prisoners in that country. Mr Pannella has tabled an amendment to this effect. In my experience, it is useful to ask questions about this - and I have done so on numerous occasions - and for the Commissioner to assure that the European ambassador in Vietnam give this matter his urgent attention. I have letters which show that Vietnamese prisoners have been released following pressure brought to bear by Parliament and the European Union. It therefore works. I hope that this aspect will be given due consideration in the debates in Hanoi.
One final word. The Commission's line on Taiwan receives my unqualified support. I hope that Taiwan will be accorded a place in the ASEM and I also hope we can appreciate that Taiwan is a more important democracy than the vast country of China, which, it is of course also to be hoped, will yet develop in that direction.
Madam President, Commissioner, Mr President-in-Office of the Council, although, when cooperation between ASEAN and the EU is mentioned, most people take it to refer to the ASEM process, that is to say the meeting of Heads of State and of Government, ASEP, the important meeting of parliamentarians from Europe and Asia, must not be overlooked. Cooperation in this area is so important that one of our partners must not be forgotten. We need both of them! We have, in the course of time, built up very intensive ventures in economic cooperation, and Asia is in any case the European Union's most important trading partner. We have built up good relations in the cultural sphere, but what we need is to step up political cooperation, quite simply because geopolitical conflicts and problems have an effect on the European Union. Consider terrorism, consider internationally organised crime, consider migration, consider environmental issues and the many other problems we have.
So I welcome the initiatives taken in this report, as well as the Commission proposals, and congratulate the rapporteur on the very precise proposals he has made. I would, though, like to add some of my own, which I believe will further improve cooperation. The first is that we should arrange, in future, for an ASEP meeting to be held, if at all possible, prior to every ASEM Summit, in order to draft tangible proposals and, in second place, in order that we should move on, as Mr Jarzembowski has just said, instead of just putting dialogues on the record in broad terms, to coming to definite decisions and setting out in definite terms for these summits resolutions and objectives that can and must be put into operation.
A number of us from this House, led by the distinguished Lord Inglewood, took part in the ASEP meeting from 26 to 28 August, at which we were exemplary in so far as we wrapped up a very solid package in the area of counter-terrorism. There I had the opportunity to act as coordinator, and I will ask you, as President of the Council, and you, as the Commission's representative, to incorporate these specific points from the terrorism package at the next ASEM Summit. Let me pick out a number of proposals. We proposed unanimously that the UN should attempt to come up with a uniform definition of terrorism that would then be binding on all our States. We decided on the establishment of a network facilitating cooperation in counter-terrorism, the exchange of information, mutual aid - including aid of a technological nature - in dealing with chemical or bacteriological weapons or the training of experts. At this meeting, we made proposals for security systems in transport by land, sea and air to be improved to defined standards, and we also proposed that, at last, all terrorist acts, including conspiracy, incitement, and membership of terrorist organisations should be classified as serious offences and punished as such in all Asian states.
Finally, we also resolved that protection and help be afforded to the victims of terrorism. We will be successful in the struggle against terrorism only when Europe itself takes measures that work, when cooperation with the USA is developed and made to work, and if, at the end of the day, we also succeed in developing first-rate cooperative projects with our Asian partners in the fight against terrorism.
I beg you, Commissioner, and you Bertel Haarder, my much-respected former fellow Member of this House, to take account of these proposals from ASEP at the Copenhagen Summit and take them on board.
Madam President, we are in the happy position today of debating this report just three weeks before the Copenhagen summit and this happy position is enhanced by the fact that, if anyone knows the area, it is the Commissioner responsible, Mr Patten.
The subject of this debate is the European Union's policy towards Asia. However, the policy discussed in Copenhagen will, of necessity, focus on the institutionalised dialogue with the members of ASEM which, as you know, are the fifteen Member States of the European Union, ten Asian countries and the European Commission. In this sense, it is very difficult to deal with all aspects of this area under this one umbrella. However, it is a step in the right direction and I believe that this modus operandi and our involvement in this process is helpful to the European Union's strategy in political and regional partnerships and the multipolar world.
However, I would point out that, so far, this dialogue has, for the most part, been held solely at the economic level and it needs to move on to political, educational and cultural issues. It is no accident that China, which recently joined the World Trade Organisation and is staging the 2008 Olympics, is also party to this debate, and clearly the economy and culture also exert a great deal of influence on the development of democratic institutions and human rights.
However, one very important issue which needs to be addressed is the enlargement of ASEM. The European Union will soon have ten new members, making a total of twenty-five. All the members of the European Union belong to ASEM. Obviously, once we enlarge, the other side will ask for other countries in Asia to be allowed to join.
This means that this political factor is urgent in the extreme and enlargement criteria need to be laid down. I think that the criteria which must, without fail, be adhered to by both sides are the Copenhagen criteria, which improve economic, cultural and, above all, human relations and human rights. I hope, in fact I am certain that successful developments will result from Copenhagen and I believe that this European Union policy will be more widely accepted in an area wracked by conflict and crisis, by which I mean the whole of Asia.
Mr President, as Mr Pirker pointed out I had the honour to lead the European Parliament's delegation to the ASEP II meeting in the Philippines last week. This event, which was efficiently and successfully organised under the auspices of the Philippine Senate, concluded, as a number of colleagues have said, by issuing an agreed communiqué and statements which dealt with human rights, with special reference to women and children, terrorism and the environment. But at least as importantly, it provided some parliamentary input into the ASEM process, which culminates later in the year with the Copenhagen meeting.
In an increasingly interdependent world, where modern economics propelled by science, technology and improved transport systems breaks down the significance of national boundaries and with them the practical relevance of ringfenced national jurisdiction, the democratic political process must not get left behind.
The evolution of governmental, ministerial and Heads of Government meetings that take decisions, which either de facto or de jure legislate or commit their component participants to legislate, should have a proper parliamentary angle and aspect. In my view this is at least as important as many of the conclusions reached by parliamentarians' meetings such as ASEP II. They are the first step towards finding collective parliamentary institutions to work with collective governmental and administrative developments such as ASEM.
I very much hope that the decisions reached by ASEP II in Manila, and the decision of this Parliament in voting for the Maaten report, will endorse the call for another meeting of ASEP to be held to complement the proposed 2004 ASEM meeting in Hanoi. I also hope that this parliamentarians' meeting will be held in Europe, although not necessarily here in the European Parliament in Strasbourg, the location of the first ASEP meeting in 1996.
Mr President, I should like to thank Members for an interesting debate and for the many kind words and requests received by the Danish Presidency in connection with the preparations for ASEM 4. I would join in the praise of Mr Maaten's excellent report. I do not entirely agree with his view that the Council has a minimalist approach towards Asia, for it might just as well be said that relations between the EU and Asia have never been stronger than they are today. It must be remembered that all this activity was certainly not a foregone conclusion. It is in itself an achievement that dialogue is taking place, that trade is increasing, that there are more frequent exchanges between us and that human contacts are being further developed at all levels, including the very highest. That is an achievement in itself. It is very important, and vital as well to our economic well-being in this part of the world.
I would mention the first six meetings that are to take place under the Danish Presidency: the big ASEM Meeting, the meetings of business leaders and of ministers of economic affairs, as well as the summits with Japan, China, South Korea and India which are all to take place in Copenhagen during the Presidency. In addition, there is the summit with Japan which has already taken place. Over and above these, there is a range of contacts at ministerial level and among officials. Mr Solana undertook a major visit to four Asian countries in July, participating in the annual ministerial meeting on security cooperation in the ASEAN Regional Forum where, as is well known, the EU makes efforts towards intensifying cooperation and presses for the move to be made from mainly confidence-building measures to what we call preventive diplomacy. Basic conditions such as respect for human rights, the promotion of democracy and the principles of a state based on the rule of law are central themes in the EU's relations with Asian countries, and I can assure Mr Messner and others that we shall raise the Tibet issue at the summit with China.
The EU is also involved in a range of problems of regional significance such as relations between India and Pakistan, the situation in the Korean Peninsula and developments in Burma. In my view, the activities we have under way are, then, particularly wide-ranging. Nothing just happens of its own accord and there is nothing that is here and now giving rise to tremendously visible practical progress, but relations are slowly but surely improving, and that is of course how cooperation takes place in terms of the larger frame within which Euro-Asian relations must be conducted. If it comes to making a list, there have of course been very many examples of practical progress, some of them of benefit to our citizens.
There is a host of tasks waiting to be carried out, however, and both the Commission Communication and Mr Maaten's report are very useful tools in this regard. I have also heard Mr Patten say that relations with South-East Asia are an area in which we could well do more. An EU-ASEAN meeting of foreign ministers is planned for January 2003, and this will be a good opportunity to discuss how we can strengthen relations. The communication on relations with South-East Asia, mooted by Mr Patten, may prove to be a valuable contribution to the debate.
I can give an assurance that the Council shares the desire to strengthen relations between the EU and Asia. With all the activities mentioned and with everything which has been said here in Parliament and which, I know, is taken note of in the countries we wish to cooperate with, there is a particularly sound basis for the range of activities we are now getting under way under the Danish Presidency. Finally, I want to say that we shall follow with interest the efforts to arrange another ASEP meeting, or Asia-Europe parliamentary meeting. I myself took part in the first meeting here in Strasbourg, and I look forward to its being possible to arrange something.
Thank you, Mr President-in-Office of the Council.
The debate is closed.
The next item is Question Time (B5-0257/2002).
The following questions are addressed to the Council.
Question No 1 by Bart Staes (H-0524/02):
Subject: Charter of EU Fundamental Rights and a tightening up of aliens policy in various Member States of the EU
Governments throughout the EU are tightening up their aliens policy and creating more and more obstacles to asylum-seekers, for example: tightening up family reunification provisions, with those concerned being required to deposit large amounts of money as a guarantee, an increase in the minimum age for marriage to 24, expulsion of children born to parents who entered the country illegally, the obligation on immigrants to prove that they have a job to go to, and restrictions on the right of immigrants' parents to come and live with their children. The measures referred to above constitute a downright violation of the EU Charter of Fundamental Rights.
Can the Council indicate whether or not it agrees that the measures referred to above and implemented by the Member States do indeed constitute a breach of the spirit of, inter alia, Articles 7, 9, 15(3), 18, 20, 21, 24, 25, 29, 33, 34, 41 and 47 of the said Charter, and it is prepared, where appropriate, to intervene?
Illegal immigration is a considerable problem for the EU's Member States and an issue that occupies their populations a good deal. The Seville European Council decided to reinforce the EU's efforts in this field. There was agreement that the measures taken in the short or long term for the joint management of migration flows must strike a fair balance. On the one hand, there should be an integration policy for lawfully resident immigrants and an asylum policy complying with the international conventions, principally the 1951 Geneva Convention.
At the same time, our policy must involve resolute action to combat illegal immigration and trafficking in human beings. That is what is stated in paragraph 28 of the conclusions agreed in Seville.
The measures to which the honourable Member refers are legislation adopted by the individual Member States as national measures for combating the problems faced. It is outside the Council's competence to decide whether the measures taken by the Member States are, or are not, in accordance with the European Union's Charter of Fundamental Rights.
I should like to refer to Article 51(1) of the Charter, affirming that the Member States are bound by the Charter when they are implementing Union law and only when they are implementing Union law. There is generally no question of the regulations to which the honourable Member refers being adopted in implementation of Union law, and I do not therefore think that there is any point in asking me to assess whether the measures taken by the Member States are in accordance with the Charter. The Charter is of a different character. It is aimed at the implementation of Union law. Wearing my other hat as Danish Minister for Integration, I should like to say, however, that, when it comes to Danish legislation in this field, it complies fully with all the international standards. That is something I should like to emphasise.
I should obviously like to thank the Minister and former fellow MEP for his response, but surely we cannot concern ourselves with word games. I clearly asked whether the Council could indicate whether or not it agrees that the measures enacted by the Member States do indeed constitute a breach of the spirit, I repeat the spirit, of the Charter. I am aware of the fact that the Charter is a solemn declaration, Mr Haarder, but it contains very fine passages about respecting privacy, the right to marry and start a family, the right to equal working conditions, the right to asylum, the ban on discrimination, and I could carry on for a few minutes yet. Surely you have to admit, Mr Haarder, that in your country too, legislation is now being enacted which is at least in breach of the spirit of what is written in the Charter. I should like to call on the Council, the Ministers of the Fifteen Member States, to respect the spirit of the Charter. I believe that a better society could be the result.
Mr President, I completely disagree with the questioner and should like to emphasise in no uncertain terms that there is no question of any breach either of the letter or of the spirit of any international agreement whatsoever.
I should also like to add that what the question says is false in certain respects. It states, for example, that a country has a minimum age for marriage, and that is incorrect. There are conditions governing the circumstances under which a permanent residence permit can be obtained solely on the grounds of marriage, and that is something quite different. It is self-evident that no condition of this kind applies, of course, to refugees for, if it did, it would be contrary to the conventions. I can assure Mr Staes, when he talks about Danish legislation, that we are up to speed on the conventions. We are well aware of how they are to be interpreted, and I could not contemplate taking responsibility for any breach at all, either of the spirit or of the letter, of any convention whatsoever. I was myself the European Parliament's human rights spokesman in 1998 and 1999. The reports are there to be found and read. I have no intention of infringing either the spirit or the letter of any international convention whatsoever.
Question No 2 by Gerard Collins (H-0526/02):
Subject: Southern Africa and serious food shortages
Last February the Food and Agriculture Organisation of the United Nations warned that nearly 4 million people in southern Africa would need emergency food assistance this year. This is due to reduced 2001 cereal harvests caused by adverse weather and reduced planting. Christian Aid has just published a position paper warning that over 12 million people in the southern Africa region risk starvation in the coming months after poor harvests, drought, flood and mismanagement.
Will the Council outline its response to this alarming situation and state how it considers the issue of providing adequate food aid can be addressed and how support for civil society organisations can be strengthened?
The food crisis in southern Africa was discussed at the most recent Council meeting on 22 July of this year, that is to say the meeting of foreign ministers. The Council expressed its concern about the situation in southern Africa where up to 13 million people are feared to have been hit by the crisis. The Council is disturbed by various political decisions and initiatives that have been taken and that have apparently contributed to exacerbating an already alarming humanitarian situation, involving drought and floods. The Council is of the view that solving the humanitarian crisis is one of the most important political priorities, and it therefore calls upon the countries in the area to direct their respective policies towards fulfilling that objective.
Regional efforts to solve the crisis should be encouraged in line with principles, such as that of good governance, laid down in the initiative concerning the New Partnership for African Development, NEPAD, in which the states of southern Africa play a crucial role.
The Council calls upon the countries in the region to do their utmost to facilitate the regional and humanitarian operations that are under way, including those designed to provide logistical and administrative support and to secure access to, and the distribution of, emergency aid.
Organisations forming part of civil society ought to play a decisive role in the distribution of food aid so as to prevent such aid being misused for political ends. The EU has already responded by providing extensive food and humanitarian aid to the area. There is, however, a need for further efforts. The EU and its Member States are prepared, in close cooperation with the SADC countries, to continue to contribute to these efforts.
I surely do not need to say anything about Zimbabwe and Mr Mugabe. It is surely self-evident what the Council thinks about the matter.
Mr President, I would like to thank the President-in-Office of the Council for the very comprehensive reply which he has given. The UN Office for the Coordination of Humanitarian Affairs is now warning that some 13 million people are threatened with starvation over the next six months as a result of food shortages brought about by adverse weather conditions and flawed government planning.
The UN Special Envoy for Humanitarian Needs in Southern Africa is to visit six drought-stricken countries in the region from 6 to 16 September, and I understand that representatives of WHO, the UN Children's Fund and the Food and Agricultural Organisation are expected to join the mission. What strikes me is that there is no reference to EU participation. Would the Council take appropriate and urgent action to ensure that the EU is involved in this mission and in the coordination of international food aid with other international organisations?
Finally, I would like to know what the Council's response is to the FAO warning in a report last August that only 24% of the USD 507 million needed to provide food assistance until the next harvest in April 2003 has been pledged and that agricultural inputs are needed to help farmers recover from the crisis.
I fully understand the view put forward here by my good friend and colleague, Mr Collins. I should like to emphasise that the European Union is involved, but that it is the UN that takes action. It is therefore the UN that is the contractor and in charge of the work, while the EU to a very large degree supports the work financially and, of course, also diplomatically and politically, if need be. The EU is involved, then, but it is the UN that is responsible for actually carrying out the work.
Question No 3 by Liam Hyland, which has been taken over by Mr Crowley (H-0527/02):
Subject: Promoting the participation of young people in political and civil life
How does the Council intend to follow up the positive comments of the Education and Youth Affairs Ministers who met on 30 May last and highlighted the need to promote the participation of young people in political and civil life in the Member States and acknowledged that it is necessary to be more receptive to young people and to take their views into account, both formally and substantively, and will the Council outline the areas in which it considers that the views of young people should be taken into account?
The honourable Member is undoubtedly aware that the discussions in the Education and Youth Council on 30 May, discussions concerning the participation of young people, took place in connection with the adoption of a resolution on the framework for European cooperation in the youth field. In accordance with this resolution, the open coordination method is to be applied in a flexible and appropriate way to certain priority themes in the youth field. The Commission has drawn up proposals on this in a white paper entitled 'A New Impetus for European Youth'. It was published in November of last year.
Information and participation are some of the subjects which will be tackled initially. In consultation with the Member States, the Commission has drawn up a questionnaire on these subjects. The questionnaire has now been submitted to the Member States, which should answer the questionnaire with due regard for prevailing opinion among young people themselves, youth organisations and other relevant bodies.
The issues concerning young people's voluntary work and greater understanding and knowledge of young people will be tackled at a later date. I would like to emphasise on the Council's behalf that the new framework for European cooperation in the youth field is still at a preliminary stage. An evaluation report is to be presented in 2004.
Mr President, I would like to thank the President-in-Office for his response. The reason for Mr Hyland asking this question, and why I am taking it on his behalf, is that over the last few years we have seen more and more young people becoming disconnected from political and civil life. Indeed those same people who feel no connection with the political movements or the political parties in their own countries are very likely to turn up at demonstrations about anti-globalisation, about reclaiming the streets or eradication of poverty and so on. Surely, through the Council and the good offices of the minister himself, there must be some mechanism whereby that energy and that idealism can be harnessed for the good of all of society and not just for the good of the few. I am particularly anxious to hear an answer concerning the initiatives they hope to undertake during the Danish presidency.
I am entirely in agreement with the presentation of the problem, as outlined here by my esteemed colleague. On the one hand, we have a group of young people who are more internationally minded than ever before and who are deeply committed. We saw this in the summer at the 'Youth 2000' forum, where a thousand young people from throughout Europe met at 13 folk high schools in Denmark, where they each drew up proposals for a constitution for Europe and finally came together and combined them all into a single proposal which they presented to the Convention. I also want to mention the youth convention as exemplifying these very committed young people. Next, there is a very large group which is extremely passive. They are perhaps not opposed to European cooperation, but it does not interest them. Finally, there is a very small group which demonstrates and throws stones. As for this small group, I would say that one of the gratifying features of the meeting in Elsinore at the weekend was that there were twice as many police officers as demonstrators present. That is a step forward - let us hope that this will characterise the rest of the presidency and also future presidencies. I can only declare myself in agreement with the honourable Member. The Council is very aware of this issue, and I think this has been stated so well that I do not need to repeat it.
As they deal with the same subject, Question Nos 4 and 5 will be taken together: Question No 4 by Josu Ortuondo Larrea (H-0528/02):
Subject: Seville European Council agreements
One of the decisions taken at the Seville European Council was that said Council should meet formally four times a year (twice as frequently as is currently the case), without prejudice to other informal meetings, and should draw up three-year strategic programmes starting in December 2003, on the basis of which annual operational programmes would be devised.
Does the Council not think that this would lead to an increase in the influence exerted within the Community by the European Council - the body within which the Member States' highest executive powers of government are concentrated and which controls the EU's legislative by means of its component ministers? Does the Council not think that this would be to the detriment of the Commission's executive powers whilst at the same time increasing the democratic deficit of a Union which does not practise the proper separation of public powers as prescribed by Montesquieu and as required of a modern democracy?  Question No 5 by Bill Newton Dunn (H-0535/02):
Subject: Separation of powers
Should executive and legislative powers be separate? If not, why not?
The Council considers that the Seville decisions concerning the European Council merely elucidate the relevant provisions of the Treaty on European Union, in particular Article 4, which states that the European Council shall provide the Union with the necessary impetus for its development and shall define the general political guidelines thereof. At a time when the Union's activities are characterised by increasing development and differentiation, and immediately before major enlargement to include a number of new Member States, the European Council has found it necessary to strengthen the Council's powers as a provider of guidelines and impetus. This is precisely what the role of the European Council is according to the Treaty. The Council cannot see that these practical guidelines are in any way incompatible with the Commission's executive powers, which cannot in any way be affected by a decision, the sole purpose of which is to enable the European Council to exercise as effectively as possible the responsibility which the European Council has been given. In this respect, I would point out that the President of the Commission is of course a member of the European Council, and I have not heard any objections to the Council's trying to reform itself.
As regards any possible democratic deficit and the lack of separation of powers within the Union, the Council considers that the current situation, regardless of what one thinks about it, cannot be affected by a reform the sole purpose of which is, as has already been observed, to implement the existing provisions of the Treaty more effectively. As the question concerning the separation of the executive and legislative powers - whether it is a matter of the principle in general or its application in the Union - has not been discussed as such by the Council, the Council is not in a position to respond to the exact point raised in Question H-O 535. Of course, the Council is not unaware of this classic problem, which is indirectly taken up in the Laeken declaration, for example, adopted by the European Council in December, and which will, in all probability, also be taken up in the Convention and later at the subsequent intergovernmental conference. The honourable Member must understand that, beyond purely academic considerations which do not belong here, the Council cannot comment on the possible outcome of a debate which will not be conducted in the Council itself and which, in any case, has not yet taken place. I hope that, with this explanation, I have made it clear why I cannot go further into the question which has been raised.
Mr President-in-Office of the Council, many thanks for your response. I might be asking the impossible, but I would have liked the period for responding to our questions to be shorter, so that the Spanish Presidency could have replied to my question, as it, in its time, was responsible for the Seville European Council.
Having said this, it is undeniable that in Europe, in the European Union, it is the Council that wields the most legislative power and, furthermore, controls executive power through the comitology procedure.
I would like to ask you if you believe that the United States would be the world leader if its legislative power, instead of residing with the House of Representatives and the Senate, resided with a Ministerial Council composed of representatives of the various North American States, from New York State or Washington State to California, Florida or Colorado. If the American President, Mr Bush, had the level of attributions, competences and powers that our President, Mr Prodi, has, do you think he would have the influence and capacity he has in international relations and at domestic level? Would he have the same influence and capacity?
I believe we must make Europe a true democracy, with separation of powers, as suggested by other speakers: legislative power should reside with this Parliament, and executive power with the Commission.
I will confine myself to saying that I am as exercised by Montesquieu's theories on the separation of powers as the honourable Member is. I am, as it happens, a political scientist by training and think that it is absolutely fundamental that we should keep this separation of powers in mind. I said this as recently as yesterday, when I represented the Presidency in the Committee on Constitutional Affairs here in Parliament. With the best will in the world, I cannot, however, see the Council's efforts to reform itself as being in conflict with Montesquieu's theories on the separation of powers, and I cannot see that the Council has taken powers or in any way hampered the Commission. As a matter of form, I would like to report what I said on behalf of the Danish Government in the Committee on Constitutional Affairs yesterday, that is that the Danish Government is an ardent adherent of the Community method and does not want the Council to take powers from the Commission. That is what was said - but it was as a Danish Minister that I added this.
The President-in-Office made an extremely interesting remark in passing in the first half of his first answer when he referred to the President of the Commission having been a former Member of the European Council. So it is in order for people who have been members of other EU institutions to express an opinion in their present position.
The President-in-Office was a very distinguished Member of this Parliament so he is therefore able to express an opinion, by his own words, on the state of the Council now. Would you agree Mr President-in-Office of the Council, based on your experience in the Parliament, that we do need separation of the powers and will you be urging the Danish presidency to put this forward at the Convention?
This is Question Time and concerns questions to the Council. The Council does not deal with the Convention, the Danish presidency does not deal with the Convention. We respect the procedure that has been laid down for the Convention so I have no further comment.
Yet I hope that what I just said indicated that the honourable Member might tend to agree on the need to separate powers in a democracy.
As the author is not present, Question No 6 lapses.
Question No 7 by Alexandros Alavanos (H-0536/02):
Subject: Cyprus - expiry of the deadline for a political solution to the problem
In June 2002 the deadline that had been set for a political solution to the Cyprus problem, to be achieved by means of talks between the two Cyprus communities under the auspices of the Secretary-General of the UN, expired without producing a result, because of Turkish intransigence.
Could the Council assess any results attained by the talks so far? Could it outline the next steps leading up to the accession of the Republic of Cyprus to the European Union, together with the nine other applicant countries?
As the honourable Member no doubt knows, the current direct talks concerning Cyprus are confidential. The Council is well aware that no breakthrough has yet been made in the talks, and that disappointingly little progress has so far been made, which has also been stated by the UN Security Council according to the report which Mr de Soto, the UN Special Envoy for Cyprus, issued on 9 July. As the talks are now continuing, the Council expects the parties to increase their efforts with a view to taking advantage of the current unique opportunity and finally make the necessary progress towards a solution - hopefully before the accession negotiations are concluded. The decisions concerning the accession of the candidate countries must be taken before the end of the year within the normal enlargement procedure on the basis of the Commission's report and the recommendations which the Commission will put forward in its document on the enlargement strategy, which we expect by October.
With regard to the accession of Cyprus, the EU's view, which was put forward once again in Seville, is in line with the Helsinki conclusions, to the effect that a solution of the Cyprus problem will facilitate Cyprus's accession to the EU. A solution is not, however, a prerequisite for Cyprus's accession. When it takes its decision, the Council will take into account all the relevant factors. That is a position which it is wise to adhere to, and so we all hope, and cross our fingers, that advantage will be taken of this 'window of opportunity', this unique opportunity which there will be this autumn to resolve this extremely old and tragic problem on this wonderful island.
I thank the minister and former member of this House. I have listened very carefully to his views, which are the same views as those expressed by his prime minister, Mr Rasmussen, in a recent interview in the Politiken newspaper.
I should merely like to ask the President-in-Office a straight question: what message is the presidency of the Council of the European Union sending Turkey. Why, if the talks are not succeeding, must someone be to blame? There are those who stand to gain if the talks do not succeed. Is the message which the presidency of the European Union is sending Turkey, yes, we will make every effort to resolve the Cyprus question, but if no political solution can be found, that will not stop the Republic of Cyprus from joining the European Union?
I think that it is important that, in my answer, I should adhere entirely to the well-established and sensible formulation which was adopted in Helsinki and which has been repeated time and again, namely that a solution to the Cyprus problem will facilitate the accession of Cyprus, but that a solution is not a prerequisite for accession. The Council will take all factors into account when the decision is taken. That is what can be said, and I think that everyone understands what is meant, and I have nothing to add.
Mr President-in-Office, that we are concerned about the impasse in cross-community talks goes without saying. You said in your first reply that the interested parties will need to step up their efforts. However, as everyone knows, the key to resolving the Cyprus problem is to be found in Ankara, not in Cyprus itself.
I should like to ask if the Council intends to put pressure on the Turkish government to take the steps needed in order to help resolve the Cyprus problem. Otherwise, I fear that, as things stand, we may well end up partitioning the island, with the Turkish side, with Turkey behind it of course, as always, insisting on recognition of the independent sovereignty of the Turkish Cypriots.
I would like to emphasise that the negotiations have certainly not broken down. There is a continuing dialogue, and there should be a meeting very soon between UN Secretary-General Kofi Annan and the parties on Cyprus, so there is absolutely no question that anything has broken down. Nor will I accept the description of Ankara's shadow. I will not comment on whether there is a shadow, but I can say that this process, which was adopted in Helsinki and has been confirmed, is going ahead. It will not be affected by any shadow.
Question No 8 by Ioannis Marinos (H-0539/02):
Subject: Discrimination against Greeks in Albania
According to reports in the Greek press, hundreds of Greek residents of the town of Himara, in southern Albania, have protested formally to the Albanian Government concerning the non-restitution of their property in the part of the town located by the sea, which Albania's former communist regime took from them. The residents of Himara have not yet managed to obtain the title deeds to their property, and much of it has been illegally transferred to Albanians by the authorities, who took advantage of the absence of the owners outside Albania for a period of many years. There is also a similar problem with the property of the Autocephalous Orthodox Church of Albania, whose land was also confiscated by the communist regime and has not since been returned.
Is the Council aware of the problems faced by property-owners in Albania? What action does it intend to take to ensure that they receive the title deeds to their property as soon as possible?
The Council is aware that the Greek minority in Albania claims property rights in the same way as other citizens. It has also emerged that the Autocephalous Orthodox Church makes similar claims.
Pursuant to Article 181 of the Albanian constitution, the Albanian Parliament must adopt laws before the end of November with a view to finding a fair solution to questions concerning expropriations and confiscations that took place before the constitution was adopted.
The Albanian Parliament has set up a special committee on the restoration of property. This committee is now starting to scrutinise the legislation with a view to restoration of, or compensation for, property which was seized under Communist rule. The committee has not completed its work.
The Council is fully aware that a solution to the property question is also an essential prerequisite for encouraging domestic and foreign investments in Albania, just as it is a prerequisite for the development of agriculture.
The Council was able to subscribe fully to the assessment of the individual countries, given by the Commission in its first annual report on the stabilisation and association process. On 13 May of this year, the Council approved the recommendations in this report and requested that rapid progress should be made in each of these areas over the next few years.
In one of these recommendations, Albania was specifically called on to adopt new legislation on ownership and restoration of property, to remedy the existing shortcomings in the legislation in this field and to ensure better enforcement of property law in Albania.
Albania is the EU's partner in the stabilisation and association process. The EU maintains a regular dialogue with Albania, especially in the form of the meetings in the advisory EU-Albania taskforce. Here, the EU has the opportunity to stress the importance which is attached to solving this issue, now that the country is starting to approach integration into Europe, at the same time as acquiring closer ties with the EU. It also gives the EU the chance to ensure that Albania continues with the measures which it has promised in this field.
I thank the President-in-Office for his reply, from which I understand that the Council really is aware of the problem and is making efforts in the right direction. However, it is not clear exactly what the Council is calling for or I, at least, fail to understand what he means by 'dealing with the problem'. I would expect him to decide how the problem should be dealt with.
The State Department wrote to the Albanian government a few days ago, calling quite specifically for Greek schools to be opened at once, for recognition of land ownership by members of the Greek community and for trespassing on Greek property in Himara to stop. As far as I know, the Greek government has taken similar steps. I would remind the President-in-Office that Greece sends generous financial aid to Albania and that over 600 000 Albanian immigrants work legally and without obstruction in Greece, earning wages that workers in Albania can only dream of.
Perhaps the European Union which also sends various forms of aid to Albania should take more persuasive measures? And surely it considers it urgent and imperative, Minister, to put a stop to the plan to move 15 000 settlers from northern Albania and Kosovo to the Himara area, in order to tip the ethnic balance against the Greek minority?
I understand my colleague's concern very well, but I would like to stress that Parliament has taken up the matter, and a special committee has been set up. The constitution envisages that a solution will be found. The Council has expressed its opinion, and there is an ongoing dialogue between the EU and Albania, in the context of which I promised here a little while ago that the EU would ensure that Albania pursued the measures promised. There is therefore no question of either the Greek minority or others being left in the lurch or forgotten. The situation will be monitored continuously and closely.
Mr President, first a comment on the manner in which the President-in-Office replied. Perhaps he thinks his questioners are stupid. But I can assure him that we are not that stupid. He has no right to say that the matter is not overshadowed by Ankara when both Ecevit and his foreign secretary have stated that they will go ahead and integrate occupied Cyprus into Turkey. How dare he reply like that. What does he take us for?
I did not think at all that I had brushed it aside; I think that my last remark was extremely binding. It was a little shorter than the first one, but no less binding.
Without wishing to correct anyone here, I shall simply remind you all that this is Question Time, which has its own rules, and ask you to adhere to the Rules of Procedure.
Without setting a precedent and taking into consideration that Mr Lage had to leave the room for a few minutes at the time scheduled for his speech, I am going to give the President-in-Office of the Council the opportunity to respond to his question.
I repeat: this must not set a precedent. If you leave the room, you lose your turn, but Mr Lage had to leave for a moment. I would also ask him to avoid doing this again.
Question No 6 by Carlos Lage (H-0530/02):
Subject: Free movement of persons in the Schengen zone
On 22 June a group of 500 Portuguese citizens travelling to Spain to take part in an authorised demonstration to be held in Seville during the European Council meeting was prevented - in a violent manner - from entering Spanish territory by members of the Spanish police forces. Nothing can justify this kind of behaviour and action, totally unacceptable in a Union which considers respect for fundamental freedoms and rights as one of its founding principles. It seems unlikely that the Portuguese citizens represented a particular danger, or indeed any danger, to the Spanish State. And, even if they had, the forceful and heavy-handed behaviour which, unfortunately, characterised the reaction of the Spanish police authorities, would have been quite unacceptable.
Can the Council therefore say what measures it will take vis-à-vis the Spanish Government to clarify the facts? Does it not consider that a clear definition and common agreement should be sought concerning the circumstances and conditions which may lead to the suspension of the rules governing Schengen?
I should like to answer Question 6 by Mr Carlos Lage.
As regards the first question, I would like to draw attention to the fact that neither Article 33 of the EU Treaty nor Article 64(1) of the EC Treaty gives the Council the ability to intervene to maintain public order or security in the Member States. This also applies to public-order measures which the Member States take when meetings of the European Council are held within their territory. This is therefore something in which the Community cannot interfere.
As regards the second question, I would like to refer to the Executive Committee Decision of 20 December 1995 on the procedure for applying Article 2(2) of the Convention implementing the Schengen Agreement, which has a long reference number which I do not want to read out.
This Decision draws up detailed rules for when controls can be reintroduced at the internal borders. It constitutes a part of the so-called Schengen rules, and it is thus binding for all Schengen States. Incidentally, it is published in OJ L 239 of 22 September 2000, page 133.
Mr President-in-Office of the Council, I thank you for the information you have provided. I must tell you that this episode, linked to the Seville Summit, has caused a small political storm in Portugal and has been used by many opponents of the European Union as an argument against the European Union itself. Because we live in an area of free movement, the majority of public opinion in Portugal cannot understand how this area of free movement and these citizens' rights could be breached by border controls carried out in a quite oppressive and arbitrary way by the Spanish authorities.
We do not want to make this a Portuguese issue. We are simply asking the President-in-Office of the Council, when he has the opportunity, to look into the matter in order to establish, not even changes to the law but common and consensual procedures to ensure that such episodes do not reoccur.
As has been shown, it is not a matter for the Council to decide when it is reasonable to make use of the possibility under the Schengen rules for temporarily closing the borders. I can state that the Danish Presidency reserves the right to make use of this possibility. We have stated this expressly, but we were pleased that, during the weekend which has just ended, there were so few demonstrators at the summit of Foreign Ministers in Elsinore that there were twice as many police officers as demonstrators.
Let us hope that this sets a trend for the future.
This is not the first time this unacceptable practice has been used and the citizens of one Member State have been banned from crossing the border into another Member State and treated badly; generally it is people protesting against the policy of the European Union who are on the receiving end.
It is what happened during the Nice summit, when thousands of Italian protesters found the French borders closed, during the Genoa summit, when hundreds of Greek demonstrators, who were badly mistreated, were prevented from disembarking in Ancona. It happened to Danish demonstrators, your fellow countrymen, Mr President-in-Office, during the Gothenburg summit, when they tried to cross the border and meet up with people protesting against the policy of the European Union.
It is clear, despite the pronouncements, that Schengen was not introduced to facilitate the free movement of the citizens of the Member States of the European Union within the European Union; it was introduced in order to turn the European Union into a fortress. It applies when it is in the interests of the ruling circles of the European Union, so that capital can move freely, but it does not apply when it comes to the movement of people protesting against interests of big business and the policy of the European Union.
The Schengen cooperation means that the countries undertake to maintain open borders in respect of each other, except when there are exceptional reasons for temporary closure.
It is not a retrograde step; it is a step forward. The Council and I regard the possibility of temporary closure as reasonable. We must bear in mind that it is not only a question of lawful demonstrations, it has been a question of something resembling terrorist activity in connection with these meetings. We must protect democratic gatherings. That is something we owe to democracy.
Mr Haarder said, amongst other things, that the meeting in Elsinore had been very calm and that none of the expected, or feared, disturbances had arisen. That is good, of course. I wonder, however, whether this might possibly also have had something to do with the fact that there were strict border controls, so that any foreign demonstrators who might have wanted to get to Denmark and Elsinore were in fact unable to do so.
It would be helpful if Mr Haarder could deny that this is the case and state clearly that no one has yet been turned away from the Danish border during the Danish presidency.
If I may venture to answer as a Danish minister: I do not think that, in connection with the weekend meeting in Elsinore, we made any use whatsoever of the possibility under the Schengen rules of closing the borders. Demonstrators were completely free to enter; but fortunately only peaceful demonstrators came, and that is something I think we should be pleased about.
Question No 9 by María Izquierdo Rojo (H-0540/02):
Subject: Women who work in the fields in accession countries
What measures, benefits and activities connected with the accession process directly affect women who work in the fields in the accession countries? What measures will the Danish presidency be taking with regard to such women?
Both the Member States and the EU institutions are obliged to incorporate equal opportunities for men and women in all EU policies and programmes, and the European Council has on several occasions set out guidelines for a special strategy in this field.
Furthermore, Regulation No 1250 from 1999 lays down that the Structural Funds shall contribute to removing inequalities between men and women and to promoting equal opportunities in the context of strengthening economic and social cohesion. That also applies to pre-accession programmes.
In connection with this, the Union has set aside considerable financial aid for measures to develop the rural districts by means of the so-called SAPARD programme.
The Member of the European Parliament may apply directly to the Commission if she wishes to have a fuller overview of the specific programmes.
With particular regard to the pre-accession negotiations concerning the chapter on agriculture, the common position of the Union also contains a comprehensive section on development of the rural districts. It covers the aid which will be given through the EU's various financial instruments. As the rural districts in the candidate countries require restructuring, modernisation and alternative production and facilities, the EU attaches great importance to the measures for developing the rural districts, which have a direct effect on the conditions under which women in these regions work.
During the negotiations on the chapter on employment and industrial relations policy, the Union has stressed the importance which this section has for the equal treatment of men and women, and it has also been emphasised how necessary it is for the candidate countries to comply with the rules in this field. I would like to draw attention to Regulation No 1257 from 1999, which groups together all Community actions in favour of development of the rural districts and in which it is expressly stated that measures aimed at removing inequalities and promoting equal opportunities for men and women should be supported.
Recently, the Council concerning agriculture, that is to say the Agricultural Ministers Council, at its meeting on 27 May of this year, adopted specific conclusions on the integration of the equality aspect into the Common Agricultural Policy. The Council expressly recognised in these conclusions that women play a bigger and bigger role in the rural districts, and it calls on the Commission to use the Structural Funds to continue to promote entrepreneurial spirit, high-quality employment, training and the provision of life-long services for rural women.
Furthermore, the Council urges the Member States to adopt policies which actively strengthen women's economic capacity in the rural districts.
The Council points out that all the candidate countries have now agreed to come into line with existing Community law regarding equality immediately on accession.
The Danish Presidency wants to follow the same line, inter alia in the context of the mid-term review of the common agricultural policy and the further negotiations on accession. We want to make use of every opportunity to draw attention to the general fundamental principles of the Treaty establishing the European Community, as amended by the Treaty of Amsterdam, and in this respect to promote equality between men and women, as referred to in Article 2 and Article 3(2) of the Treaty.
Finally, I should point out that the current Chairman of this Agricultural Ministers Council is herself from a farming background.
Mr President-in-Office of the Council, how many of these female agricultural workers will become part of the European Union at the next enlargement? What number were you working with in your forecasts?
I would also like to ask you if, during the Danish Presidency, any actions or campaigns will be implemented to correct the current salary discrimination.
I am not in a position to answer the question that has been asked, and I am not even sure that studies will make it possible to answer it. I shall gladly try, but I cannot answer the question here orally. I cannot.
Mrs Izquierdo Rojo asked two questions, did she not? I believe the second question was this, but perhaps you would care to comment, Mrs Izquierdo Rojo.
Mr President, I would like to tell you that I would be interested to know the figure whenever the President-in-Office of the Council can provide it, in other words, how many female agricultural workers are expected on the first wave of accession. Otherwise, we cannot carry out any advance planning. For any action to take place, if we are to gear it towards female agricultural workers, we have to know how many there will be.
At the moment this is not possible, but I would be grateful if you could send me the figure.
With regard to the second question, I would also appreciate a response on whether or not a campaign will be carried out.
I do not think that we in Denmark have any information as to how many there are in Denmark. Nor do I think that people in other countries have any. It may be regrettable; but I do not think the information exists. However, I shall willingly try to find the information, if it is wanted.
Yes, we have taken note, but, Mrs Izquierdo Rojo, Mr Haarder answers what he sees fit to answer. We are not going to start a debate now.
Mr President, the Council must know how many female agricultural workers are going to join the Union.
Well, if and when the Council does know, it will answer you, but now you have asked your question twice. If the President-in-Office of the Council wants to tell you anything else, however, I am not going to stop him.
Yes, of course we know how many farms are entering. We know quite precisely, both in Poland and the other countries. However, we do not know how many rural women are coming in. We do not have the classification by gender. I very much regret that.
Question No 10 by Jonas Sjöstedt, which has been taken over by Herman Schmid. Question No 10 by Jonas Sjöstedt (H-0542/02):
Subject: Future accession treaties for new Member States
It is possible that the Irish electorate will vote against the Treaty of Nice for a second time, which would also render the new breakdown of votes on the Council and seats in Parliament under that Treaty null and void. Would it not then be possible for the Union to act as it did at the time of the accession of Finland, Sweden and Austria, i.e. negotiate and reach agreement with each of the applicant countries separately on seats in Parliament and votes in the Council in the treaty of accession? The Treaty of Nice would not then be needed as a basis for the accession of new Member States.
Is this not an appropriate procedure to use for the enlargement of the Union should the Irish people vote against the Treaty of Nice once again?
I would like to remind the honourable Member that the European Council in Seville expressed satisfaction that the Irish Government had firmly decided to get the Treaty of Nice approved, something which - as is well known - is a prerequisite for enlargement to take place within the time limits laid down.
On behalf of the Council, I would like to recall that, at the meeting in Seville, Ireland's Prime Minister stated that his government intended holding a referendum this autumn, so that Ireland can ratify the Treaty of Nice.
The Prime Minister presented a national declaration from Ireland, confirming that the provisions of the EU Treaty relating to foreign and security policy do not affect the country's traditional policy regarding military neutrality, and will not do so after ratification of the Treaty of Nice, as can be seen from Annex 3 to the Presidency's conclusions.
The European Council adopted a declaration, in which note was taken of the national declaration by Ireland. This declaration can be found in Annex 4 to the same conclusions. The European Council expressed satisfaction that the Irish Government had firmly decided to get the Treaty of Nice approved, something which - as is well known - is a prerequisite for enlargement to be implemented within the time limits laid down.
I fully appreciate that the Irish Government and the Irish Prime Minister would like this to happen, but the Irish Government cannot decide how the Irish people will vote. The issue must therefore be regarded as remaining open until the referendum has been held. Consequently, another 'No' vote from the Irish people cannot be ruled out.
My question relates to a situation that is wholly feasible and quite practical. This is not an abstract question, but a practical, political one. Given such a situation, could we not solve the problems in a very simple, practical way, by allowing Ireland to join the institutions in the same way as Finland, Sweden and Austria did, i.e. by negotiation? That way, there would be no problem with the Treaty of Nice. Would not that be a practical, pragmatic solution that might also appeal to Mr Haarder?
I cannot say any more than I have already said, because this is the way things stand. Of course it might turn out to be a 'no' - we all know that - but in that case we would have a totally new and unpredictable situation of which it would be impossible to predict the conclusion. It is a very uncertain situation, and one which puts enlargement at risk in any case. I would not wish there to be any controversy over the matter, however; I only wanted to state the facts concerning the Council and the Irish vote.
Several Members have asked to speak. Pursuant to the Rules of Procedure, I am going to give the floor to the two who were chronologically first to ask.
Mr Crowley has the floor for a supplementary question.
I thank the President-in-Office of the Council for his response. I should like to ask him to confirm - what I believe him to have said, through interpretation - that ratification of the Treaty of Nice by all Member States is necessary for enlargement to proceed. It is a simple 'yes' or 'no' answer.
Yes, as I have said twice before, this is a precondition for enlargement to take place within the scheduled timescale. This is what it says in the Seville conclusions, and I take my stand on these.
My question follows that one. You say it is a precondition within the time set. Is that the 2004 time-limit, meaning that it will still be possible to have enlargement beyond 2004 without the Nice Treaty, perhaps under the system suggested by Mr Sjöstedt in this question?
I have said what was agreed in Seville, and I take my stand on that. I have nothing to add: everyone is aware that deadlines were set in Helsinki and that these have been affirmed time after time. What was said in Seville was that the Treaty of Nice is a precondition for enlargement to take place within the scheduled timescale. Non-ratification of the Treaty of Nice would present us with an extremely uncertain and unpredictable situation.
Question No 11 by Gary Titley (H-0544/02):
Subject: Better regulation
This month, the Commission delivered its communication on better regulation. A central aim of this communication is to ensure that an impact assessment of all Commission proposals is carried out. What practical measures are being taken by the Council to ensure that they carry out impact assessments on Council amendments to Commission proposals?
The European Council in Seville welcomed a number of communications from the Commission on how lawmaking might be improved. I am thinking in particular of the action plan for finding ways of simplifying and improving the quality of the regulatory environment. It invited the three institutions concerned, that is, Parliament, the Council and the Commission, to arrange for this to happen on the basis of the work of the High Level Technical Group and to adopt an interinstitutional agreement before the end of 2002 in order to improve the quality of Community legislation and the conditions, including time frames, for its transposition into national law. The High Level Technical Group for Interinstitutional Cooperation met on 15 July 2002. In anticipation of this meeting, the Presidency had put forward a proposed timetable for drawing up and adopting the commercial interinstitutional agreement, starting with the specific actions relating to the three institutions as proposed in the Commission's action plan. At the meeting on 15 July 2002, it was decided firstly to reach common agreement on the chief elements of a future interinstitutional agreement. The institutions would then, on the basis of this, discuss the practical content of the specific actions of the agreement. At the same time, it was emphasised that the principle of specific actions in an agreement should be viewed in the context of the work being undertaken in the Convention. Practical measures with a view to an impact assessment of amendments to the Commission's proposal can be expected to be an element for inclusion in further discussions on an interinstitutional agreement. In this context, I can tell you that the next meeting of the High Level Technical Group is expected to take place next week, on 10 September.
It is a delight to have Mr Haarder with us again, in a different role. But may I say with respect that now that he has become part of the government he acquired the government's habit of not answering the question.
How exactly is the Council going to approach the issue of impact assessments? If the Commission carries out an impact assessment as part of its better regulation proposals, will the Council, when it amends the Commission's proposals, carry out a further impact assessment of its own amendments? How will it do that and who will it get to do it?
It is very important in terms of the interinstitutional agreement with Parliament to know exactly what the Council's approach is to impact assessments.
I should like to have given a clear answer. If I did not do so, it was because that very question is to be discussed in connection with the interinstitutional agreement; it is a question which, among other things, will be discussed next week, on 10 September. I cannot say what will happen, therefore, but I can say this: a reform is not undertaken without carrying out assessments, and without pursuing the aims of the reform. Finding a way of assessing its possible impact is a natural subject for the interinstitutional agreement.
Following up Mr Titley's point, could I ask whether the Council would look seriously at the question of critically considering methodologies of impact assessment? In the years when I had something to do with this in an academic capacity, it was notorious that it was extremely difficult within the sociology of law to find reliable ways of assessing the impact of legislation which was in force. Predicting the impact of legislation which is going to come into force is yet more difficult. Does the President-in-Office agree with me that it would be wise for the Council to look into issues of methodology before we embark on expensive projects of this kind?
It is precisely that which is to be discussed. I cannot say whether I am 100% in agreement with what was said, but the speaker is in any case an intelligent man and he is probably right in what he says. The question, therefore, is to what extent we shall proceed in this way. It is that which is to be discussed on 10 September, and I ask that the House appreciate this.
Question No 12 by Manuel Medina Ortega (H-0545/02):
Subject: Measures to restrict illegal immigration into the Canaries
On the basis of the agreements adopted at the Seville summit, what measures does the Council propose to restrict the massive influx of illegal immigrants into the Canary Islands?
In particular, what measures are proposed to curb this irregular form of immigration at the places of origin, in order to ensure the safety of the immigrants themselves?
The conclusions from the Seville European Council outline the measures which are to be taken with a view to combating the problem of illegal immigration effectively at EU level; and here we are talking about both prevention and restriction of immigration. We need to strike a fair balance between this aim on the one hand and the aim of better integration of those immigrants who are lawfully present in our countries on the other, and of course we also need an asylum policy which complies with international conventions.
It should also be mentioned that, even before the Seville European Council, the Spanish Presidency had given a significant impetus to this matter, notably by adopting two normative instruments, which not only map out some of the necessary measures, but also set the framework for future efforts and the development thereof. The instruments concerned are the action plan to combat illegal immigration and trafficking in human beings and the action plan for the management of EU external borders, which were both adopted by the Justice and Home Affairs Council. In addition, this Council reached an agreement on 13 June of this year on conclusions about measures to be taken to prevent and combat illegal immigration and trafficking in human beings by sea.
The conclusions from Seville, which make specific reference to these action plans, attach importance to the following measures. Firstly, speeding up the conclusion of readmission agreements currently being negotiated and approval of new briefs for the negotiation of readmission agreements with countries already identified by the Council: see conclusion No 30. Secondly, as regards expulsion and repatriation policies, adoption by the end of the year at the latest of the components of a repatriation programme based on the Green Paper submitted by the Commission in April 2002. This also falls under conclusion No 30.
Thirdly, the gradual introduction of coordinated, integrated management of external borders, which should, among other aims, help bring greater control of migration flows. A number of measures are mapped out which should make it possible to achieve this goal very shortly: see conclusions Nos 31 and 32. In a wider and more general perspective, the conclusions from Seville affirmed that immigration policy, as an essential element to be taken into consideration, should be integrated into the EU's relations with third countries. They pointed out that an integrated, comprehensive and balanced approach to tackle the root causes of illegal immigration must remain the EU's constant long-term objective. The conclusions highlight the importance of ensuring the cooperation of countries of origin and of transit in joint management and in border control and also in readmission, which is discussed in conclusion No 34. The conclusions confirmed that it is necessary to carry out a systematic assessment of relations with third countries which do not cooperate in combating illegal immigration in the relevant areas. They point out in this regard that inadequate cooperation by a country could hamper the establishment of closer relations between that country and the EU. In the light of the conclusions from Seville, the Danish Presidency has attached a high priority in its work schedule to the fight against illegal immigration, so that the European Council conclusions can be implemented swiftly. I can inform you that I myself shall be the President-in-Office of the Council when it debates these issues.
Mr President, during the first sitting in July, when you were President-in-Office of the Council, I asked you a very similar question and you told me that the Council and the Danish Presidency would address the matter as quickly as possible. Two or three days later, on 8 July, I asked this question, hoping specifically that during the summer something would have been done. The problem we have in the European Union, Mr President, and this is neither your fault nor that of the Danish Government, is that our system does not work.
Between the date on which I asked the first question, the first week of July, and today, thousands of illegal immigrants have entered the Canary Islands, both by sea and by air, and the situation there is unsustainable, and we do not have any reception centres. These islands have a smaller area than the islands of Denmark, and at the moment we do not have any means of solving the problem.
Mr President, I would say - and I repeat - that, through no fault of your own or of the Danish Presidency, the Council of the European Union is not following up the proposals that Mr Vitorino has been making for some time now, so that the European Union can in fact establish control. We should at least know who is arriving and why, and what we can do for them.
These problems in the Canary Islands came to my attention frequently when I attended the Asia-Europe Meeting (ASEM) on migration in Lanzarote in the early summer. I am therefore very aware of these problems, and I can assure Mr Medina Ortega that we are very active in this field. I travelled to Athens to discuss problems - specific problems - with what is known as the Dublin II agreement, which determines which country should take responsibility for handling an asylum application. I am probably going to Rome next weekend to discuss the same problems. If we adopt the new system - guaranteeing that it is the responsibility of the first country to handle an asylum application - combined with the system of fingerprint exchange, there is some apprehension that certain countries will see particularly large numbers of asylum seekers returned to them and will therefore bear an exceptionally heavy burden. Of course, this will have to be discussed. I do not believe that the problem is very serious; but we do have to consider how we can reassure the governments concerned. There are several ways of doing this, and it is those I am discussing with the relevant governments. This merely by way of convincing Mr Medina Ortega that we are absolutely not passive in this matter; we are extremely active. We have started with the most difficult problems of all, with a view to getting those out of the way, in order that we can not merely realise the wish expressed in the Seville conclusions for the completion of the Dublin system, but also make the best possible progress with the common asylum rules. Although the Presidency has also declared these a high priority, we have not promised to be able to finish drawing them up during the Danish term. We intend to make the best progress we possibly can with the work, and if possible complete it in November.
Question No 13 by Astrid Thors (H-0547/02):
Subject: Finalising of the agreement concerning the Multilateral Nuclear Environmental Program
According to the Commission (DG External Relations) a part of the bilateral work concerning the EU's relations with Russia focused for much of 2001 on energy, environmental protection and nuclear safety. This was meant to be done through the conclusion of the agreement on a Multilateral Nuclear Environmental Program, (MNEPR), aimed at cleaning up radioactive waste in north-west Russia and through the Northern Dimension Environmental Partnership (NDEP). Similarly, in the press brief from the Commission (issued on 27 May 2002) before the Ninth EU-Russia Summit held in Moscow in May 2002, it was stated that the environment and nuclear safety were going to be discussed and that it would be important to ensure that the Russian federation finalise the MNEPR agreement as soon as possible. In the Joint Statement issued after the EU-Russia Summit, however, no reference was made to the MNEPR. A pledge conference on the NDEP is also to be held on 9 July.
What is the current situation concerning the MNEPR? What are the obstacles to the conclusion of an agreement on the MNEPR? What measures is the Council going to take in the near future in order to ensure that the Russian Federation finalises the agreement?
The negotiations on the Multilateral Nuclear Environmental Programme in the Russian Federation (MNEPR) have been going on for more than three years. The EU has emphasised at a number of summits that these negotiations should be brought to a swift conclusion. It is true that the common will to conclude the negotiations was not formally expressed in the joint statement from the summit in Moscow on 29 May, but the question was discussed at the summit, and Russia expressed a desire for resolution of the outstanding issues, which are of course taxation and civil liability.
The EU has taken every opportunity to put pressure on Russia to break the deadlock, including at the meetings of the Cooperation Council. The other partner countries, the USA and Norway, have also put her under intense pressure.
The EU attaches great importance to nuclear safety in North-West Russia and believes that this agreement could contribute to overcoming some of the obstacles to the implementation of projects which could further cooperation on safety in connection with the management of irradiated nuclear fuel and radioactive waste in the Russian Federation.
The inaugural pledging conference for the Support Fund of the Northern Dimension Environmental Partnership (NDEP) was concluded with a positive result on 9 July of this year in Brussels. The initial contribution to the Support Fund was approximately EUR 110 million, of which EUR 62 million are earmarked for nuclear projects.
Participants in the conference emphasised that the conclusion of this MNEPR agreement is a necessary precondition for projects within the nuclear sphere entering into operation within the framework of the NDEP.
The NDEP is an important and practical step towards achieving the objectives, set by the G8, of the Global Partnership against the Spread of Weapons and Materials of Mass Destruction.
The nuclear-safety issue is of decisive importance for environmental protection on the continent of Europe. This particularly concerns Russia, but also other North European countries. The Danish Presidency therefore wishes to work towards bringing the negotiations on the MNEPR agreement to a conclusion by the end of this year.
I hope this answers Mrs Astrid Thors's question.
I am satisfied with the reply, but unfortunately I must say that the Russian side seems to have a certain attitude of divide et impera towards the European authorities. In the past, I have even seen a situation where the Council was given one answer and the Commission another, and they play on the fact that the presidency changes. I could also quote yesterday's answer from the Commission to a similar question: 'Unfortunately, over recent months the Russian side has neither confirmed its willingness to sign nor given any indication of the nature of the problems holding up their signature.'
I regret to say I have a feeling that the Russian side will continue to delay. I would therefore appeal to the Danish Presidency to exert considerable pressure if necessary. At the same summit where this agreement was not signed, Russia was still accepted as a market economy. Is there no similar way to achieve what is now needed?
I would like to thank Mr Haarder for the commitment he showed to the Northern dimension last week.
I do understand the fact that Mrs Astrid Thors is losing patience: we in the Presidency and the Council are as well, which is why we have taken every opportunity to exert pressure. Without commenting on what was said about Russia's strategy, I can at least guarantee that we shall not miss an opportunity to put pressure on Russia, as I have said. I have just attended a Ministerial Conference in Greenland in which the Russians also participated. The subject matter was the Northern Dimension, in which I know that Mrs Thors also has a great interest. Many of these matters were also raised there, and I believe that it is important - and here I am sure that we are in agreement - that we establish cooperation with Russia in as many fields as possible, while seeing this as a way of increasing the opportunities for exerting pressure on her in those areas where we believe it important and necessary. I am thinking of Kaliningrad, of the enlargement of NATO and the EU and of the environmental problems in the Murmansk area, which Mrs Thors knows more about than I do. There is every reason for establishing relations with Russia in as many fields as we possibly can, and at the same time for taking advantage of these opportunities to put pressure on her where we believe it really is necessary.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would be interested to know whether these treaties were concluded at International Atomic Energy Agency level. In Europe, we do have the problem that it is the Member States alone that decide on safety standards for nuclear power stations. Parliament has come to an arrangement with the Commission, specifically with Commissioner de Palacio, that safety standards for atomic power stations are to be submitted before the new Member States join. Your fellow Member of the Council emphasised to the Committee on Industry, External Trade, Research and Energy that this would be one of your Presidency's priorities.
So I would not only like to know what the current position is on the agreement with Russia, but also what we ourselves think about nuclear safety and about how nuclear power stations are to be made safe.
In my opinion, the agreements which I have been answering questions on here concern a different topic, and therefore this supplementary question does not bear any direct relation to the questions I have answered. I do not mean that there is a set of rules in the archives, but I prefer not to improvise, as this is outside the scope of the question.
The supplementary questions should still be on the Russian Federation and the problem of nuclear energy in EU-Russia relations.
Question No 14 will not be taken as the subject to which it refers already appears in the agenda for this part-session.
Question No 15 by Brian Crowley (H-0554/02):
Subject: Tackling Drugs
The prevalence of illegal drugs, including crack-cocaine, continues to cause serious problems for society in terms of addiction, criminality, treatment and policing.
Will the Danish Presidency, in the light of subsidiarity, give assurances that the Council will make the fight against illegal drugs a top priority of the Danish Presidency, and will it report back to the House in December 2002 on the initiatives and actions it has undertaken in this regard?
This is Question No 15 by Mr Fitzsimons. No, sorry, just a moment. The question was from Mr Crowley. Like its Spanish predecessor, the Danish Presidency attaches great importance to combating drugs. The cornerstone of the Presidency's drugs programme is the mid-term review of the EU action plan to combat drugs for 2000-2004. The Commission will draw up an evaluation report to be submitted to the European Council at the meeting in Copenhagen in December. The Danish Presidency intends to monitor closely the preparation of the Commission's report to ensure that the relevant working parties in the Council contribute to the greatest possible extent so that the report is comprehensive and informative.
The Danish Presidency has adopted a balanced approach to the drugs problem and will therefore endeavour to pay as much attention to prevention and drug-supply reduction as to international cooperation. It has presented initiatives on the treatment of criminal drug abusers whilst they are in jail, and on synthetic drugs: the generic classification. In addition, the Presidency intends to step up efforts to address current, and any future, problems regarding the distribution of illicit drugs on the Internet. At international level, meetings will be held with the candidate countries, the USA, Russia and the Association of South-East Asian Nations (ASEAN); and, as far as Latin America is concerned, meetings will be held in preparation for the event to be held during the Greek Presidency. In this way, the Presidency intends to hold meetings with most of the countries which, from the point of view of the EU, are the principal countries of origin and of transit for illicit drugs. The issue of cocaine will be discussed at meetings with the USA and with parties in Latin America. In December, the Presidency will as far as possible inform the European Parliament of the results achieved during the Danish Presidency.
Mr President, again I would like to thank the President-in-Office for his response. The reason for asking this question is that over the last eight months several huge seizures of illegal drugs and narcotics have been made across the European Union. In Ireland over the last eight months something in the region of 24 million euros' worth of illegal substances was seized by police and customs officers, in Britain 82 million euros' worth and across the rest of the European Union 297 million euros' worth. The European Union now has the distinction of being the main user of synthetic drugs such as ecstasy and amphetamines. The reason I put a specific request for you to come forward with conclusions or results at the end of the presidency in December is that I was hoping that - linking back to what Mr Hyland was talking about earlier - it would be possible during your time in the presidency to undertake a joint initiative between young people and the presidency to ask young people about the dangers facing them and try and alleviate some of the social problems and issues people face that drive them into the drug culture.
I should like to thank Mr Crowley for his firm commitment to this matter and thank him for his good advice and suggestions. I can only say that we shall do what we can because, and I repeat, we consider this a particularly important area.
Mr President, what I would like to know is whether preventive programmes are being considered or whether the Council has given some thought to incentives for alternatives, so that young people who have already come into contact with drugs can come off them.
We could talk long and hard about this subject, that is, how alternatives - alternative substances in some cases - can be used to help these young people out of their abuse pattern at the earliest opportunity. This is a matter which, I believe, concerns the national parliaments in all of our Member States, and it also concerns the Danish Presidency. I cannot say that the question will become a central one, as it is first and foremost the responsibility of national, and often even local, authorities to guarantee these therapies, but I can say that I agree that this is a core problem. In my national parliament, at least, it is the subject of a debate involving heightened emotions and opinions which cut across parties because the plight of these young people is so distressing. At the same time, there is a difficulty with giving them substances to help them out, as this can also cause them to become dependent in some other way. In short, we could talk at length about this, but this is not the place.
Question No 16 has been withdrawn.
As the author is not present, Question No 17 lapses.
As they deal with the same subject, Question Nos 18 and 19 will be taken together: Question No 18 by Raimon Obiols i Germà (H-0560/02):
Subject: Death of members of the opposition in Equatorial Guinea
During Council Question Time on 3 July, the Council was tackled and alerted both by Mr Carlos Carnero González and myself about the human rights violations and serious physical torture of members of the democratic opposition practiced by Teodoro Obiang's regime. I urged the Council Presidency to take 'immediate action', reminding the Minister that it is not a question simply of more or less euphemistically condemning the situation, but of 'exercising the strength of the European Union', using every possible political and diplomatic means to put an end to this inhuman situation.
Two days later, Juan Ondó Nguema, one of those sentenced in the Marfil Cinema trial without any legal guarantees whatever, according to all international observers, died in the Black Beach prison as a result of the ill-treatment inflicted on him while he was being interrogated by the police, and of his having been deprived of food and water in the days preceding his death.
In this situation, what pressure are the Council and Presidency bringing to bear on the authorities in Equatorial Guinea to guarantee a minimum respect for basic rights in that country?
What measures has the Council taken or does it intend to take to demand that the Government of Equatorial Guinea introduce measures to democratise the country?  Question No 19 by Carlos Carnero González (H-0577/02):
Subject: Death of a political prisoner in Equatorial Guinea and joint action to be taken by the European Union in support of democracy and human rights in that country
Precisely one day after the Council, in the person of the Danish Foreign Affairs Minister, replied at the European Parliament's July part-session to questions on the arbitrary arrests, trials without guarantees or justified accusations, instances of brutal torture and imprisonment in inhuman conditions which had been perpetrated by Equatorial Guinea's dictatorial regime against the country's democratic opposition, one of the individuals concerned - Juan Ondó Nguema - died tragically as a result of the maltreatment he had received.
In view of the fact that the country's dictator, Teodoro Obiang, has so far ignored all calls from the international community for the trials to be cancelled, for the prisoners to be released and for the torture to cease, is the Council intending to take any urgent joint action in support of democracy in Equatorial Guinea, including applying the Cotonou Agreement human-rights protection provisions, bolstering the UN's activities and involving the USA?
The Council is monitoring very closely humanitarian conditions and the human rights situation in Equatorial Guinea, in particular the case of the imprisoned opposition leaders and the conditions under which they are held. We all recall that the EU, directly after the sentence was passed, made a declaration calling upon the relevant authorities to take the necessary measures to have the sentences reviewed and ensure that the fundamental rights of the accused were respected.
The EU has on a number of occasions expressed deep concern at the deterioration in the human rights situation, and, following the death of Juan Ondó Nguema, the Council debated reports concerning the causes. At that time, neither the government's nor the opposition's explanation could be confirmed. According to the opposition, his death was due to torture and ill-treatment, whereas the government gave the cause of death as a serious lung disease, from which he was allegedly suffering prior to the trial. Against this background, the Council does not intend to take emergency measures at this stage, but will continue its investigations into the circumstances leading to Nguema's death. The EU will employ appropriate political and diplomatic means in order to put pressure on the authorities in Equatorial Guinea to bring about an improvement in the human rights situation in general and to promote democratic reforms in that unfortunate country.
Mr Haarder, we were referring in our question to the death in prison of Juan Ondó Nguema, but, sadly, we must now add that on 31 August another political prisoner died in the Black Beach prison, Juan Asumu Sima. This 80-year-old man had to attend trial, sometimes assisted, and at others seated, due to the brutal torture to which he had been subjected. The political prisoners in Black Beach may end up becoming names on a long list of the deceased which will continually prick the conscience of international and, of course, European Union public opinion.
Mr Haarder, the Council can think what it likes, but, of course, believing the government of Equatorial Guinea instead of the opposition is too much to believe. I ask you, is the Council thinking of making an official visit to the political prisoners in Black Beach and, moreover, taking measures to suspend the Cotonou agreement with Equatorial Guinea if they are not freed immediately?
The Council will of course use all available means to find the truth. I myself have been present here in Parliament to debate resolutions on that unfortunate country, and I can assure the House that the Council has every intention of finding the truth. My words should not be taken to mean that I attach more weight to the government's than the opposition's assertions; I am just pointing out that it is one party's word against another's, and what we have to do is establish the truth - documented truth, mind you - so that we can substantiate any charge against the government and increase the pressure on the regime. I fully agree with my former colleague and thank him for the tragic, and regrettable, news that another death has taken place. This is of course yet another argument for maintaining the pressure and availing ourselves of all the means to obtain information and exert pressure.
Mr President-in-Office of the Council, on 3 July, we asked the Council for immediate action to address the highly worrying situation of a large group of opponents of Mr Obiang's regime in Equatorial Guinea. At that time we asked for an appeal to be made, for pressure to be exerted. Two days later, on 5 July, to be precise, one of those convicted in the judgment that incarcerated dozens of opponents in Black Beach, Juan Ondó Nguema, died as a result of the maltreatment he suffered, and due to water and sleep deprivation during the last days of his life.
Mr President, I know that the world is often cruel and that, of course, neither Europe nor the Council can solve all of its problems or shoulder all of its tragedies. This, however, was a very specific, localised problem.
A few days ago, another opponent died, and we ask again, insistently, Mr President, that the Council please do something immediately to solve this problem and remove the threat hanging over a few, very specific people.
I do not know how my former colleague had thought the Council could remove this threat. It has done its best with the means at its disposal. I have said this, and the Council will continue to do so. I can say no more. Thank you, Mr President.
As the time allocated to Question Time is at an end, Questions Nos 20 to 34 will be answered in writing
The next item is the report (A5-0226/2002) by Mrs Stenzel, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the annual report on the European Agency for Reconstruction (2001/2255(INI)).
Mr President, Commissioner, and those ladies and gentlemen who are still present, the report on the 2001 annual report on the European Agency for Reconstruction was adopted unanimously by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on 11 June 2002. The vote in plenary was, however, deliberately adjourned to the autumn, in order to give the Commission the opportunity to comply with a demand constantly reiterated by the Foreign Policy Committee by presenting a strategy for overall policy in the Balkans and the Agency for Reconstruction's role in it and clarifying how, in future, functions are to be shared out between, on the one hand, the Agency and, on the other, the delegations on the ground.
The Commission has not submitted a report on this, nor has it kept to the November 2001 agreement in which it undertook to present the report on the medium-term strategy for the administration of EU aid in the context of the stabilisation and association process before the end of March 2002. The European Commission's report on strategies for assistance in the Western Balkans is a very thorough depiction of the situation, and Commissioner Patten was also available on 19 June to give us additional information. No strategy in this sense was articulated, however, something that Mr Swoboda summed up with words to the effect that, if there were no such strategy, that itself spoke volumes.
The demand that the Commission submit a report to the Council, not as late as June 2004, just before the European Agency for Reconstruction's mandate expires, but by June 2003 at the latest, and involve Parliament in this, is therefore all the more important. Only thus can we avoid destabilising the Agency and ensure that it can work efficiently. This becomes a matter of even more pressing concern in view of the EU's financial commitments in the Balkans. I was myself able, when visiting Pristina, to satisfy myself as to the Agency's efficiency, which, incidentally, the Court of Auditors has also confirmed.
It is extremely regrettable and gives cause for concern that the export of electricity by the local electricity company KEK resulted in substantial irregularities, with export earnings amounting to USD 4.2 million landing up in an illicit account in Gibraltar. The Agency has itself, however, introduced measures to prevent future criminal manoeuvres of this kind within KEK and help it to clear them up.
The Agency for Reconstruction also itself called in OLAF in relation to the contract of a questionable external advisor. What is important in this connection is that an internal auditor is to be appointed as soon as possible.
The provision of electricity in Kosovo still leaves much to be desired. That a new agreement between UNMIK and Serbia created the political conditions for making it easier to supply Kosovo with adequate electricity is something to be welcomed. As rapporteur, I am aware that the Agency works in Kosovo under difficult political conditions. Its political status has still not been clarified, and there are continuing ethnic tensions between the Serb minority and the Albanian majority. Making the positive influence of the European Union and of the Agency visible is thus all the more important. Any strategy for this region must have as its objective the facilitation of a sustainable policy and the progressive reduction of financial grants from the EU, principally through efficient charging for all public services.
The extension of the Agency's mandate to Macedonia aroused controversy, as the political situation prevailing in Macedonia at the outset, whilst extremely fragile, was quite different to that in Kosovo and, above all, because the consultation mechanism between the Commission and Parliament, by which of course funds have to be approved, was not always ideal. The report therefore proposes political guidelines for the Agency, and future work can centre around these. The decision-making mechanisms in the Commission's individual offices should also be as clear and transparent as possible.
Turning specifically to the Agency's commitments in Macedonia, the situation has improved, and it has been possible to complete 900 houses. Progress has also been made in clearing mines. It is also particularly important that the Agency should enjoy a problem-free working relationship with the local delegation in Macedonia, where elections are due to be held on 15 September. The situation there is extremely tense, and it is not certain whether these elections will be held under proper conditions, if, that is, they are held at all.
Today in plenary, we have been debating the European Union's responsibility for Afghanistan, and have assured Commissioner Patten of our support. What is true of Afghanistan applies far more to the Balkans, for which the European Union has a direct responsibility. In this sense, the report on the Agency for Reconstruction should make a contribution to sustainable crisis management.
Mr President, ladies and gentlemen, allow me to make a few comments on this matter from the standpoint of the Committee on Budgets.
Since the beginning of the crisis in the Balkans, we - especially the Budget Committee - have insisted that all the substantial EU funds invested in reconstruction must be used in such a way that our principles of good governance are respected. This means, inter alia, that we have demanded assurances in terms of efficient administration, decentralisation, swift payments, avoidance of bottlenecks and scrutiny of funds.
When the European Agency for Reconstruction was created in early 2000, it was actually in response to a request from Parliament. Furthermore, we did away with the original, unwieldy committee procedure. We obtained a much simpler model that we believe has been extremely important and thanks to which, inter alia, decisions on practical projects can generally be taken at local level.
I must also say that cooperation between the Thessaloniki office and the operations offices in Pristina, Belgrade, etc., has been more effective than many of us had believed at the outset. We would perhaps still like to have a little more information from the Commission regarding how many people are left in Brussels and how many are working in Thessaloniki and in the other localities. Have we really managed to avoid duplication of effort, which was one of our aims?
In any case, what we can say is that an extremely high percentage of the available funds have been allocated and paid out. The Court of Auditors also commented on the high levels of efficiency, which is very good. At the same time, guidelines are, of course, needed for the future, particularly since we now realise that we have been so efficient that we might have too little money left at the end of this seven-year term of the CARDS programme.
Even now, the Commission has been forced to propose a radical reduction in aid to Kosovo, for example, and this present us with a big challenge. Can we delegate to the local and national authorities? How shall we proceed in the future? Strategic reflection is now needed for the future, if we are to continue to have the same levels of efficiency. That is the message from the Committee on Budgets.
Mr President, Commissioner, Mrs Stenzel, this is a very fine and comprehensive report. The fact that we, as my group has demanded, are actually debating it this evening is almost enough to give one a bad conscience. I wish to apologise to all those for whom that is their reason for being here.
I do think, though, that it is right to review what we have achieved in the Balkans, especially in the area where the Agency is active, and consider what we have not yet achieved. As previous speakers have done, we must hang on to the fundamental truth that the Agency has performed well and that we can take much satisfaction in that. At the same time, though, it must be said that there are a number of aspects in which the European Union's policy has to be continued with and perhaps even stepped up.
If we are to use the Agency to disburse funds - Mrs Stenzel thinks the amount should decrease, and she is right - we have to be aware that the economic situation continues to be very, very bleak. Money will not compensate for all of that; we must rather concentrate on building up structures that make it possible for there to be perceptible - but, admittedly slow - economic development and growth. Such structures are, unfortunately, not yet in place.
As far as the political situation is concerned, we still also have great deficiencies to deal with; one might almost say we have to deal with the lack of a maturation process, both in relations between Serbia and Montenegro and in the conditions within them. There is still, alas, insufficient willingness in Kosovo to accept that this European Union of ours has committed itself to a multi-ethnic Kosovo inhabited mainly by the Albanian population, but in which the Serbs must also be able to live in freedom and peace and go about their normal work and economic activity. That has not even started to happen in Kosovo! In Macedonia, to which some of us are travelling in a few days to observe the elections, there are still recurrent incidents, and some killings. There, too, the process of political maturation has not yet progressed as far as it needs to.
I am glad that Commissioner Vitorino is present to hear the third point I would like to make, which is that the central Balkan region continues to be a country of transit for a lot of objectionable cross-border activities. We are of course aware that certain illegal organisations do not object to ethnic cooperation and have no problem with the overcoming of borders. Now, I do not want to run this region down, as activities such as trafficking in drugs and human beings often have EU countries as their destinations, whilst their sources are often elsewhere. I do believe, though, that it is with our own population in mind that we have to shoulder full responsibility for a Balkan policy that makes it possible to put the brakes on these dealings as quickly and effectively as possible. Some of us have ourselves visited the Bucharest centre that is actively dedicated specifically to combating these criminal activities, and I want to ask Commissioner Vitorino, as a matter of urgency, to collaborate to the utmost with Commissioner Patten in seeing to it that a stop is put to these criminal activities, which are giving the region a bad reputation.
Mr President, I would like to thank Mrs Stenzel for her very effective and useful report. I cannot claim to be a close observer or to have very detailed knowledge of the operations of the agency and therefore I find her report very valuable. As someone who for the last three years has been on the delegation to south-east Europe and more recently a vice-chair, I feel it is essential that we keep up and develop the financial assistance to allow the Balkan countries to aspire to the eventual goal, which must be membership of the European Union.
I was one of those who was not convinced by the original decision to site the headquarters of the agency in Thessaloniki. It was the rather traditional story of doling out prizes to Member States. I may have slightly changed my view because Greece is playing a very valuable role in leading and in coordinating regional cooperation. Yet I think we need to reconsider whether this is the most effective way for an agency that has several different bases to operate.
The agency is doing a good and essential job. It will be important over time to rationalise and if possible to expand our assistance to the Balkans. This assistance must evolve from reconstruction to development, just as it evolved from emergency aid to reconstruction.
The network of agencies that are perhaps in danger of tripping over themselves in south-east Europe is a challenge we have to resolve. It is a very complex scene - a kind of alphabet soup. It is very difficult, even for someone in my position, to understand who does what and I am not sure what the impact is on the local citizens.
Mrs Stenzel makes several valuable points, among which is the need for agreements with other donors on 'sharing' out who is responsible for what sector to avoid overlaps. She particularly mentions that the agency should take the lead on energy in Kosovo, with which I would agree. She also emphasises the need for a strategy on the future of the agency's relations with EU delegations. I wonder from my experience in Skopje whether we have not gone too far in bypassing the competence of the local Commission delegation. I felt there was a danger of the agency taking a slightly imperialist tone towards the local delegation. In view of the upcoming elections on 15 September, I am still not sure that we have reconstructed enough houses there.
Mr President, Mr Stenzel's excellent report, on which we are essentially all in agreement, attempts to present in a positive light a balance sheet which can clearly only be problematic. It should come as no surprise that there are differences of opinion regarding a European agency which manages financial aid for south-east Europe, and so the calls for promotion of adequate investigation of any suspicion of mismanagement and/or corruption, in particular those related to investments in the energy sector, are understandable. Hence the need to improve transparency in the financial transfers and practices of all areas of the organisation's activity.
It is no coincidence either that a call has been made for an internal auditor to be appointed and that the importance of the European Court of Auditors, of a financial auditor and, lastly, of the role of the European Anti-Fraud Office has been stressed. All this points to the fact that things are going rather as we had feared but that that was rather to be expected: we cannot work miracles in the region, it is almost impossible for good governance at all times, on all occasions, to be guaranteed, but we must, of course, make every endeavour to reduce the possibilities of illegally providing or receiving funds.
As you can see, there is no international cooperation strategy, and this is quite a serious matter. Our organisation has not contributed a strategy either, but it is difficult to establish a strategy when we do not know where our borders will lie in the short- or long-term future. All this must be borne in mind. On the other hand, however, the competence of the European Agency for Reconstruction has been extended geographically, and I wonder whether this is the right way to proceed, given that the problems presented by each individual situation differ quite widely.
The Commission had promised Parliament that it would produce a report, although this is not yet available. This too is confirmation of the difficulties and is a further indication of the problems encountered by the reconstruction bodies in the Balkans. It was, of course, an easier matter to provide initial aid, but things become more complex when it is a question of defining reconstruction and deciding where and how to strengthen the institutions.
The figures on the aid managed by the agency would appear, however, to be more or less in order as regards the relationship between projects, financing, payment times and results, and this is good news. The reconstruction of the Balkans is too delicate and sensitive a matter to be neglected even temporarily, and so I feel that we should devote more attention to it.
Mr President, firstly I would like to thank Mrs Stenzel on behalf of the Commission for her report on the European Agency for Reconstruction. It is a thorough and thought-provoking report which raises important questions. My colleague, Mr Patten, discussed it with some of you at the meeting in Strasbourg on 2 July and circulated an information note in June which I hope covered many of the concerns of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Mr Patten has promised to present a report outlining the future implementation of assistance before the end of 2003. This will form the basis of the recommendations which the Commission is required to submit by 30 June 2004 under the European Agency for Reconstruction regulation.
Today I will outline some preliminary thoughts, but first allow me a few comments on some specific points in the report. I am pleased that the report so clearly acknowledges the efficiency and high delivery capacity of the European Agency for Reconstruction. The agency is indeed a success story. It is doing an extraordinary job in channelling Community assistance to the former Republic of Yugoslavia and former Yugoslav Republic of Macedonia. In this context, I would also like to highlight the success of the deconcentration to Commission delegations. This has, for example, been a major factor in the successful implementation of the European Community assistance in Bosnia and Herzegovina.
The Commission endorses many of the observations in the report. We strongly agree, for example, with Parliament's suggestion that we need to focus increasingly on institution and capacity building. That is certainly our approach. A large percentage of the overall assistance is allocated to institution building and it is increasing all the time.
The country strategy papers and the multiannual indicative programmes allow for some flexibility and do not need to be revised for these transitions. Mr Swoboda mentioned the issue of illegal immigration and the Balkan routes and we have made it very clear that we need a regional approach to fight illegal immigration and organised crime in south-east Europe.
Under the Swedish presidency we organised the first meeting of the five countries in the region, because without regional cooperation we will not succeed. Some Member States have developed a liaison officers' network and we have been cooperating with border guards and police forces in the region and that has definitely improved the situation although it is still far from resolved.
The shift I have mentioned above applies to the countries with deconcentrated delegations, as well as those where the agency is operating. There is no reason to think that the agency will handle institution-building programmes any less successfully than it has physical reconstruction.
The legal base for the agency is perfectly adequate and does not need to be amended. Nor do we want to change its successful brand name, even if the focus is no longer principally reconstruction.
The report suggests that if the territorial competence of the agency were to be extended its regulations should be modified. The decision to extend the agency's mandate to the whole of the Former Republic of Yugoslavia and to the Former Yugoslav Republic of Macedonia was taken because of exceptional circumstances. We do not see a need to extend the agency's territorial competence further.
In the report you emphasise the need for coordination. We share this view. It is an absolute necessity to ensure that our assistance brings the highest added value possible. We are therefore pleased to note the systematic and extensive coordination already taking place between Commission services and between actors on the ground.
From previous debates, I know that you want to discuss the broader issue of the future of assistance to the western Balkans and its organisational aspects, including the competences of the European Community delegations and the agency. Our preliminary thoughts are as follows.
There is no reason to assume that the coexistence of the agency and the Commission delegation in the same country leads to an overlap. The political role and the status of all delegations in the region are identical, beyond assistance implementation. They are focused on developing the political and institutional relationship with the European Union. As each country moves further into the stabilisation and association process, we will have to evaluate whether support for the process of bringing the countries up to European standards needs to be completely integrated with the political work of the delegations. This question will be at the heart of the decision on the future of the agency. But we cannot give a clear answer at this point. Above all, we do not believe it will be to the region's benefit to dismantle recently established arrangements which are working well. Administrative and institutional tidiness must not impede our primary objective of achieving real change on the ground. However, we clearly need to keep our options open and be ready to change how we deliver aid, when there are clear benefits in doing so.
The Commission will ensure that these decisions are taken on the basis of what is most effective in achieving the four objectives: more focus on quality, speedier implementation according to the highest standards of management, visibility, and above all the impact of our programmes on the ground. Parliament's views will be invaluable in developing the arrangements that best suit the needs of the region and the strategic ambition for its closer integration into the European Union.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0241/2002) by Mr Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the third Commission report on citizenship of the Union (COM (2001) 506 - C5-0656/2001 - 2001/2279(COS)).
Mr President, Commissioner, ladies and gentlemen, we are now discussing European citizenship on the basis of the report which I had the honour of drafting and which was given almost unanimous approval in our Parliament's Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
I must begin by emphasising what is essential and what we do not want. What is essential is to promote awareness of a common heritage, based on a range of fundamental common traditions and values and, at the same time, of the recognition of a number of rights. What we do not want is a concept of European citizenship that is seen as the artificial creation of a supranational identity that seeks to replace feelings of nationality.
Indeed, as we understand it, European citizenship is something to be superimposed and added to national citizenship, complementing and broadening it. There is no way of acquiring this other than having nationality one of the Member States. Although our Community has taken an essentially economic route, it is now much more than an economic community. It is home to more than 375 million people, who are not only consumers in a vast single market, but are also citizens of the European Union, who have the right to move freely within it, to settle in any part of its territory, for personal or professional reasons, and who hope to be able to live without fear of persecution, discrimination or violence, which accentuates the need to step up cooperation between police forces, customs services and judicial systems.
Recognition of this European citizenship has been a slow process, however, which faces too many obstacles, even today. There are eight areas in which I am submitting proposals for the full application of the concept of European citizenship in its political, administrative, judicial, social and economic dimensions.
First: it is crucial that we implement a strategy of promoting European citizenship, at both the institutional and legislative levels, and in terms of education and information.
Second: the lack of information. European citizens must be better informed of their rights and the scope of these rights, with regard in particular to the right to petition the European Parliament and to complain to the Ombudsman. It is deplorable that most of the petitions to the European Parliament and the complaints sent to the Ombudsman are deemed unacceptable, which confirms the lack of knowledge of the petitioners about the competences of the Union. It is crucial to improve, through all available means, the European Union's information and communication policy, which must be targeted and appropriate to the population for whom it is designed. The Union's document base must be made accessible to the public in all the official languages and free of charge and the development of interactive portals must be promoted.
Third: the steady decline in the rate of participation of the Union's citizens in European elections, which undermines the legitimacy of our Parliament. We must adopt the measures needed to further raise voter awareness of the importance of these elections. With regard to setting a date for the next European elections, this must not coincide with national traditions or statutory holidays, so as to optimise the chances of voter participation. It does not make sense, for example, that in Portugal the day of the Europeans elections frequently coincides with a national holiday, thereby seriously damaging the electoral participation of the citizens of my country.
Fourth: diplomatic and consular protection. It is important that those Member States that have not yet done so incorporate into their legal systems the measures needed to ensure diplomatic and consular protection for EU citizens whose state of origin has no representation.
Fifth: protection of the citizens. The Member States must adopt all the measures needed to ensure that fundamental rights are respected, the protection of the citizens against terrorism and organised crime, support and compensation for victims, and to ensure the effective and equitable access of European citizens to justice. Particular emphasis is given to the implementation of the directives on combating discrimination, to the fight against racism and xenophobia and to equality between men and women.
Sixth: the continued existence of obstacles to the exercise of freedom of movement and residence by European citizens. In order to overcome these obstacles, Member States must adopt without delay the proposal for a directive of 23 May 2001, which, by revising the existing texts, introduces essential simplifications and in particular establishes the right of permanent residence after four years of uninterrupted residence. Furthermore, the Member States must remedy the many legislative discrepancies which continue to exist and which represent an obstacle to the full expression of European citizenship in the areas of the status of individuals, justice and conditions of movement and residence for migrant workers.
Seventh: barriers to the free movement of students and teachers. With regard to barriers that still remain, the action plan for mobility must be adopted as a matter of urgency, so as to facilitate and enhance the mobility of students, volunteers, teachers and trainers. Furthermore, the Member States and the competent authorities must use educational programmes to encourage a better knowledge of Europe, particularly in the form of history and language teaching.
Finally, I should like to ask the Convention on the Future of the European Union to agree on the binding legal status to be given to the Charter of Fundamental Rights, to communitarise the third pillar, and to endeavour to ensure that texts in which EU policies are laid down are more accessible to the general public as a whole.
Mr President, Commissioner, Mr Coelho, ladies and gentlemen, the Committee on Women's Rights and Equal Opportunities regrets the fact that the Commission did not include the dimension of equal opportunities in its Third Report on Citizenship of the Union and fails in particular to develop gender-sensitive and gender-specific guidelines and indicators and use sex-specific data at all levels.
On the other hand, the Committee welcomes some of the actions that have been adopted but which must be implemented. First, the Charter of Fundamental Rights. Based on the principles of human dignity and equality of women and men, the Charter will serve as a framework defending the fundamental rights of women and men in the Union. Also the Daphne Programme, created to defend the citizens' rights of children, adolescents and women, must be further developed as an instrument to strengthen European citizenship.
The action plan for mobility and the Commission proposal to adopt a directive combining the various legislative instruments on the freedom of movement and residence of the citizens of the Union in a single text is of particular importance to women and the problems they face in the framework of European integration.
We therefore ask the Commission, in its next report, to provide an adequate analysis based on comparable statistics, which enables a gender impact assessment to be made in areas linked to the electoral process, such as the percentage of women voters, of women who stand as candidates and, of course, of women who are elected.
Lastly, let us remember that strengthening citizenship of the Union will only be achieved through total equality between men and women in all sectors of economic and political life.
Mr President, Commissioner, ladies and gentlemen, in my opinion, it is never out of place or superfluous to mention European citizenship, not least because we very frequently expect the citizens to be Europeans and then fail to treat them as such. Indeed, the citizens are starting to feel European, and this is happening as they begin to enter into dialogue with the European institutions. However, there is more to citizenship than that: in a way, it confirms the citizens' place in this European dimension, which they must feel both contributors to and responsible for at this time of great impetus and dynamism.
We feel that the level of participation in the European elections is low and declining steadily, but we wonder what we are offering the citizens of the Member States as part of this European package. We are not offering them the mutual right to study in different Member States, we are not providing facilities to resolve language difficulties, we are not providing a labour code, we are not - as Mr Coelho, who has produced an excellent report, pointed out - providing free movement, we are not recognising qualifications and, therefore, we are not recognising a right to work, and we are not recognising the right to health. I am saying this on behalf of the citizens, for I receive the petitions sent by the citizens to the European Parliament's Committee on Petitions, in which they describe these major areas of intolerance within the Member States of the Union.
I would next like to point out a major contradiction: we have achieved Schengen, which is a milestone which could benefit the whole world, particularly the countries which are still troubled by wars over territory and border conflicts, but we are preserving the right for the Member States to expel European Union citizens from one Member State to another. How is it conceivable that the right of expulsion still exists when it runs counter to Schengen? We can expel citizens outside the Schengen area, not within the same territory.
Well then, I feel that we should all make every endeavour to start building Europe at the level of the citizens, starting precisely with the recognition of status which the Charter of Fundamental Rights placed at the centre of the European project and which must be reproduced in the Treaties. If we do not succeed in doing this, however many conventions we produce we will never manage to build Europe, especially when one country - I am referring to Ireland but there may be many others, including my own - has refused to recognise, to sign and to ratify the Nice Treaty and when three Member States have refused to share our experience with the single currency. The road is long: we must all strive to place the citizens at the centre of the Europe we are building.
Mr President, Commissioner, ladies and gentlemen, for me, citizenship of the EU is something like a building block towards enhanced integration, but also of course towards our citizens having a greater sense of their European identity. Looking at the basis for it, though, we find just six paragraphs referring to citizenship of the EU, and, on reading these, we find relatively few rights attached to it, which range from participation in local elections or in those for this Parliament to diplomatic representation or the right of petition.
That, though, can be nothing more than a beginning if we really want to create EU citizenship. The task we have to set ourselves in future is a political one, that of making EU citizenship, as it now is, meaningful and breathing life into it. We are also called on to give thought to how we can actually extend the rights enjoyed by EU citizens.
This report turns the spotlight on our present deficits and also makes very definite proposals where changes are necessary. I very warmly congratulate the rapporteur on the attitude he has taken to this refined analysis and on the very constructive proposals he has made. There is a need for measures to demolish, and quickly, the barriers which exist at present and still hamper the freedom of movement and of residence of people who are called EU citizens, which do not guarantee all EU citizens access to the law and to justice to the extent that they desire, and which, above all, hamper the mobility of students in schools and higher education, of apprentices, and also of teachers and the workforce. What use to us is the best Leonardo programme for the training of professionals, if such things as social benefits are not recognised or if there are yet other barriers standing in the way of real mobility, or if qualifications from university or vocational training in other states are not accorded the recognition that has long been overdue?
We have to think about informing people about what their rights as citizens of the EU actually are and about how they can best make use of them. We have to call for the necessary work to be done in schools and in information offices - the latter including those run by the Commission and by Parliament. Much, then, lies ahead of us. We still have to do intensive work in order that those endowed with citizenship of the EU can feel that they really are its citizens.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating the rapporteur on his work. This is a clear and balanced report, which explains the existing shortcomings, recognises the progress that has been made and indicates the direction that must be taken to remedy these shortcomings, in the aim of constructing a real and effective European citizenship.
The concept of European citizenship has been one of the main legacies of the Maastricht Treaty and has contributed to increasingly engage the citizens of the Member States with the common project of European integration. Now that more than a decade has passed, the balance sheet is clearly positive. Freedom of movement, the right to vote and to stand in local and European elections, the right of petition and the right to diplomatic and consular protection are today already irreversible steps forward with practical effects from which Europe's citizens derive real benefit.
Nevertheless, the development of a genuine European citizenship requires more, both with regard to those rights already enshrined in the Treaties, but whose full implementation today still faces too many obstacles, and with regard to the integration of the future institutional model of the Union, which is undoubtedly the great challenge currently facing our community of peoples and countries. Furthermore, full European citizenship cannot ignore the social and economic rights of our fellow citizens, at the risk of the citizens seeing the European project as a step backwards from the social contract expressed through national constitutions.
In relation to the freedom of movement and residence of Community citizens, I should like, Mr President, to congratulate the Commission on the reform that has been introduced in this field, formalised in the Directive of 23 May 2001. In the aim of guaranteeing the citizens of the European Union conditions of movement and residence similar to those of Member State citizens in their own country, this Commission initiative has made the conditions of movement and residence more flexible, has simplified the legislation in force in this field and has established an innovative rule according to which after four years, residence in European Union territory can be extended with no formalities required.
The European Union cannot distance itself from the situation of those who, although not Member State nationals, have their lives established on European territory, thereby making a major contribution to the cultural, social and economic wealth of the Union. It is, therefore, with considerable satisfaction that we welcome the Commission proposal for a directive of 5 July 2001, on the status of third-country nationals who are long-term residents. We urge the Council rapidly to adopt this proposal and thereby end the existing discrimination and to ensure that these persons can, in the field of employment, education and social security, enjoy rights close to those held by citizens of the Union.
In the field of the right to vote and to stand for election, the report rigorously describes the present framework, which is characterised fundamentally by the poor participation of Community citizens in European and local elections in their States of residence. The lack of information and the short periods laid down by States Members in which citizens can be placed on electoral registers undoubtedly contribute to explaining this relative lack of success. Nevertheless, this phenomenon should be seen in the context of the more global trend of a steady decline in voter participation which, as far as we are concerned, could be effectively countered by clarifying the European Union's institutional framework and by drafting a genuine constitutional text which enables the citizens to identify as closely as possible with the decision-making process at European level.
Mr President, I congratulate Mr Coelho on a very strong report, which is concrete and specific. He makes it clear that European citizenship not only supplements and complements national citizenship but also that the concept should adapt to include the rights of long-term resident foreign nationals.
I would just take issue with him on one point. In 2004, elections to the Greater London Authority are due to take place one month before the European elections. I hope agreement will be reached to postpone them for one month so that they take place on the same day, which will help raise turnout and make a legitimate connection, in the sense of a Europe of the regions. Mr Coelho adopts a fully justified tone of impatience. The rights of people must not continue to lag behind the rights of goods.
In several areas I fully support him: openness, transparency, freedom of information. In the EU we are still depressingly opaque and inaccessible. Information documents must become more available.
Secondly, of course our citizens want protection against crime and terrorism, but there is a very poor level of democratic scrutiny in the area of police and judicial cooperation. We must improve this situation. Also, measures to combat crime and terrorism must have due regard to respect for human rights, including the right to a fair trial.
The rapporteur stresses elimination of discrimination, on which I fully support him, but I would also add that respect for cultural traditions must not be at the expense of fundamental human rights.
Lastly, life is too much of a hassle for people when they try to exercise their European rights, whether it be residence permits, family reunions, social security or access to justice. I have a constituent - and I have brought this to the attention of the Commissioner - against whom proceedings were brought in the civil courts in the UK and whose case was thrown out by the English High Court. Proceedings were then brought against her on the basis of exactly the same facts by the criminal courts in Spain and she suffered years of worry and expense, until the case was finally thrown out just a month or so ago. Why is there not mutual recognition of the same facts between a civil and a criminal case?
My conclusion is that we need to reinforce our monitoring of the implementation of citizenship and human rights standards. We must take the opportunity of transforming a process which is currently being applied to the candidate countries into a genuine European Union peer review process, so that the standards of citizenship and human rights applied in each of our Member States is the concern of all of us on a cross-national basis.
Commissioner, ladies and gentlemen, it is a pleasure for me to speak this evening on a theme that is close to my heart: that of European citizenship. As stated in the Treaty, European citizenship supplements national citizenship, but is not a substitute for it. European citizenship should also be an added extra for everyone living in the European Union.
In December 2000, the EU Charter of Fundamental Rights finally placed the citizen at the heart of European integration, eight years after the Treaty of Maastricht. It was high time indeed because, at European level as well as at national and local level, it is unthinkable to conduct politics in any way other than by placing citizens at the heart of all considerations, all social measures and all social projects. Despite being in a good position to know that, in practice, things work slightly differently, this must not prevent us from fighting to change things, quite the opposite.
The rapporteur listed the areas that are meant to feature in European citizenship. There is therefore no need for me to repeat them. I am, however, deeply mindful of a whole series of social rights which were quoted by other speakers. The report gives an assessment of how these rights are being implemented. This assessment is not overly enthusiastic because, although it reports on progress made, it also highlights the fact that a great deal is still to be done in various areas. We mentioned voting at the European elections, in which less than 50% of voters took part. We must, therefore, put in place measures that will encourage citizens to take part in these elections and, above all, we must give renewed consideration to the link between the elected representatives and the electorate. We must, once again, inspire citizens with the desire to vote and the desire to become involved in community life. The citizen must be an actor and not just an observer. The recent elections in the various EU Member States also reinforce this belief.
What can we also say about mobility for education purposes? I have been telling the authorities for years about the lack of recognition of qualifications. European citizens are calling for swift action to be taken in this area. What can we say about the mobility of researchers? I have been appointed rapporteur on the Sixth Framework Programme for Research and Development and I know that this is a real obstacle course.
I would like to end, Mr President, by thanking the rapporteur for his thoughts and with the hope that, if we all pull together, we will be able to take steps to strengthen our approach and to go further in placing the citizen at the heart of our European project.
Mr President, Commissioner, ladies and gentlemen, I could not begin without paying tribute to the magnificent work done by Carlos Coelho and thanking him once again for the openness and the willingness with which he accepted two proposals from our group in the specialist Committee, enabling them to be adopted in compromise versions which were agreed on.
Mr Coelho's report is the necessary and appropriate complement to the third Commission report, giving it a crucial political meaning that is well expressed in the motion for a resolution, on which we shall be voting tomorrow. The report and the motion for a resolution address the matter adequately, dividing it into various strands with regard to the political, administrative, and judicial dimension, and lastly, into the strand of promoting European citizenship, which contains proposals for various practical actions. I do not wish to add anything to this, either in terms of the report's analysis, or of the motion.
We do have something to add, however, to the discussion, particularly when the Convention is up and running and the future of Europe and institutional reform are being so widely debated. It is true that we must work on promoting European citizenship and full understanding of this by our compatriots, our fellow citizens. The fact, however, that, ten years after Maastricht, with so many direct elections to the European Parliament having already been held and so many actions having been undertaken to promote and disseminate the European framework, on which enormous quantities of money are spent every year, after all this, the State of European citizenship is as portrayed by the Commission report and justifies some of the rapporteur's complaints, forces us to keep our feet on the ground and to build the future with our eyes on the horizon - not as far into the horizon as the visionaries would like, but as far as the reality of the situation requires.
The real state of European citizenship - as demonstrated, for example, in the symptomatic low levels of electoral participation - shows, as the motion for a resolution points out and emphasises in line with the Treaty, that 'European citizenship shall not replace national citizenship, but complements and expands it'. In other words, and we must always bear this in mind, European citizenship is, for the overwhelming majority of our fellow citizens, a complementary citizenship, because it is the central place spontaneously occupied by the most intense sense of belonging and of identity with national citizenship.
The reasons for this inescapable fact are many and profound. And so the future of Europe will only be achieved properly if this factor is borne in mind. Provided that we do this, we shall be constructing something - with the solidarity of the nations and the genuine democracy of the citizens. We shall be constructing something with a future, because it will have roots. When we distance ourselves from this goal, however, because we want to continue sleeping easy, we shall be opening the way to nightmares and to creating points of conflict, tension and disillusionment that will undermine the European project. Because we shall be giving in, ultimately, to the pressures of a new type of collectivism - multinational collectivism - and thereby distancing ourselves from democracy, affronting genuine citizenship and replacing that Europe of all citizens, of which we all dream, with bureaucratic jiggery-pokery.
European integration can be achieved by respecting the feelings of the citizens, and will be more secure as a result. It must never be done by overriding these feelings and must be done preferably together with the citizens. The Convention must also not forget this.
Mr President, Commissioner, despite the major steps taken in recent years to achieve genuine European citizenship, a great deal still needs to be done to guarantee equal, fundamental rights to all the citizens. That is the essence of the report before us, an excellent, high-quality, comprehensive report - and I would like to congratulate Mr Coelho - which is, at the same time, a kind of stock-take and revitalisation of the major project seeking to guarantee all the citizens equal opportunities, free movement, residence throughout the Community territory and free access to employment, justice and all rights, making innovative developments benefiting the citizens of third countries too.
These basic principles are complemented by the undertaking to provide all the citizens with a real job, a real house, adequate healthcare and prospects of social and other growth in addition to economic growth. Moreover, the recognition of fundamental rights must go hand in hand with the consolidation of measures to combat xenophobia, religious discrimination and discrimination on grounds of sex, race or social condition. A particularly interesting section is that exploring transnational methodologies for achieving practical police and judicial cooperation.
As regards these areas of cooperation, innovative proposals are also included relating to the involvement of the different groups of long-term legal immigrants. Particularly topical - as many Members have pointed out - is the concern expressed in a section of the report at the low level of interest hitherto displayed by the European citizens in respect of the European Parliament elections. If we encourage the development of genuine citizenship, this should be the decisive factor which will also lead to greater political awareness among the people at the time of European elections and to the many other forms of direct participation which are becoming increasingly available to all the European citizens.
It is important to make the citizens aware that European citizenship - a term which is often bandied about in this Chamber - does not replace national citizenship, which remains undiminished, retaining all its associations of cultural, historical and social roots which connect different races of peoples which, however, are united in a common destiny, the destiny of the European Union. We cannot, therefore, accept the amendments tabled by the GUE/NGL Group, which impose a certainly excessive and dangerous acceleration on the process of integration of citizens from all the third countries, who are resident in Community territory without distinction. This is certainly a desirable development which should be contemplated in the future - that active and passive voting rights and long-term residence permits should be granted to third-country citizens - but the time is not yet ripe for it to be fully implemented, at least for it to be implemented across the board and to include all nationalities. A number of disparities are still present and, not least, where some third countries are concerned, there is no desire for reciprocity of this kind.
In any case, it is important that we succeed in establishing a fundamental concept: these issues fall strictly within the sphere of Community competence. Just recently, we read in the press that some Member States appear to be claiming regulation in this field as part of their own national competence. This would be a serious mistake: there cannot be any disparity in the ways major issues such as asylum, integration, the recognition of civil rights - including the right to vote, most importantly - and the right to citizenship are treated within the Union.
Mr President, I think the last speaker, Mr Santini, made an error which a lot of people make, confusing nationality and citizenship. Even the notion of citizenship is distinct from being a citizen. It is my view that citizenship derives in the first instance from a sense of responsibility which comes from within a moral framework - I am not talking specifically about a religious framework, but a moral framework of how one sees the world and one's place in the world.
I regard myself as a citizen of the world. I do not have a piece of paper which tells me so, but there are various conventions and laws and international rights which exist and which protect me as a citizen of the world.
It seems to me that there is a lot of work to be done in terms of developing the notion of European citizenship and it is a mistake to reduce it to the notion of political citizenship, although that is an important aspect of it. Turnout in elections is important, but people's identity as citizens is not confined to their political identity. In fact many people, as we can see from the low turnouts, no longer define themselves in political terms and therefore disengage from the political process. Many are far more interested in their identity as, for instance, fans of a football club or a particular pop star.
There are a lot of good ideas in this report. One of the most interesting is the simple idea of a national holiday on Europe Day. This would create a connection between Europe and the people of Europe. It would bring home very strongly the idea that there is a benefit to being a European and being part of the European process.
As an exercise, I logged onto one of the more popular websites a few minutes before I came down here and I found 1.8 million references to citizenship. At the top of the list were the United States, Canada and then the UK. On the first thirty pages, I was not able to find a single site for the European Union. It seems to me that is a mistake. One of the things that the sites constantly emphasise is education - the education of young people. I would ask people to bear in mind that citizenship is not defined by the passport you hold.
Mr President, how can we speak about citizenship in the European Union without mentioning the plight of tens of thousands of men and women who have even been refused the right to simply have papers, papers that would permit them to stay in the Union without being pursued by the police and exploited by unscrupulous employers? Many men and women have become paperless due to administrative acts, even when they have made a life for themselves in one of the countries of the European Union, often for more than five years, and they have worked there and often been much more useful to the community than a good many rich parasites.
In the name of the Members from Lutte ouvrière, I am anxious to affirm my solidarity with those lacking papers who are, in particular in France currently, protesting en masse for the regularisation of their situation. The status of all persons without papers must be immediately regularised in order to allow these people to live with dignity, and every political, legal and civil right that the citizens of the European Union enjoy must be accorded to every immigrant worker of the European Union, whatever their country of origin.
Mr President, I find that this report on European citizenship is somewhat schizophrenic. On the one hand, it is concerned about the steadily declining turnout for European elections, which reflects the citizens' lack of interest and may, if it continues, and I quote, 'delegitimise the elections to the European Parliament'. It also states, similarly, that a European citizenship cannot be created solely from above and that a minimum level of citizen participation is required. All this is perfectly true.
On the other hand, however, if we look for the cause of this lack of interest, we find them in the proposals of the Coelho report itself. For example, the Opinion of the Committee on Constitutional Affairs annexed to the report asks yet again for transnational lists for European elections to be established, which would be the best way to increase the citizens' sense of distance from the Union. The report itself contains the traditional request to make the Charter of Fundamental Rights legally binding, which would have the distinctive feature of removing the definition of a good number of citizens' rights from national democracies. In relation to this, I would point out that the Charter neatly sidesteps national citizenships and does not even mention the fundamental right of citizens to express themselves democratically within their own nation.
The Coelho report also calls, in paragraph 3, for immigrants from third countries to be granted rights which are as near as possible to those enjoyed by EU citizens. In other words, European citizenship would be granted in practice, if not in principle, to immigrants who are not nationals of a Member State. Could this manner of proposal make our citizens love Europe? I do not need a public answer from you now, ladies and gentlemen, but I would ask you to think it over.
To briefly summarise, all these proposals and a good many others that I could refer to tend to reduce or limit the rights of nations. Even now, however, the institutions of the Union do not seem to understand the basic fact that citizens are deeply attached to their nations and by attacking or by downgrading their nations they are hurting citizens and turning them away from Europe. In this way, even if our citizens are convinced, as we are, of the importance and need for European cooperation, it is the Union's own attitude that turns them off Europe.
The Union must have a radical change of attitude if it wants to regain contact with its citizens. The Convention that is meeting to prepare the IGC 2004 will afford us the opportunity in the months to come. The proposals that result from it must give out a clear signal that Europe must be built on its nations and that it will respect their laws. In particular, it must be clear, not only that the European citizenship does not replace national citizenships, but also that it remains subordinate to them.
Mr President, Commissioner, Mr Friedrich, citizenship must be seen as a contract between the state and the individual, in which the parties recognise mutual rights and obligations. EU citizenship is a logical extension of the various long established de facto rights and obligations of various kinds between the EU and Member State citizens.
A natural step towards EU citizenship would, of course, be a binding charter clearly stating and clarifying the fundamental rights and obligations. The charter should be seen as an important part of the principles of EU citizenship and would be at the very heart of citizenship.
The need for EU citizenship has become fully obvious in the light of the necessary restrictions on individual rights that followed the 11 September catastrophe. The need for a developed EU citizenship thus becomes clear, a citizenship that provides a better definition of the basic contract between the individual and the EU and balances rights and restrictions in the same political decision-making system.
With every day that passes it becomes increasingly difficult to understand why some social democratic governments oppose merging the Communities and the Union, yet this is absolutely necessary in order to clarify the fundamental obligations and rights. Without that simplification, any EU citizenship will be difficult to grasp and more or less impossible to communicate to EU citizens.
It should be remembered that the outcome of ongoing national elections could have both a positive and a negative impact on citizens' rights. EU citizenship could provide an important tool for explaining to European citizens what EU membership means. However, this requires a clearer, simpler Treaty.
As the European Parliament representative on the Interinstitutional Committee on Access to Documents, I have reached an agreement with the Council representative, Mr Haarder, on information focusing directly on the citizen. The idea is to show citizens how and where they can obtain the information that will enable them to take part in European democracy, by giving a simple summary of citizens' rights in European daily newspapers. The funds for this are there but it is taking far too long to mobilise the political will. This could be a simple way of creating an understanding of citizenship. Consequently, it would be unacceptable if this proposal were delayed just now when it is so important for European democracy. The Commission, which is responsible for organising the next interinstitutional meeting, should therefore promptly - very promptly - organise such a meeting to ensure that Europe's democratic progress is not delayed.
Finally, I should like to thank Mr Coelho for his very constructive contribution to the democratic development of Europe, in which EU citizenship plays such a central role.
Ever since the Edinburgh summit in 1992, the architects of the EU have been cultivating the view that European citizenship is not a substitute for national citizenship, but, on the contrary, that it supplements and broadens national citizenship by creating 'EU rights'. That is a distortion of the truth.
In the same breath as citizens' rights are defined as 'European rights', taking precedence over rights based on national legislation, in precisely the same breath, national citizenship is undermined. European citizenship is purely and simply integration through the back door. This political pickpocketing is at once antidemocratic and repressive. What is being proposed is the absorption of vital parts of countries' legal systems, including criminal law and the police, into European citizenship. The belief seems to be that these genuine values - democracy and the rule of law - can be acquired for the DKK 2 000 million which the Commission has just allocated to strengthen the legitimacy of the European institutions.
'There is something rotten' - not in Denmark, but in the European Union. It is obvious that third-country nationals should have the same rights as Member States' nationals, but we do not need this measure to make the fact clear.
Mr President, ladies and gentlemen, I am delighted to have the opportunity today to discuss the issue of citizenship of the Union with you, precisely at a time when we are celebrating the tenth anniversary of its creation. I believe that the objectives, which in 1992 ensured that European citizenship was included in the Treaty of the Union, have not lost any of their relevance. Citizenship of the Union is, of course, a source of legitimacy for the process of European integration and strives to increase the participation of the citizens in the construction of a Community-centred Europe. Furthermore, citizenship is a crucial factor in the establishment, amongst the citizens, of the concept of belonging to the European Union and of having a genuine common European identity. This identity is constructed, however, on respect for diversity, because national diversity is an integral part of the specific European identity. Therefore, it neither replaces nor conflicts with national identity, but rather complements it.
I shall take this opportunity to express my thanks for the report that has been presented today on the Third Commission Report on Citizenship of the Union and I should like, in particular, to congratulate the rapporteur, Carlos Coelho, not only on the quality of his report, but also on the way in which he structured the issue and on the clarity of the political objectives that he has attached to it.
I fully agree that the concept of European citizenship must be implemented in all its dimensions, be they political, administrative, judicial, social or economic. We have reached a position in which citizens' rights are, in the Member States of the Union, broadly respected, but in which there are still some legal discrepancies and practical obstacles to the full expression of European citizenship. We must further strive to resolve these discrepancies and obstacles, which prevent the citizens from enjoying their rights as European citizens.
One of the aspects highlighted in the report is the lack of information, one result of which is the low level of awareness of European citizenship. What is required is for European Union policy in the field of information and communication to be strengthened by all available means. This observation made by the rapporteur is shared by the Commission, whose report repeatedly highlights the need to better inform the citizens on the rights to which they are entitled. I believe it is common knowledge that the Commission adopted, last July, a new approach to information and communication policy and I believe that this approach is necessary to counter the lack of knowledge and the apathy of European citizens about the debate on Europe's future.
Nevertheless, the European institutions clearly cannot, on their own, communicate with the 370 million people who make up the Union, or, if you wish, with the around 500 million following enlargement. The Member States must share responsibility for the provision of information, for dialogue with the citizens and for their recognition because European integration concerns them above all. And, as I understand it, there are now signs that the Member States have the political will to work together, thereby proving that there is no incompatibility between the feeling of national belonging and the feeling of participation in the European project.
It could, therefore, be considered that the 'Europe Direct' service, created by the Commission, is a success. Since 1998 this service has provided information on a whole range of matters concerning the European Union, thereby contributing to people knowing their rights and opportunities as citizens of the Union and knowing how to take advantage of them. Small steps are often, in practice, the most important ones. Such as, for example, the creation of the universal green number for 'Europe Direct', which enables citizens anywhere in the fifteen Member States to access an operator who speaks their national language and who can answer any question they wish to ask about the European Union.
With regard to information, I should further like to add that the Commission will shortly be studying how to raise citizens' awareness of citizenship of the Union and of connected rights through a specific Eurobarometer survey. The survey will be launched with the title 'Ten Years of European Citizenship' and the results will be used as the basis for future information and communication measures in the field of citizenship.
The Commission wanted to include a framework for the structure of fundamental rights in its third report, specifically the proclamation of the Charter of Fundamental Rights in December 2000. This caused - I admit - some delay in meeting the initial deadline for submitting the third report, but I think that the importance of the Charter fully justified this. Carlos Coelho's report states that the Charter places European citizenship at the heart of the Union's activities. I fully agree. I also agree with the report's call for the Convention on the future of Europe to define the binding legal status that the Charter of Fundamental Rights should be given. I believe that the most important debate to take place in the Convention, capable of producing real results to bring the citizens and the European institutions closer together, is not so much the debate on the institutions, but will perhaps be the debate on the Charter of Fundamental Rights, on its inclusion in the Treaties and on its legally binding nature.
The citizens might remain distant when institutional questions are discussed, such as power-sharing between the bodies of the Union and legislative procedures, but are decidedly interested when it comes to knowing what rights they have and how the Union can meet their expectations. I also hope that the Council is able to approve the Commission proposal on reorganising the right to freedom of movement. This is the correct test to show that a freedom that is at the very heart of European citizenship has the same status of effectiveness and of political dignity as the freedom of movement of goods, capital or services.
I note, ladies and gentlemen, the suggestion that the Members of the future Convention should decide on the statute of the Charter of Fundamental Rights. Given that I am one of the representatives of the Commission in the Convention, together with my colleague Michel Barnier, I shall not fail to express my support for the Charter having the strong statute that you wish to see.
The next item is the debate on the recommendation for second reading (A5-0255/2002) by Mrs Korhola, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending with regard to public participation and access to justice Council Directives 85/337/EEC and 96/61/EC (5475/2/2002 - C5-0227/2002 - 2000/0331(COD)).
Mr President, this directive is a second pillar in the legislative process, designed to amend EU legislation to take account of the Aarhus Convention. The first pillar concerned the transparency of environmental information, and it is currently going through the conciliation procedure. We are still awaiting a Commission proposal on the third pillar.
Concerning both the first and second pillar, it must be said that the Council has shown a very positive attitude, and over several presidential terms I have found that there is genuine commitment and good will on its part. With regard to this directive also, the Council has already approved many elements of Parliament's first reading and now Parliament is to adopt many elements of the common position. Nevertheless, problems do remain and it would appear that this directive will also only take on its final shape in conciliation.
In the general approach alone there are already differences. The Commission proposal and the Council's common position are based on the 'quick fix' principle, while Parliament has wanted a broader horizontal approach. It is nevertheless clear that it is not Parliament's aim to defend its amendments to the letter but rather ensure that there remain no grey areas in EU legislation, where public participation would be justified, but not possible.
The importance of the report before us cannot be overemphasised. Unusually, it directly affects all citizens in the EU Member States and candidate countries. The public will now have the invaluable right to participate in decision-making on the environment.
This is also an important tool for the environment, and one which may improve the quality of decision-making on the environment considerably. For these reasons, this is a tool that must be closely guarded. It would be in nobody's interest - and least of all in the interests of the environment - if this tool were to be used for defending selfish interests, for politicking by opposition groups or to cause wilful mischief.
As rapporteur I have been conscious of the fact that the tool now being created may be abused. Furthermore, the authorities in Member States must be aware of the risks involved in national implementation. Moreover, that alone is not enough. The environmental organisations must also know they have an immense responsibility not to allow pettiness to inflate the importance of the rights granted to our citizens and the special status accorded the organisations themselves. There is also the problem of Mr and Mrs Nimby or the 'Not in my backyard' syndrome. But I myself have tried to avoid this by stressing the importance, insofar as it has been in your rapporteur's power to do so, of arguing the case and the high quality of participation. Opposition alone and the self-centred defence of one's own territory cannot be sufficient. The tool now being created for this is too important and the resources used for its creation too invaluable.
For all these reasons I wish to defend the rights of our citizens to participate in decision-making on the environment and I am, moreover, prepared to repel any opportunity to abuse this tool. I also want to remind everyone of my solution, which was rejected by Parliament at first reading, which Member States might yet consider when they implement the directive nationally. In it I hold that the public as a whole have the right to express an opinion but the right to access to justice only applies to that section of the public affected by a decision taken. My solution is unusual in that it would have simultaneously benefited both those citizens who were genuinely keen to participate and the authorities, and the parties responsible for the relevant projects. Firstly the work of the authorities would be easier as they would not need to specify beforehand the parties concerned and, at the same time, the likelihood of omission when the parties were being heard would be removed. Secondly, the ready cause for complaint of those who want to apply the brakes would go: the party was not heard. Above all, however, it would mean the quality of participation would be highlighted and the importance attached to hearing Mr and Mrs Nimby would decline.
A precondition of the ratification of the Aarhus Convention in the EU is that the working practices and procedures of the EU's institutions should be revised as necessary. In addition it is especially important for the Commission to submit a proposal on the third pillar regarding review and access to justice as speedily as possible, as this is surely the most problematic of them all. Unfortunately, the Commission has not been able, despite its promises, to put forward a clear timetable and course of action in respect of the measures that need to be taken for ratification.
Mr President, Commissioner, this report has come back to Parliament for second reading. It has already been the subject of frank and, at times, lively debate between those who call for the citizens to be fully entitled to be involved in certain structural policies at the decision-making stage and those who feel that the political, technical and administrative institutions set up to perform the task of decision-making should have a greater degree of competence and autonomy. In its response to first reading, the Council scaled down the rapporteur's proposals somewhat, appearing to consider them to be too advanced and too open to a form of democratic participation that could slow down the process of drawing up texts or which, as the rapporteur herself said just now, could open the door to exaggerated , authoritarian or distorted interpretations. In short, the Council intends to confer on the citizens' organisations a consultative role - an important role but not a decision-making role - giving the legislators elected to take decisions on the basis of the input of civil society sole responsibility for doing so but without rendering it impossible for exceptions to be made.
The rapporteur proposes various forms of legal review where the positions of the citizens and the decisions of the relevant authority do not tally, particularly where the subject involves major issues such as security, the environment and public health. As regards the need to ensure that the Member States have the possibility of exemption from the directive in the event of an emergency, there is a specific amendment providing this loophole with due regard for subsidiarity and for specific environmental conditions or crises.
As far as public participation is concerned, the rapporteur has resurrected a number of amendments already rejected by the Council, clearly hoping that the role of the citizens and their lawfully established organisations in the drawing up of environmental decisions will be reconsidered.
Many amendments were accepted by the Council, and some of them propose again particularly important, not to say essential principles. Here are some of them. Most importantly, there is the principle that the public must be furnished with the necessary information through electronic media providing access to the institutions' documents. Secondly, the public must receive, inter alia, information about the right to participate in decision-making in the forms and quantities permitted - we touched on this just now. Thirdly, the public must be entitled to express both minor and far-reaching comments and adopt positions without prejudice to any options. A further obligation is placed upon the competent authorities, and that is to make reasonable efforts - as the document states - to reply to the public individually or collectively, and an obligation is placed upon the Member States too, to adopt practical, tangible measures on the review procedures and to make available to the public all the necessary information on how to obtain access to both administrative and judicial review procedures. This is to make it possible for the citizens to defend any grounds they may have for dissent throughout the judgment process and uphold an opinion which is different from that of the competent authority.
This line of reasoning may, of course, be interpreted in different ways in different countries, depending on the level of democracy permitting public participation and, above all, protecting the organisations through which the public exercises this right of participation. Two things appear to be particularly important: firstly, the provision of access to cooperation and to the drawing up of legislative documents, and secondly, the provision of access to legal review throughout the judgment process in the event of differences. In this way, we are following faithfully the basic philosophy of Voltaire, who said, 'I may disagree with what you say, but I will defend to the death your right to say it'. Even if Europe is not improving our knowledge of law, it is, at least, teaching us some philosophy.
Mr President, on Monday a series of petitions - as many as 200 - for July and August was noted in the Minutes of the first hour of the sitting. According to the statistics of the Ombudsman and the Committee on Petitions, 40% of these petitions concern failure to comply with Community Law on the environment.
Mr President, if these measures for public participation in drawing up certain plans and programmes concerning the environment were really put into practice, if we really complied with the Directive on the public right to information, I am sure that a significant number of these petitions, which are noted each week in the Minutes of the sitting, would probably not reach here, because what we are seeing in the Committee on Petitions, where all these petitions arrive, is that not only is the public not allowed to participate in these environmental programmes, but it is sometimes denied the information that the Directive on the right to information should guarantee it.
Mr President, I think that if we manage to have the amendments from this second reading adopted, and this third pillar of the legal aspects the rapporteur talked about is discussed in Parliament and ends well, we shall manage to reduce this list of petitions on the environment at each sitting.
Mr President, I was listening to the debate here just now on European Union citizenship, and at least the latter part of the discussion, which I had the opportunity to follow, showed that we often understand the concept of citizenship as something rather abstract in this way, something handed down from on high, perhaps, which we must do no more than inform the people of. At least I was not aware of anyone mentioning the fact that the right to participate in decision-making is an absolutely essential aspect of citizenship.
In this respect the report under discussion, which Eija-Riitta Korhola has skilfully taken through from the Committee stage to plenary session, is absolutely indispensable, as the fact that the European Union has begun to implement the Aarhus Convention shows that it is understood in the Union that, at least in environmental matters, we can make a start and give our citizens the right to participate. Mrs González Álvarez also raised a very important matter. She said that the public would have far fewer complaints about non-compliance with Community legislation if they had the right to participate in decision-making relating to it right from the early stages, and this is precisely what this report is about.
It is absolutely essential that this right to participate should be applied widely to the parties concerned. In this regard it is important that Amendment No 10 actually goes through. I have no doubt that it will, but it does state that non-governmental organisations shall also be deemed to meet the definition of what constitutes a party concerned.
I took note of the fact that, unfortunately, the final document produced by the United States of America and the group of developing countries at the Johannesburg summit on sustainable development that has just ended made no mention of Principle 10 of the Rio Conference, which specifically concerns the right of the public to participate in decision-making on the environment. It is even more important that the European Union should swiftly bring the Aarhus Convention into force. Now we will discuss the second part of the Convention which deals with the right to participate in decision-making.
The rapporteur said that the right to participation can be abused. Unfortunately, however, much too much is made of this subject of abuse. In fact when the public actually start to exercise the rights they have, those who could not care less about their opinions all too readily claim those rights are being abused. I believe that when people are granted the right to participate they will also exercise that right responsibly and will eventually enjoy even fuller rights as citizens and that it will not occur to them to upset or terrorise the decision-making process. That is perhaps more an unfounded concern on the part of the decision-maker.
Mr President, after having supported public access to environmental information in May 2000, today we back public participation in environmental programmes. The objective remains the same, that is to say to make decisions more transparent and to allow the citizens concerned to bring a civil action. But let us avoid hindering public lawsuits with the burden of costly inquiries.
In our opinion, the limits of the directive must be based on Amendment No 3, that is to say, 'effective public participation in the taking of decisions enables the public to express, and the decision-maker to take account of, opinions and concerns which may be relevant to those decisions, thereby increasing the accountability and transparency of the decision-making process and contributing to public support for the decisions taken.' In the same manner, Member States must, in accordance with their national legislation, be able to exclude these provisions from programmes affecting national defence.
Furthermore, certain amendments approved by the Committee on the Environment, Public Health and Consumer Policy are not acceptable as they stand. Providing the public with information relating to decision-making is, in my opinion, a matter for citizens' associations. Achieving widespread public participation in the entirety of Community legislation seems utopian. If this is the case we will soon witness a marked increase in litigation. This type of procedure should be reserved for certain directives, such as Seveso or Natura 2000. In this particular case, owners affected by zoning have not even been consulted. The concept of the public has also not been defined, this wide and all-embracing concept ranging from a physical person to an association, as well as the more specific concept of the public concerned. In my opinion, only the public concerned should be included. Yet, the directive recognises non-governmental organisations working for the protection of the environment as having an interest in this context, which considerably increases the scope of our measures to the detriment of public prerogatives.
Mr President, my colleague, Mrs Wallström, is attending the World Summit on Sustainable Development. Therefore it is an honour for me to participate in this debate on her behalf.
The first meeting of the parties to the Aarhus Convention on access to information, public participation and access to justice in environmental matters will take place at the end of October. The Community will not yet be in a position to participate as a party to that convention. We can, however, show that we take our commitments seriously and make good progress in adopting the implementing legislation.
This common position deals with the second pillar of the convention, public participation in environmental decision-making. In addition, other recent Community legislation already incorporates the principles of the Aarhus Convention concerning public participation and the common position on access to environmental information is under consideration.
The Commission will present the remaining proposals, notably on access to justice and the application of the convention to Community institutions, by the end of the year.
The present common position, with one exception, provides a good basis to enable this directive on public participation to be adopted fairly soon. The Commission is happy that the rapporteur and the Committee on the Environment, Public Health and Consumer Policy as a whole share this positive view and also support the Commission's position on the outstanding issue.
On the main amendments tabled for the vote tomorrow, the Commission's position is as follows.
First of all, public participation in the updating of permits under the IPPC directive. I will start with the exception where the Commission is not happy with the common position. Under the Aarhus Convention, public participation is as a rule required, not only for the issue but also for the updating of permits for the activities covered. This was provided for in the Commission's proposal concerning permits under the IPPC Directive, where such updating is a key revision.
The common position largely restricted this requirement and its wording leaves a wide discretion to the Member States and the competent authorities in charge of updating permits. This will lead to widely divergent practice and legal uncertainty and will potentially mean that public participation is possible only in a few cases when permits are being updated, rather than being the rule.
Amendment No 15 requires public participation for the most relevant cases of permit updates, which are those covered by Article 13 of the IPPC directive. While the Commission proposal included permit updates as such, the amendment is in line with Article 6(10) of the Aarhus Convention, which allows for the rules on public participation to apply updates where appropriate.
The Commission considers public participation in permit updates covered by Article 13 appropriate. The wording of the common position fails to identify where public participation is deemed to be appropriate, leaving it entirely to the discretion of the Member States. The Commission therefore fully supports Amendment No 15.
Regarding the extension of the public participation provisions to cover other Community legislation plans and programmes which may have a significant effect on the environment, Amendment No 18 proposes extending considerably the scope of Article 2 to cover other Community legislation, plans and programmes, which may have a significant effect on the environment or health. The Commission cannot accept this amendment, nor can it accept related Amendments Nos 1, 2 and 6 to the recitals, for the following reasons. To the extent that the wording refers to public participation in the preparation of Community legislation, the present directive is not the correct legal instrument. In addition, public participation in the preparation of legislation is referred to as soft law under the Aarhus Convention.
In regard to plans and programmes, the amendment would considerably deviate from the original approach to cover clearly identified plans and programmes in the environmental field. It would not provide sufficient legal certainty as to which plans and programmes are covered and would duplicate measures in different pieces of legislation.
In respect of plans and programmes in other sectors likely to have significant environmental effects, Directive 2001/42/EC on strategic environmental assessment already incorporates measures of particular relevance. This directive provides for an environmental assessment of relevant plans and programmes in the integration sectors. As part of the assessment, public participation will take place in line with the Aarhus Convention.
I turn now to access to justice. The Commission cannot accept Amendment No 10 providing for access to justice in relation to plans and programmes covered by the directive, or Amendment No 5 on the related recital.
Article 9(2) of the Aarhus Convention explicitly requires access to justice in relation to projects that may have a significant effect on the environment. This is dealt with under the common position.
In relation to plans and programmes, access to justice is not explicitly required. It would also be inconsistent to apply it to certain plans and programmes when it is not provided for in the case of those covered by the directive on strategic environmental assessment.
However, the Commission is preparing a legislative proposal on access to justice to fully implement the third pillar of the Aarhus Convention. In the framework of that proposal, the content of Amendment No 10 could more appropriately be addressed in a horizontal way.
On the amendments concerning information about the outcome of public participation and practical information concerning administrative and judicial review, the Commission would like to point out that the provisions on public participation have to be practicable to allow smooth implementation in the different administrative systems of the Member States.
Amendments Nos 7, 13, 14 and 16 require the competent authority to make reasonable efforts to reply to the public and to ensure that information provided about decisions taken includes practical direction concerning the procedure for seeking review. The common position already incorporates the obligation to inform the public about the final decision and the underlying reasons and considerations and provides for appropriate information to be made available on the review procedures. Requiring more would constitute a disproportionate administrative burden and hamper effective public participation. The Commission therefore cannot accept those amendments.
To summarise our position on the amendments: the Commission can accept Amendments Nos 15 and 19. Amendments Nos 3, 4, 11 and 12 can be accepted in principle. The Commission cannot accept Amendments Nos 1, 2, 5 to 10, 13, 14, nor Amendments Nos 16 to 18.
To conclude, I would like to emphasise that it is in our common interest, which is the interest of the European citizens, to have this directive enter in force swiftly so that public participation can be fully integrated into administrative practice.
Thank you very much, Mr Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 10.55 p.m.)